              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 1 of 173
                                                                                          FILED
                                                                                       U S DISTRICT COURT
                                                                                  EASTERN DISTRICT ARKANSAS

                                                                                          JUL 2 7 2021
                    IN THE UNITED STATES DISTRICT COURT FOR TU:ET~!rn· DOWNS, CLERK
                           EASTERN DISTRICT OF ARKANSAS      By·~~
                                  CENTRAL DIVISION             .               DEP CLERK


DR. LENSEY SCOTT                                                                       PLAINTIFF

V.                                           CASE NO. ~2-\,-C,V-Cif()- ~ln


CONWAY REGIONAL MEDICAL CENTER, INC.;                                              DEFENDANTS
JACK STEPHENS HEART INSTITUTE, LLC; and
ST. VINCENT INFIRMARY MEDICAL CENTER


                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants St. Vincent Infirmary Medical

Center ("St. Vincent") and Jack Stephens Heart Institute, LLC ("JSHI") hereby remove this action

from the 20th Judicial Circuit Court, Division 1, Faulkner County, Arkansas to the United States

District Court for the Eastern District of Arkansas, Central Division. Federal jurisdiction is proper

on the basis of federal questionjurisdiction under 28 U.S.C. § 1331. In support of t h i s ~ ~
                                                   This case assigned to District Judge         \      __
Removal, St. Vincent and JSHI state as follows. an d to Mag1s                 'tQaif\ei
                                                              · tra te Judge.....,_.a....r..-"91-'---~-~--

                                         State Court Action

         1.       On April 13, 2021, Plaintiff Lensey Scott ("Plaintiff') filed a Complaint against

Defendant Conway Regional Medical Center, Inc. ("Conway Regional") in the 20th Judicial

Circuit Court, Division 1, Faulkner County, Arkansas, Case No. 23CV-21-404.

         2.       On June 9, 2021, Plaintiff filed an Amended Complaint adding St. Vincent and

JSHI as Defendants in addition to Conway Regional.

         3.       Plaintiff served St. Vincent and JSHI on June 29, 2021 with a Summons and the

Amended Complaint (the "Petition"). Copies of the Summons, Petition, Civil Cover Sheet, and

Exhibits, as well as the remainder of the State Court file, are attached hereto as Exhibit A. No



78921330.l
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 2 of 173




other process, pleadings, or orders have been served on St. Vincent or JSHI. See 28 U.S.C. §

1446(a).

                                        Grounds for Removal

         4.       Plaintiff makes claims under, alleges that St. Vincent and JSHI violated, and alleges

that St. Vincent and JSHI are liable for racial discrimination under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. 2000e et seq. ("Title VII"), 42 U.S.C. § 1981 et seq. ("Section 1981"),

and the Arkansas Civil Rights Act, AR Code§ 16-123-107 et seq. ("ACRA"). See Petition, ,r,r1,

40-72.

         5.       Racial discrimination claims made under Section 1981 and Title VII "aris[e] under"

the laws of the United States, as they are federal laws. See Arbaugh v. Y&H Corp., 546 U.S. 500,

500 (2006) (noting that Title VII "fit[s] within the Judicial Code's grant of subject-matter

jurisdiction to federal courts over actions 'arising under' federal law" and that Title VII's own

jurisdictional provision, 42 US.C. § 2000e-5(t)(3), also "empowers federal courts to adjudicate

civil actions" brought under Title VII).

         6.       Claims not within the federal courts' original jurisdiction, such as Plaintiffs ACRA

claim may still be heard in federal court, so long as the court has supplemental jurisdiction over

the claim. See 28 U.S.C. § 1367(a).

         7.       Supplemental jurisdiction exists where, as here, federal-law and state-law claims

"derive from a common nucleus of operative fact." S. Council ofIndus. Workers v. Ford, 83 F .3d

966, 969 (8th Cir. 1996) (quoting Kan. Pub. Emps. Ret. Sys. v. Reimer & Koger Assocs., Inc. 77

F.3d 1063, 1067 (8th Cir. 1996)).

         8.       Thus, this Court has original federal question jurisdiction and supplemental

jurisdiction over the entire subject action pursuant to 28 U.S.C. §§ 1331 and 1367(a), respectively.




78921330.1
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 3 of 173




                                        Timeliness of Removal

         9.       This Notice of Removal is being filed within thirty (30) days of service on

defendants St. Vincent and JSHI on June 29, 2021, which was St. Vincent's and JSHI' s first receipt

of the Summons and Complaint through any means of purported service. Thus, this removal is

timely pursuant to 28 U.S.C. § 1446(b) and Rule 6(a) of the Federal Rules of Civil Procedure. See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) (thirty-day deadline to

remove commences upon service of the summons and complaint).

                                                Joinder

         10.      All three defendants - i.e., Conway Regional, St. Vincent, and JSHI consent to this

removal. St. Vincent and JSHI have filed the removal while Conway Regional, which was earlier-

served, has consented to the removal. See 28 U.S.C. § 1446(b)(2)(C)("If defendants are served at

different times, and a later-served defendant files a notice of removal, any earlier-served defendant

may consent to the removal even though that earlier-served defendant did not previously initiate

or consent to removal."). See also Conway Regional's Notice of Consent to Removal, attached

hereto as Exhibit B.

                                                Venue

         11.      Venue lies in the United States District Court for the Eastern District of Arkansas,

Central Division, pursuant to 28 U.S.C. §§ 1441 and 83(a)(l). This action originally was brought

in the 20th Judicial Circuit Court, Faulkner County, Arkansas, which is located within the Eastern

District of Arkansas, Central Division. Therefore, venue is proper because it is the "district and

division embracing the place where such action is pending." 28 U.S.C. § 1441(a).




78921330.1
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 4 of 173




                                          Notice of Removal

             12.   Notice ofthis removal will promptly be filed with the 20th Judicial Circuit Court,

Faulkner County, Arkansas and served upon all parties.

         WHEREFORE, Defendants St. Vincent Infirmary Medical Center and Jack Stephens Heart

Institute, LLC, through counsel, remove this matter from the 20th Judicial Circuit Court, Division

1, Faulkner County, Arkansas to this United States District Court, Eastern District of Arkansas,

Central Division.


         Dated: July 27, 2021.

                                                Respectfully submitted,

                                                   (Jw~
                                                Cynthia W. Kolb (#2000156)
                                                ckolb@cgwg.com
                                                Cross, Gunter, Witherspoon
                                                  & Galchus, P.C.
                                                500 President Clinton Avenue, Suite 200
                                                Little Rock, Arkansas 72201
                                                Telephone: (501) 371-9999
                                                Facsimile: (501) 371-0035


                                                Counsel for St. Vincent Infirmary Medical Center
                                                and Jack Stephens Heart Institute, LLC




78921330.1
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 5 of 173




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of July, 2021, I transmitted the foregoing via Electronic

Mail and U.S. Mail, postage prepaid to the following:

Dylan J. Botteicher                                      Gabriel D. Mallard
Cox, Sterling, McClure & Vandiver, PLLC                  Taylor S. Pray
8712 Counts Massie Rd.                                   Mallard Gardner, PUC
North Little Rock, AR 72113                              1422 Scott Street
djbotteicher@csmfirm.com                                 Little Rock, AR 72202
                                                         gabriel.mallard@mallardgardner.com
                                                         taylor.pray@mallardgardner.com

Counsel for Plaintiff Lensey Scott
                                                         Counsel for Conway Regional Medical
                                                         Center



                                                         Cynthia W. Kolb




78921330.1
Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 6 of 173




                   EXHIBIT A
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 7 of 173




https://caseinfo.arcourts.gov/cconnect/PROD/public/ck public qry doct.cp dktrpt frames?back
to=P&case id=23CV-2 l-404&begin date=&end date=

Report Selection Criteria

  Case ID:                  23CV-21-404

  Citation No:

  Docket Start Date:

  Docket Ending Date:



Case Description

  Case ID:       23CV-21-404 - DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL
                 CENTER -NON-TRIAL

  Filing          Tuesday , April 13th, 2021
  Date:

  Court:          23-FAULKNER

  Location:       CI - CIRCUIT

  Type:           EM - EMPLOYMENT DISCRIMINATION

  Status:         OPEN - CASE OPEN



Docket Entries

Filing
                 Description                     Name                          Monetary
Date

 04/13/2021 AOC COVERSHEET CIVIL                 BOTTEICHER,         DYLAN
 03:20 PM                                        JAMES

Entry:           none.




78964308.1
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 8 of 173




 Images      No Images




 04/13/2021 COMPLAINT/PETITION FILED$      BOTTEICHER,    DYLAN
 03:20 PM                                  JAMES

 Entry:      none.

 Images      WEB




 04/13/2021 SUMMONS FEE 21-6-402 $         BOTTEICHER,    DYLAN
 03:20 PM                                  JAMES

 Entry:      none.

 Images      No Images




 04/13/2021 SUMMONS ISSUED                 BOTTEICHER,    DYLAN
 03:20 PM                                  JAMES

 Entry:      CONWAY REGIONAL MEDICAL CENTER INC

 Images




 04/13/2021 MOF ORIGINAL                   BOTTEICHER,    DYLAN
 03:20PM                                   JAMES

 Entry:      none.

 Images      No Images




                                       2
78964308.1
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 9 of 173




 04/13/2021 PAYMENT RECEIVED
 03:34 PM

 Entry:          A Payment of$167.50 was made on receipt 23CI19675.

 Images          No Images




 05/03/2021 SUMMONS SERVED                          BOTTEICHER,        DYLAN
 12:34 PM                                           JAMES

 Entry:          none.

 Images          WEB




 05/27/2021 MOTION DISMISS
 01:44 PM

 Entry:          none.

 Images          WEB




 05/27/2021 EFILING  NOTICE                    OF MALLARD,            GABRIEL
 01:44 PM APPEARANCE                              DOUGLAS

 Entry:          none.

 Images          No Images




                                               3
78964308.1
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 10 of 173




 05/27/2021 BRIEF IN SUPPORT               MALLARD,      GABRIEL
 01:52 PM                                  DOUGLAS

 Entry:       Motion to Dismiss

 Images




 06/09/2021 AMENDED COMPLAINT              BOTTEICHER,     DYLAN
 12:11 PM                                  JAMES

 Entry:      none.

 Images      WEB




 06/09/2021 SUMMONS FEE 21-6-402 $         BOTTEICHER,     DYLAN
 12:31 PM                                  JAMES

Entry:       none.

Images       No Images




 06/09/2021 SUMMONS ISSUED                 BOTTEICHER,     DYLAN
 12:31 PM                                  JAMES

Entry:       CT CORPORATION SYSTEM

Images




 06/09/2021 PAYMENT RECEIVED
 12:46 PM



                                       4
78964308.1
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 11 of 173




 Entry:       A Payment of $2.50 was made on receipt 23CI20269.

 Images       No Images




 06/10/2021 RESPONSE TO MOTION FILED                 BOTTEICHER,    DYLAN
 11 :27 AM                                           JAMES

              PLAINTIFF'S RESPONSE TO DEFENDANT CONWAY                       REGIONAL
 Entry:
              MEDICAL CENTER, INC.'S MOTION TO DISMISS

 Images




 06/29/2021 MOTION DISMISS                           MALLARD,      GABRIEL
 03:00 PM                                            DOUGLAS

 Entry:       none.

 Images       WEB




 06/29/2021 BRIEF IN SUPPORT                         MALLARD,      GABRIEL
 03:03 PM                                            DOUGLAS

 Entry:       Motion to Dismiss Amended Complaint

 Images




 07/08/2021 RETURN OF SERVICE                        BOTTEICHER,    DYLAN
 12:09 PM                                            JAMES

 Entry:       Return of Service of Jack Stephens Heart Institute



                                                5
78964308. J
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 12 of 173




 Images      WEB




 07/08/2021 RETURN OF SERVICE                      BOTTEICHER,           DYLAN
 12:09 PM                                          JAMES

 Entry:      Return of Service of St. Vincent Infirmary Medical Center

 Images




 07/12/2021 RESPONSE TO MOTION FILED               BOTTEICHER,           DYLAN
 02:26 PM                                          JAMES

             PLAINTIFF'S RESPONSE TO DEFENDANT CONWAY                            REGIONAL
 Entry:
             MEDICAL CENTER, INC. 'S MOTION TO DISMISS

 Images




 07/16/2021 RESPONSE/REPLY
 04:15 PM

 Entry:      Defendant CRMC's Reply in Support of Motion to Dismiss

 Images




 07/16/2021 EFILING  NOTICE                   OF PRAY, TAYLOR SLOVER
 04:15 PM APPEARANCE

Entry:       none.




                                              6
78964308.1
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 13 of 173




 Images       No Images




 07/19/2021 SUMMONS FEE 21-6-402 $         BOTTEICHER,     DYLAN
 10:48AM                                   JAMES

 Entry:       none.

 Images      No Images




 07/19/2021 SUMMONS ISSUED                 BOTTEICHER,     DYLAN
 10:48AM                                   JAMES

 Entry:      JACK STEPHENS HEART INSTITUTE LLC

 Images




 07/19/2021 SUMMONS FEE 21-6-402 $         BOTTEICHER,     DYLAN
 10:48 AM                                  JAMES

 Entry:      none.

 Images      No Images




 07/19/2021 SUMMONS ISSUED                 BOTTEICHER,     DYLAN
 10:48 AM                                  JAMES

 Entry:      ST VINCENT INFIRMARY MEDICAL CENTER

 Images




                                       7
78964308.1
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 14 of 173




 07/19/2021 PAYMENT RECEIVED
 10:53 AM

 Entry:       A Payment of $5.00 was made on receipt 23CI20666.

 Images      No Images




                                             8
78964308.1
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 15 of 173
                                                                                   ELECTRONICALLY FILED
                                                                                      Faulkner County Circuit Court
                                                                                       Crystal Taylor, Circuit Clerk
                                                                           2021-Apr-13 15:20:45
                                                                                  23CV-21-404
            IN   THE CIRCUIT COURT OF FAULKNER COUNTY, ftJ:"l.n..Jl'lc.'ll,i~;t--oo_o_1_:_12_Pa--=g'-e-s_              __,
                                         CIVIL DIVISION

DR. LENSEY SCOTT                                                                    PLAINTIFF

vs.                                    CASE NO.
                                                   ------
CONWAY REGIONAL MEDICAL
CENTER, INC.                                                                        DEFENDANT

                                           COMPLAINT

       COMES NOW the Plaintiff, Dr. Lensey Scott (hereinafter "Plaintiff' or "Dr. Scott"), by

and through counsel, Cox, Sterling, McClure & Vandiver, PLLC, and for his Complaint against

Defendant, Conway Regional Medical Center, Inc. (hereinafter the "Conway Regional"), hereby

states and alleges as follows:

                                         INTRODUCTION

       This is an action to redress discrimination based on race in violation of Title VII of the

Civil Rights Act of 1964, as amended (hereinafter "Title VII"), to redress discrimination in

violation of the Arkansas Civil Rights Act of 1993 (the "ACRA"), Ark. Code Ann. §16-123-101,

et seq., and to redress discrimination based on race in violation of 42 U.S.C. § 1981, to award full

back pay and benefits, front pay, liquidated, compensatory, and punitive damages, and all other

benefits of Dr. Scott's employment to which he would have been entitled had he not been the

victim of discrimination based on his race.

                           PARTIES, JURISDICTION, AND VENUE

       1.        Jurisdiction of this Court is invoked under both the Arkansas Civil Rights Act of

1993, Ark. Code Ann. §§ 16-123-101 et seq., and 42 U.S.C. § 1981.

       2.        Venue is proper in this Court.
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 16 of 173




        3.     Dr. Scott is a resident of Faulkner County, Arkansas and worked as an employee

for Conway Regional in Faulkner County, Arkansas.

        4.     Upon information and belief, and at all times relevant to this complaint, Conway

Regional, 1s an Arkansas limited liability company that does business in Faulkner County,

Arkansas.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

        5.     Under 42 U.S.C. § 1981, there is no requirement to exhaustion of administrative

remedies. Cheyney State College Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983).

        6.     Exhaustion of remedies not required under Arkansas Civil Rights Act ("ACRA")

because the statute does not provide that administrative procedures will be exclusive, and

according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative

procedures shall be exclusive." McKart v. U.S., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a).

       7.      On or about January 5, 2021, Dr. Scott filed a Charge of Discrimination against

Conway Regional with the Little Rock Office of the Equal Employment Opportunity Commission

(the "EEOC"), Charge No. 493-2021-00533. A copy of the EEOC charge of discrimination has

been attached hereto as Exhibit "A" and is incorporated by reference herein.

       8.      By notice dated January 14, 2021, Dr. Scott was notified by the EEOC of his right

to file a civil action against the District. A copy of the right-to-sue letter has been attached hereto

as Exhibit "B" and is incorporated by reference herein.




                                                  2
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 17 of 173




        9.     This lawsuit has been timely filed within 90 days of Dr. Scott's receipt of the

EEOC's right-to-sue notice.

                           GENERAL FACTUAL ALLEGATIONS

        10.    Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if fully set forth herein word for word.

        11.    Plaintiff was employed as a cardiologist and his employer was Conway Regional.

        12.    Conway Regional at all times had control of the terms and conditions of Dr. Scott's

employment.

        13.    During his employment, Dr. Scott was subjected to continual harassment by his

superiors are Conway Regional.

        14.    The harassment existed in many forms. Dr. Scott was regularly not paid the full

amount for services rendered for work performed even though white physicians were consistently

paid the full amount for the same services. Dr. Scott submitted unbilled hospital charges, but

Conway Regional refused to reimburse Dr. Scott. Conway Regional always reimbursed white

physicians who submitted similar charges.

       15.     Matt Troup, the President and CEO of Conway Regional, repeatedly reported Dr.

Scott for bogus unprofessional behavior allegations in an attempt to humiliate Dr. Scott, to have

his licensing impacted, and to force him to resign.

       16.     Dr. Scott consistently complained that he was unable to be assigned cases in the

evening when white physicians regularly were assigned cases. Despite Dr. Scott's complaints,

Conway Regional still refused to allow him to provide services in the evening.

       17.     Dr. Scott was cursed and screamed at by a white Conway Regional employee

during one of the conversations regarding his inability to do cases, and when he complained about



                                                 3
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 18 of 173




this behavior, Conway Regional punished Dr. Scott for reporting the issue rather than disciplining

the egregious behavior done by the white employee. Conway Regional never punished its white

physicians when similar incidents occurred.

        18.     Dr. Scott complained about this behavior, and in retaliation for his complaint

Conway Regional falsely reported Dr. Scott for having behavioral issues and informed him that he

would have to have an evaluation done on his mental health in Kansas immediately. Conway

Regional informed Dr. Scott that he would lose his privileges at Conway Regional if he did not

comply. When Dr. Scott explained that he was uncomfortable travelling and leaving his family

during the racial unrest at the time and the pandemic, Conway Regional still required Dr. Scott to

travel to Kansas immediately.

        19.     One of the many false complaints regarding Dr. Scott involved an inappropriate

heart catheter. The EKG for the patient was reviewed by four cardiologists, all who agreed that a

procedure should not have been done. Conway Regional directed one of its cardiologists to

perform the operation in order to discredit Dr. Scott so that it could report him for failing to provide

care to a patient.

        20.     Dr. Scott was not the only minority physician who complained about the

discrimination he was facing. Dr. Deepali Nivas Tukaye made similar complaints and faced

retaliation as well.

        21.     Dr. Tukaye complained about white employees screaming and cursing at her, and

none of the white employees ever faced discipline for their actions.

        22.     Conway Regional ultimately informed Dr. Scott and Dr. Tukaye that it would not

be renewing their contracts to provide services. Conway Regional renewed the contracts of all

white cardiologists.



                                                   4
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 19 of 173




       23.     There were no African-Americans in management positions in Conway Regional

throughout Dr. Scott's employment.

       24.     Conway Regional never took steps to curb the behavior against Dr. Scott despite

his reporting of the unwanted harassment and overall hostile work environment. This caused Dr.

Scott to suffer mental distress.

       25.     None of this offensive and unwanted actions were directed to white employees at

Conway Regional.

       26.     Dr. Scott exhausted all possible remedies to try to improve his work situation. When

his efforts proved fruitless, and when Conway Regional informed Dr. Scott that it would not be

renewing his contract to provide services, Dr. Scott resigned to seek other employment.

       27.     Conway Regional engaged in policies and practices which willfully, intentionally,

and unlawfully discriminated against Dr. Scott on the basis of his race. These practices and policies

include, but are not limited to, tolerating the continual barrage racist actions toward Dr. Scott and

persistently refusing to take any action regarding that barrage.

       28.     Dr. Scott's constructive discharge was the result of a practice to ignore complaints

of harassment and offensive behavior and to protect white management employees from the

consequences of their improper and unwanted remarks and actions.

       29.     As a result of Conway Regional's conduct, Dr. Scott suffered damages.

                              CAUSE OF ACTION
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       30.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       31.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

                                                 5
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 20 of 173




       32.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       33.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.

       34.     This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       35.     As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.

       36.     Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       37.      Dr. Scott has incurred damages due to Conway Regional's actions.

                                   CAUSE OF ACTION
                               VIOLATION OF 42 U.S.C. § 1981

       38.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       39.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

       40.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       41.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.


                                                 6
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 21 of 173




        42.    This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

        43.    As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.

        44.    Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       45.      Dr. Scott has incurred damages due to Conway Regional's actions.

                              CAUSE OF ACTION
              VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT OF 1993

       46.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       47.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

       48.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       49.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.

       50.     This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       51.     As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.




                                                 7
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 22 of 173




       52.     Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       53.      Dr. Scott has incurred damages due to Conway Regional's actions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment against the Defendant for all just and proper relief

including:

               (A) Plaintiff seeks a jury trial on all issues so triable;

               (B) Plaintiff seeks compensatory damages including lost wages, past and future lost

                   income, physical pain, emotional distress, humiliation, and past and future

                   medical expenses. As to lost wages, Plaintiff seeks an order awarding Plaintiff

                   back pay, pre-judgment interest, fringe benefits, and any other appropriate relief

                   necessary to make Plaintiff whole and compensate HIM for the civil rights

                   violations described above;

               (C) Award Plaintiff front pay, fringe benefits, and other compensation; and

               (D)Award Plaintiff the costs of this action, including reasonable attorney's fees,

                   and such other legal and equitable relief as this Court deems just and proper.




                                                   8
Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 23 of 173




                            Respectfully Submitted,

                            By:    Isl Dylan Botteicher
                                   Dylan J. Botteicher (ABN 201710)
                                   Cox, STERLING, MCCLURE &
                                   VANDIVER,   PLLC
                                   8712 Counts Massie Rd.
                                   North Little Rock, AR 72113
                                   T: (501) 954-8073
                                   F: (501) 954-7856
                                   E: djbotteicher@csmfirm.com
                                   ATTORNEYFORTHEPLAINTIFF




                              9
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 24 of 173




                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                  CHARGE OF DISCRIMINATION
EEOC fonn 5A (7,12016)
                                                                                                                   II
                         Name {F,rst , M"ddl
                                        r e, l as t)·. lensey C. Scott

      Personal           Street Address: 1815 Centennial Club Drive
    Information                                                 AR
                         City: Conway                                                                             72034
                                                       State:                                         Zip Code:

                         Telephone Number: 850-284-9010                                                                 • Home      D Work    (a   Cell

Information about                                Conway Regional Medical Center
                         Organization Name:
 the company or
                                              2302 College Ave,
 organization you        Street Address:
       believe                    Conway                                                 AR                                         72034
   discrim Jnated        City:                                                  State:                                  Zip Code:
    against you.         Your job title or the title of the job for which you applied: Physician

 Why you believe
    you were             Race        IIil             Color          0                        Religion 0                   National Origin    •
  discriminated          Sex         •            Disability     •                            Age      D                Genetic Information   •
                                                 Retaliation         fEl                      Other     D
     against?

                         Date(s) Discrimination Took Place: Earliest Jul~ 2020                                      Latest Seetember 2020



                                 My employer treated me, an African American, differently than my white colleagues. J was
                                 terminated after I complained about this behavior.
What happened to
  you that you
  believe was
  discriminatory?




                         I understand this charge will be filed with both the EEOC and the State or local Agency, if any. twill advise
                         the agencies if I change my address or telephone number and r will cooperate fully with them in the
                         processing of my charge in accordance with their procedures.

                         I understand by signing below that I am firing a charge of employment discrimination with the EEOC. I
                         understand that the EEOC is required by law to give a copy of the charge, which includes my name, to the
   Signature and         organization named above. I also understand that the EEOC can only investigate charges of job
    VerlficatiC>n        discrimination based on race, color, religion, sex, national origin, disabillty, age, genetic information, or
                         based on retaliation for fr ling a charge of emp!oyment discrimination, helping in someone else's complaint
                         about Job discrimination, or complaining to the employer about job discrimination.

                         I d!!clare undz.ty of p e r j z the above is true and correct.
                         Signature:
                                       r
                                         //
                                                 __,,__ .,,.
                                                  A
                                                                           ,H
                                                                            V
                                                                                                                  Date:      ;/~J-/_
                                                ?I
                                                                           EXHIBIT A
                      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 25 of 173


 EEOC F0<m 161 ( 11/20201                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Lensey Scott                                                                    From:    Little Rock Area Office
        1815 Centennial Club Drive                                                               820 Louisiana
        Conway, AR 72034                                                                         Suite 200
                                                                                                 Little Rock, AR 72201



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. l(a})
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                 Lynda F. Fier,
493-2021-00533                                   Enforcement Supervisor                                                (501) 324-5468
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      D           The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      [[]         Other (briefly state)            No employee/employer relationship

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                     January 14, 2021
Enclosures(s)                                                                                                                (Date Issued)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
cc:         CONWAY REGIONAL MEDICAL CENTER                                             Dylan Botteicher
            Attn: Richard Tyler                                                       COX, STERLING, MCCLURE & VANDIVER, PLLC
            2302 College Avenue                                                       8712 Counts Massie Road
            Conway, AR 72034                                                          North Little Rock, AR 72113




                                                                         EXHIBIT B
                Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 26 of 173

Enclosure with EEOC
Form 161 ( 11/2020)
                                               INFORMATION RELATED TO FILING SUIT
                                             UNDER THE LAWS ENFORCED BY THE EEOC

                                 (This information relates to filing suit in Federal or State court under Federal law.
                      If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                               provisions of State law may be shorter or more limited than those described below.)


                                          Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                          the Genetic Information Nondiscrimination Act (GINA), or the Age
                                          Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                       Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                      --   Title VII, the   ADA   or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                               --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                                                                    EXHIBIT B
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 27 of 173


                  IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKANSAS
                                  20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

CONWAY REGIONAL MEDICAL CENTER, INC.
2302 College Ave
2302 College Ave
Conway, AR 72034

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     N Eastham, DC

                                                     Date: 04/13/2021
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 28 of 173


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 04/13/2021
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 29 of 173


No. 23CV-21-404 This summons is for CONWAY REGIONAL MEDICAL CENTER, INC. (name of
Defendant).



                                          PROOF OF SERVICE

O On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                        [place]; or

O After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

O On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

O On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

0 On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

0 I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

O Other [specify]:



0 I was unable to execute service because:
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 30 of 173


My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS

                               By: _ _ _ _ _ _ _ _ _ _ _ __
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -              By: _ _ _ _ _ _ _ _ _ __
                               [Signature of server]



                               [Printed name]

Address:
           --------------------------

Phone:
         -------------
Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ _ __

Additional information regarding service or attempted service:
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 31 of 173
                                                                                      ELECTRONICALLY FILED
                                                                                         Faulkner County Circuit Court
                                                                                          Crystal Taylor, Circuit Clerk

                  IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKA" SA§021 2 2        4 :17       ~~t~~j~}
                                  20TH CIRCUIT DIVISION 1            c20O01 : 4 Pages


                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER




                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

CONWAY REGIONAL MEDICAL CENTER, INC.
2302 College Ave
2302 College Ave
Conway, AR 72034

A lawsuit has been filed against you. The relief demanded is stated in 1he attach9d complaint. Within
30 days after service of this summons on you (not counting the day yau receiVed it) - or 60 days if you
are incarce,ated in any jait. penitentiary. or othet cortectional facility in Arkansas - ·you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of CiVil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded In the complaint

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge


                                                      CLERK OF COURT
Address of Clerks Office


CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
                                                      N Eastham, DC
CONWAY, AA 72034

                                                       Date: 04/13/2021
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 32 of 173



                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Adm1rnstrative Order Number 18, you are hereby r1otif1ed that upon the consent of
all the parties in a r.ase, a State District Court Judge may be authorized to conduct all prooeedlngs,
including trial of the case and eouy of a flrtal judgment Copies of appropriate consent fonns afe
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting ~o the reference of this
matter lo a State Distnct Court Judge, the parties waive their right to a jury tflal. and any appeal fn the
cass shall be taken direetly to the Arkansas Supreme Court or Court ot Appeals as authorized by law.

You should communicate your consent by completing the Form •· CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE·· and return to the Circuit Clerk.




                                                     Circuit Clerk
                                                     Date: 04/13/2021
               Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 33 of 173



 No. 23CV-21-404 This summons is for CONWAY REGIONAL MEDICAL CENTER, INC. (name of
 Defendant).


                                              PROOF OF SERVICE

• On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
 at                                                                   [place]: or

 ;J After making my purpose to deliver the summons and complaint r.lear, on _ _ _ _ _ __
 rdatel I left the summons and complaint In the ctosa proximity of the deienaant by
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ {describe how the
 summon& and complaint was left! after he/sr,e refused to receive it when I offered it to him/her; or

•  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ • a
 member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
 {address], a place where the defendant resides; or
                                ,2_! <,O   PIV\
)\!on t/-21-z.,,.,zJ        [date] I delivered the summons and complaint to ,r/llf/:~ £ Tivvr'
                         o..f
{name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of Cta11 W'''f Ae,'o~ul    Jl'le.tit:L{name of defendant}; or
                                            Ce.A\+-,-
• On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address]. where the
 defendant maintains and office or other fixed location for the conduct of business, during normal
 working hours I left the summons and complaint with

[name and }ob description]: or

o I am the plaintiff or an attorney of record for the ptaintiff in thls lawsuit, and I served the summons
and complalnt on the defendant by certified mall, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

..J I am the plaintlft or an attorney of record for the plaintiff 1n this lawsuit, and I malled a copy oJ the
summons and cornpla1nt by first-class mall to the defendant together with two copies ot a notJce and
acknowledgment and received the attached notice and acknowledgment form within twen.ty days after
the date of mailing.

CJ Other [specify]:



0 I was unable to execute service because:
                Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 34 of 173



My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date: _ _ _ _ __                              SHERIFF OF _ _ _ COUNTY, ARKANSAS

                                              By: _ _ _ _ _ _ _ _ _ __
                                              [Signature of server]



                                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Oate:¾-27-Z-,oL/                              By:        ~
                                             [Signatutofserver]

                                                    Vc/,v, I!--. i?vVn_r: :5v-:   I
                                              [Printed nameJ


Address:    _/--=-~-; ,__e,__.,;t""-,~""""'"li"""'~""'-"~-Xe=----.;.v-,:-r_.~---,,.Z-L_/_Z,_ _ _ _ _ _ __
                      1G.,_l




Phone:   _>O_D_,_l-_9........,b---'D=-·--7....___,__½.__l..._lf_ _
Subscribed and sworn to before me this date:                         ~-27- ,l-<) 2../
                                             _a,-n ?.t:;; t!l ~~
                                             /~,.0tary Public                 JAMI: e PIERCE
                                            ; ,                               NOTARY PUBLIC
                   .
My comm Iss Ion expires:       ~_ q _ ~ - z._,:,                         PULASKI COUNTY, ARKANSAS
                         -~c....,:;c___
                                     , __
                                        (.-"l
                                          _   _,,o'--_                      coMM.EXP.2•9-2028
                                                                          COMMISSION NO. 12703273

Additional information regarding service or attempted service:
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 35 of 173
                                                                              ELECTRONICALLY FILED
                                                                                Faulkner County Circuit Court
                                                                                 Crystal Taylor, Circuit Clerk
                                                            2021-May-27 13:44:12
                                                                 23CV-21-404
                                                                2     1 _:3_P_a_g_es_~
            IN THE CIRCUIT COURT OF FAULKNER COUNTY, AAn~tOt'!r0--0_D_0_
                                      CIVIL DMSION

DR. LENSEY SCOTT                                                                PLAINTIFF

vs.                                  CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.                                                                   DEFENDANT


                                  MOTION TO DISMISS
       Defendant Conway Regional Medical Center, Inc. (CRMC), by and through its

attorneys, Mallard Gardner PLLC, and for its Motion to Dismiss the Complaint of Dr.

Lensey Scott (Plaintiff), states as follows:

       1.     Plaintiff filed his Complaint against CRMC in the above-referenced matter

on or about April 13, 2021, alleging causes of action for Violation of Title VII of the Civil

Rights Act of 1964, Violation of 42 U.S.C. § 1981, Violation of the Arkansas Civil Rights

Act of 1993 arising from Plaintiffs alleged employment with CRMC.

       2.     For the reasons fully explained in the contemporaneously filed Brief in

Support of the Motion to Dismiss, incorporated herein by reference, Plaintiff has not

asserted facts sufficient to support the elements of the claims he has brought.

       3.     CRMC seeks dismissal pursuant to Ark. R. Civ. P. 12(b)(6), as the

Complaint fails to state facts upon which relief can be granted.

       WHEREFORE, for the reasons stated herein and the accompanying brief in

support, Defendant CRMC moves for an Order dismissing Plaintiffs Complaint with

prejudice, for its attorney's fees and costs incurred in connection with this motion, and

for all other relief to which it may be entitled.
Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 36 of 173




                       Respectfully submitted,

                       MALLARD GARDNER, PLLC
                       1422 Scott Street
                       Little Rock, AR 72202
                       T:      (501)850-8501
                       F:    (844)778-1750
                       E:    gabriel.mallard@mallardgardner.com;
                             taylor.pray@mallardgardner.com


                       Isl Gabriel D. Mallard
                      Gabriel Mallard (2005130)
                      Taylor Pray (2020127)
                      Attorneys for Conway Regional Medical Center, Inc.
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 37 of 173




                             CERTIFICATE OF SERVICE

        I, Gabriel D. Mallard, do hereby certify that on this 27th day of May, 2021 a copy
of the foregoing pleading was served upon the named individuals through electronic
filing pursuant to Administrative Order No. 21:

Dylan J. Botteicher
COX, STERLING, MCCLURE &
VANDIVER, PLLC
8712 Counts Massie Rd.
North Little Rock, AR 72113
T: (501) 954-8073
F: (501) 954-7856
E: djbotteicher@csmfirm.com




                                                 /s/ Gabriel D. Mallard
                                                 Gabriel D. Mallard
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 38 of 173
                                                                             ELECTRONICALLY FILED
                                                                                Faulkner County Circuit Court
                                                                                 Crystal Taylor, Circuit Clerk
                                                                               2021-May-27 13:52:34
                                                                                   23CV-21-404
           IN THE CIRCUIT COURT OF FAULKNER COUNTY, AJ.'l~'k±"ti~~2_o_oo_1_:_1_2 _P_ag_e_s_ __.
                              CIVIL DIVISION

DR. LENSEY SCOTT                                                                PLAINTIFF

vs.                                CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.                                                                  DEFENDANT


                  BRIEF IN SUPPORT OF MOTION TO DISMISS
       COMES NOW Defendant Conway Regional Medical Center, Inc. ("CRMC"), by

and through its attorneys, Mallard Gardner PLLC, and for its Brief in Support of its

Motion to Dismiss the Plaintiffs Complaint, states as follows:

                                    INTRODUCTION

       Plaintiff has filed claims of discrimination against CRMC under Title VII of the

Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 1981 ("§1981"), and the Arkansas Civil

Rights Act of 1993 ("ACRA"). Plaintiffs Complaint relies almost entirely on Plaintiffs

assertion that he was an employee of CRMC. The Equal Employment Opportunity

Commission ("EEOC") investigated this matter and determined that no employer/

employee relationship existed between Plaintiff and CRMC. As Plaintiff was not an

employee of CRMC and the Complaint lacks factual allegations demonstrating disparate

treatment of Plaintiff as compared to similarly situated white individuals, this matter is

ripe for dismissal pursuant to Ark. R. Civ. P. 12(b)(6) for failure to state a claim upon

which relief can be granted.

                               STANDARD OF REVIEW

       Arkansas is a fact pleading state. Faulkner v. Ark. Children's Hosp., 347 Ark.

941, 69 S.W.3d 393 (2002); see also Ark. Dep't of Envtl. Quality v. Brighton Corp., 352

                                             1
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 39 of 173




Ark. 396, 403, 102 S.W.3d 458, 463 (2003). The Arkansas Rules of Civil Procedure

require that a complaint contain a "statement in ordinary and concise language of facts

showing that the pleader is entitled to relief[.]". Ark. R. Civ. P. 8(a). "Our rules require

fact pleading, and a complaint must state facts, not mere conclusions, in order to entitle

the pleader to relief." Faulkner, 347 Ark. at 951, 69 S.W.3d at 399. In this vein,

plaintiffs may not rely on mere conclusions to support claims. Hollingsworth v. First

National Bank & Trust Co. of Rogers, 311 Ark. 637,846 S.W.2d 176 (1993). Rather

plaintiffs must set forth the facts sufficient to support each element of the cause of

action.

          A complaint that does not satisfy the Rule 8 pleading standard is subject to

dismissal under Ark. R. Civ. P. 12(b)(6). Wiseman v. Batchelor, 315 Ark. 85,864

S.W.2d 248, (1993). In determining whether to grant a motion to dismiss, the trial

court only looks to the four corners of the complaint. Thomas v. Pierce, 87 Ark. App.

26, 28, 184 S.W.3d 489, 490 (2004). If the complaint either "(1) fail[s] to state general

facts upon which relief could be granted, or (2) fail[s] to include specific facts pertaining

to the elements of one of its claims after accepting all facts contained in the complaint as

true and in the light most favorable to the nonmoving party," then the complaint must

be dismissed. Id. "[A]ll reasonable inferences must be resolved in favor of the

complaint and the pleadings are to be liberally construed." Brighton, 352 Ark. at 403,

102 S.W.3d at 462.




                                               2
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 40 of 173




                                      ARGUMENT

       A.       Plaintiff is not an employee of CRMC and fails to set forth facts
                to establish a claim for a violation of Title VII.

       On January 4, 2021, Plaintiff filed a Charge of Discrimination with the EEOC

alleging racial discrimination and retaliation. See Complaint, Ex. A. Specifically, the

Charge of Discrimination alleges that "[m]y employer treated me, an African American,

differently, than my white colleagues. I was terminated after I complained about this

behavior." Id. There are no other allegations against CRMC in the Charge of

Discrimination other than that statement. On January 14, 2021, the EEOC closed the

file as there was no employee/ employer relationship between Plaintiff and CRMC. See

Complaint, Ex. B. As Title VII is only applicable to employment matters, and Plaintiff

was not an employee of CRMC, Plaintiffs cause of action for violation of Title VII should

be dismissed with prejudice.

       Title VII covers only employees. Glascock v. Linn Cnty, Emergency Med., PC,

698 F.3d 695, 698 (8th Cir. 2012); Alexander v. Avera St. Luke's Hosp., 868 F.3d 756,

761 (8th Cir. 2014). Title VII defines "employee" as "an individual employed by an

employer." 42 U.S.C. §2oooe(f). The pertinent part of Title VII states that "it shall be

an unlawful employment practice for an employer... to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion, sex, or national origin."

42 U.S.C. §2oooe-2(a)(1). A central tenant of a Title VII claim is the existence of an

employee and employer relationship. It does not apply in the absence of such

relationship.



                                            3
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 41 of 173




       In order for Plaintiff to demonstrate a prima facie case of termination due to race,

Plaintiff is required to show: (1) that he belongs to a protected group, (2) that he was

qualified as an employee, (3) that he was subjected to an adverse employment action,

and (4) that the adverse action occurred under circumstances giving rise to an inference

of discrimination. Tatum v. City of Berkeley, 408 F.3d 543, 551 (8th Cir. 2005); see

also Wheeler v. Aventis Pharms., 360 F.3d 853, 857 (8th Cir. 2004). Failure to

establish even one element of a prima facie case defeats a Title VII discrimination claim.

Tatum, 408 F.3d at 550-51.

       Here, the statements made in the Complaint and those contained in the Exhibits

attached to the Complaint directly conflict with one another. On January 4, 2021,

Plaintiff filed a Charge of Discrimination against CRMC with the EEOC. See Complaint,

Ex. A. Within ten days, the EEOC completed its investigation and issued Plaintiff a

notice of dismissal, which clearly states that the EEOC closed the file on Plaintiffs

charge because there was "no employee/employer relationship." See Complaint, Ex. B. 1

As indicated by the EEOC, no "adverse employment action" could occur because there

was no employee/employer relationship. As the EEOC has already determined that

Plaintiff was not an employee of CRMC, Plaintiff will not be able to make a prima facie

case that CRMC violated Title VII.

       Even if Plaintiff were considered an employee of CRMC, Plaintiff failed to raise a

claim of a hostile work environment before the EEOC. Title VII establishes certain



1 Plaintiff is well aware that he was not an employee of CRMC and has, in fact, brought a

separate EEOC Charge of Discrimination against his actual employer. Plaintiff will be unable to
produce any facts or evidence indicating that he was an employee of CRMC; however, for
purposes of this Motion to Dismiss, CRMC is limiting its arguments to the four corners of the
Complaint and attached Exhibits.

                                               4
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 42 of 173




procedural prerequisites that a plaintiff must satisfy before filing an action in court.

Under Title VII, a plaintiff must "file a charge of discrimination within 180 days' after

the alleged unlawful employment practice occurred"' and must "give notice to the

employer of the circumstances of 'the alleged unlawful employment practice."' Richter

v. Advance Auto Parts, Inc., 686 F.3d 847, 851 (8th Cir. 2012). The Eighth Circuit

addressed this very issue in Williams v. Little Rock Municipal Water Works, 21 F.3d

218, 223 (8th Cir. 1994), where the plaintiff filed an EEOC charge alleging retaliation,

but in her complaint also brought a race discrimination claim. The Eighth Circuit

disallowed this type of bootstrapping and stated: "Allowing a complaint to encompass

allegations outside the ambit of the predicate EEOC charge would circumscribe the

EEOC's investigatory role, as well as deprive the charged party of notice of the charge, as

surely as would an initial failure to file a timely EEOC charge." Id. (quoting Babrock:y v.

Jewel Food Co. & Retail Meatcutters, 773 F.2d 857, 863 (7th Cir. 1985)). "The claims of

employment discrimination in the complaint may be as broad as the scope of the EEOC

investigation which reasonably could be expected to result from the administrative

charge." Kirklin v. Joshen Paper & Packaging ofArkansas Co., 2018 WL 6625766, at

*4 (8th Cir. Dec 19, 2018).

       Here, the allegation before the EEOC was narrow. Plaintiff alleges he was treated

different than unidentified white colleagues and that he was terminated after

complaining. "Although an EEOC complaint need not specifically articulate the precise

claim, it must nevertheless be sufficient to give the employer notice of the subject matter

of the charge and identify generally the basis for a claim." Fair v. Norris, 480 F.3d 865,

867, n. 2 (8th Cir. 2007). Plaintiff's allegation was limited to an alleged "termination"



                                             5
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 43 of 173




and did not address a hostile work environment. Thus, to the extent that Plaintiff is

bringing a Title VII claim for a hostile work environment, Plaintiff failed to exhaust his

administrative remedies on his claim that CRMC created and/ or fostered a hostile work

environment. See Nat'l R.R. Passenger Corp v. Morgan, 536 U.S. 101, 114, 122 S.Ct.

2061, 153 L.Ed.2d 106 (2002) (explaining that discrete acts such as failure to hire are

"easy to identify," and noting that "[e]ach incident of [alleged] discrimination ...

constitutes a separate actionable 'unlawful employment practice'").

       As Plaintiff was not an employee of CRMC and failed to properly exhaust his

administrative remedies through the EEOC, Plaintiffs cause of action related to Title

VII should be dismissed with prejudice.

       B.     Plaintiff fails to establish the threshold requirement of 42
              U.S.C. §1981 that but, for his race he suffered the loss of a legally
              protected right.

       To prevail on a §1981 claim, a plaintiff must show: (1) membership in a protected

class, (2) discriminatory intent on the part of the defendant, (3) engagement in a

protected activity, and (4) interference with that activity by the defendant. Combs v.

The Cardish Companies, Inc., 862 F.3d 671,681 (8th Cir, 2017) (quoting Gregory v.

Dillard's Inc., 565 F.3d 464, 473 (8th Cir. 2009). More specifically, to prevail on a §1981

claim, "a plaintiff must initially plead and ultimately prove that, but for race, [he] would

not have suffered the loss of a legally protected right." Comcast Corp. v. Nat'[ Ass'n of

AfricanAm.-OwnedMedia, 140 S. Ct. 1009, 1019 (2020).

       42 U.S.C. §1981 states:

(A) All persons within the jurisdiction of the United States shall have the same right
in every state and territory to make and enforce contracts, to sue and be parties, give
evidence, to the full and equal benefit of all laws and proceedings for the security of


                                              6
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 44 of 173




persons and property as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, exactions of every kind and to no other.

(B)    For purposes of this section, the term "make and enforce contracts" includes the
making, performance, modification, and termination of contracts, and the enjoyment of
all benefits, privileges, terms, and conditions of the contractual relationship.

(C)   The rights protected by this section are protected against impairment by non-
governmental discrimination and impairment under color oflaw.

Id.

       Plaintiffs Complaint is replete with legal conclusions and short of actual factual

allegations. As an example, Plaintiff concludes that "Dr. Scott was regularly not paid the

full amount for services rendered for work performed even though white physicians

were consistently paid the full amount for the same services." 2 Complaint, 114. It

further alleges that "Dr. Scott consistently complained that he was unable to be assigned

cases in the evening when white physicians regularly were assigned cases." Complaint,

116. Dr. Scott further alleges that "Conway Regional ultimately informed Dr. Scott and

Dr Tukaye that it would not be renewing their contracts to provide services. Conway

Regional renewed the contracts of all white cardiologists."3 Complaint, 122.

       While courts accept factual allegations as true at the Motion to Dismiss stage-

with only reasonable inferences drawn in Plaintiffs favor-the Complaint, at a

minimum, "must contain sufficient factual matter ... to 'state a claim to relief that is

plausible on its face."' Id. (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell


2CRMC categorically denies this allegation and affirmatively states that Plaintiff was at
no time an employee of CRMC. See Complaint, Exhibit B.
3 It should be noted that no contract exists between Conway Regional and Plaintiff. To
the extent that one exists, Plaintiff has failed to meet the requirements of Ark. R. Civ. P.
10(d) that requires "a copy of any written instrument or document upon which a claim
or defense is based shall be attached as an exhibit to the pleading ... ".

                                              7
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 45 of 173




Atl. Corp. v. Twombly, 550 U.S. 544, 569 (2007)). "A pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a cause of action will not do.'

Nor does a complaint suffice if it tenders 'naked assertion[s]' devoid of 'further factual

enhancement.'" Id. In other words, Rule B's pleading standard "demands more than an

unadorned, the defendant-unlawfully-harmed-me accusation.'' Id.

       The Eighth Circuit has addressed the issue of conclusory assertions in

discrimination cases. In Ward v. Arkansas Dep't of Finance and Admin., the plaintiff

alleged that Defendants engaged in "unlawful employment practices involv[ing]

subjecting [her] to termination and disparaging treatment different than her co-workers

in the form of creating falsified documents in order to terminate the plaintiff and replace

her with a male employee.'' Ward v. Arkansas Dep't of Finance and Admin., No. 1:19-

cv-1062, 2020 WL 403138, at *3 (W.D. Arkansas, July 16, 2020). The Plaintiff in Ward

also made the general statement that "[t]he unlawful practices include... disparate

treatment because of her gender as a female as reflected by the [sic] replacing her with a

less qualified male co-worker.'' Id. The Court found these conclusory allegations

unsupported as the plaintiff did not identify any comparators and did not allege facts

showing that any similarly situated employees were treated differently. Id. This

continues a long line of cases where the courts have found that plaintiffs complaints do

not state a plausible discrimination claim where they contain only general allegations

that other unidentified white employees were given different treatment. Hager v. Ark.

Dep't of Health, 735 F.3d 1009 (8th Cir. 2013); Dixon v. Ark. Dep't of Huma Servs., No.

4:14-cv-00295 JLH, 2014, WL 5093833, at *2 (Dixon's complaint, which generally

concludes that his white co-workers were treated differently than he was, fails to "allege


                                             8
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 46 of 173




facts such as names, positions or job duties, to support these conclusions"); Weaver v.

Hobbs, No. 2:13-cv-00048 SWW, 2013, WL 6634005, at *2 (E.D.Ark. Dec 17, 2013)

("Weaver... does not identify alleged comparable employees by name, position, or job

duty, does not identify the circumstances under which they were disciplined differently,

does not describe the time frame within which the events occurred, and does not anew

the decision makers involved.")

       Plaintiff fails to identify any actual comparators in claiming disparate treatment

between himself and white physicians. Plaintiff must show that he and potential

comparators were "similarly situated in all relevant respects." Bone v. G4S Youth,

Servs., LLC, 686 F.3d 948, 956 (8th Cir. 2012). The comparators "used for comparison

must have dealt with the same supervisor, have been subject to the same standards, and

engaged in the same conduct without any mitigating or distinguishing circumstances."

Wierman v. Casey's Gen. Stores, 638 F.3d 984, 995 (8th Cir. 2011) (quoting Cherry v.

Ritenour Sch. Dist., 361 F.3d 474, 479 (8th Cir. 2004)).

       To survive a motion to dismiss, a §1981 complaint must do more than "allege

facts plausibly showing that race was a 'motivating factor' in the defendant's decision",

rather, the complaint must contain "'sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face' under the but-for causation standard."

Comcast, 140 S. Ct. at 1014. A §1981 plaintiff first must show that he was deprived of a

protected right and then establish causation. Id. at 1018. Plaintiff fails to meet this

threshold. The Complaint's general allegations of racial discrimination are conclusory,

threadbare and unsupported. As Plaintiff fails to meet the pleading requirements for a




                                              9
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 47 of 173




§1981 claim, the cause of action against CRMC for violation of §1981 should be

dismissed with prejudice.

        C.    Plaintiff fails to state facts to support his claim of a violation of
              the Arkansas Civil Rights Act of 1993.

        Under Ark. Code Ann. §16-123-107(a)(1), all otherwise qualified persons have the

right to be "free from discrimination because of race, religion, national origin, gender, or

the presence of any sensory, mental, or physical disability." This extends to the "right to

obtain and hold employment without discrimination." Id. Further, Section (c)(1)(A)

lays out a cause of action for any employee who is injured by their employer for acts of

employment discrimination. Ark. Code Ann. § 16-123-107(c)(1)(A).

        Claims under ACRA are analyzed under the same criteria as the Title VII claims.

See Henderson v. Simmons Foods, Inc., 217 F.3d 612,615 n.3 (8th Cir. 2000). Thus, a

failure to establish even one element of a prima facie case under Title VII is fatal to a

claim under ACRA. See Tatum v. City of Berkeley, 408 F.3d 543, 550-51 (8th Cir.

2005). For the reasons Plaintiffs claims under Title VII fail, so does his claims under

ACRA.




                                             10
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 48 of 173




       WHEREFORE, Defendant, Conway Regional Medical Center, Inc. prays that the

Court grant its Motion Dismiss and dismiss Plaintiffs Complaint with prejudice and

award costs and attorneys' fees, as well as all other just and property relief to which

Defendant may show itself entitled.

                                   Respectfully submitted,

                                   MALLARD GARDNER, PLLC
                                   1422 Scott Street
                                   Little Rock, AR 72202
                                   T:     (501)850-8501
                                   F:     (844)778-1750
                                   E:     gabriel.mallard@mallardgardner.com;
                                          taylor.pray@mallardgardner.com


                                   Isl Gabriel D. Mallard
                                   Gabriel Mallard (2005130)
                                   Taylor Pray (2020127)
                                   Attorneys for Conway Regional Medical Center, Inc.




                                            11
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 49 of 173




                             CERTIFICATE OF SERVICE


        I, Gabriel D. Mallard, do hereby certify that on this 27th day of May, 2021 a copy
of the foregoing pleading was served upon the named individuals through electronic
filing pursuant to Administrative Order No. 21:

Dylan J. Botteicher
COX, STERLING, MCCLURE &
VANDIVER, PLLC
8712 Counts Massie Rd.
North Little Rock, AR 72113
T: (501) 954-8073
F: (501) 954-7856
E: djbotteicher@csmfirm.com




                                                 Isl Gabriel D. Mallard
                                                 Gabriel D. Mallard




                                            12
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 50 of 173
                                                                                   ELECTRONICALLY FILED
                                                                                      Faulkner County Circuit Court
                                                                                       Crystal Taylor, Circuit Clerk
                                                                 2021-Jun-09 12:11:50
                                                                     23CV-21-404
            IN THE CIRCUIT COURT OF FAULKNER COUNTY, A.~.Ar'h1'9-r~O_D_0_1_:_61_P_a..;;;g_es_ __.
                                         CIVIL DIVISION

DR. LENSEY SCOTT                                                                    PLAINTIFF

vs.                                     CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.; JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                                          DEFENDANTS

                                   AMENDED COMPLAINT

       COMES NOW the Plaintiff, Dr. Lensey Scott (hereinafter "Plaintiff' or "Dr. Scott"), by

and through counsel, Cox, Sterling, McClure & Vandiver, PLLC, and for his Amended Complaint

against Defendants, Conway Regional Medical Center, Inc. ("Conway Regional"), Jack Stephens

Heart Institute, LLC ("Jack Stephens"), and St. Vincent Infirmary Medical Center ("St. Vincent"),

hereby states and alleges as follows:

                                        INTRODUCTION

       This is an action to redress discrimination based on race in violation of Title VII of the

Civil Rights Act of 1964, as amended (hereinafter "Title VII"), to redress discrimination in

violation of the Arkansas Civil Rights Act of 1993 (the "ACRA"), Ark. Code Ann. §16-123-101,

et seq., and to redress discrimination based on race in violation of 42 U.S.C. § 1981, to award full

back pay and benefits, front pay, liquidated, compensatory, and punitive damages, and all other

benefits of Dr. Scott's employment to which he would have been entitled had he not been the

victim of discrimination based on his race.

                          PARTIES, JURISDICTION, AND VENUE

       1.      Jurisdiction of this Court is invoked under both the Arkansas Civil Rights Act of

1993, Ark. Code Ann.§§ 16-123-101 et seq., and 42 U.S.C. § 1981.
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 51 of 173




       2.      Venue is proper in this Court.

       3.      Dr. Scott is a resident of Faulkner County, Arkansas and worked as an employee

for Conway Regional, Jack Stephens, and St. Vincent in Faulkner County, Arkansas.

       4.      Upon information and belief, and at all times relevant to this complaint, Conway

Regional, is an Arkansas corporation that does business in Faulkner County, Arkansas. Upon

information and belief, St. Vincent manages Conway Regional and has control over the Conway

Regional executive team.

       5.      Upon information and belief, and at all times relevant to this complaint, Jack

Stephens, 1s an Arkansas limited liability company that does business in Faulkner County,

Arkansas. Upon information and belief, Jack Stephens is owned by its parent company, St.

Vincent. Jack Stephens entered into a contract with Dr. Scott to work for Conway Regional and

St. Vincent.

       6.      Upon information and belief, and at all times relevant to this complaint, St. Vincent,

is an Arkansas corporation that does business in Faulkner County, Arkansas. Upon information

and belief, St. Vincent is the parent company of Jack Stephens and has control over Conway

Regional operations.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.      Under 42 U.S.C. § 1981, there is no requirement to exhaustion of administrative

remedies. Cheyney State College Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983).

       8.      Exhaustion of remedies not required under Arkansas Civil Rights Act ("ACRA")

because the statute does not provide that administrative procedures will be exclusive, and

according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative



                                                 2
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 52 of 173




procedures shall be exclusive." McKart v. U.S., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a).

       9.      On or about January 5, 2021, Dr. Scott filed a Charge of Discrimination against

Conway Regional with the Little Rock Office of the Equal Employment Opportunity Commission

(the "EEOC"), Charge No. 493-2021-00533. A copy of the EEOC charge of discrimination has

been attached hereto as Exhibit "A" and is incorporated by reference herein.

       10.     By notice dated January 14, 2021, Dr. Scott was notified by the EEOC of his right

to file a civil action against the Conway Regional. A copy of the right-to-sue letter has been

attached hereto as Exhibit "B" and is incorporated by reference herein.

       11.     On or about January 5, 2021, Dr. Scott filed a Charge of Discrimination against

Conway Regional with the Little Rock Office of the Equal Employment Opportunity Commission

(the "EEOC"), Charge No. 493-2021-00532. A copy of the EEOC charge of discrimination has

been attached hereto as Exhibit "C" and is incorporated by reference herein.

       12.     By notice dated January 14, 2021, Dr. Scott was notified by the EEOC of his right

to file a civil action against the St. Vincent. A copy of the right-to-sue letter has been attached

hereto as Exhibit "D" and is incorporated by reference herein.

       13.     This lawsuit has been timely filed within 90 days of Dr. Scott's receipt of the

EEOC's right-to-sue notices.

                           GENERAL FACTUAL ALLEGATIONS

       14.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Amended Complaint as if fully set forth herein word for word.




                                                 3
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 53 of 173




        15.    Plaintiff signed an employment agreement with Jack Stephens, but Plaintiff worked

for all Defendants at the direction of Defendants' management and executives. Plaintiffs

employment agreement is attached hereto as Exhibit "E" and is incorporated by reference herein.

        16.    Defendants at all times had control of the terms and conditions of Dr. Scott's

employment.

        17.    During his employment, Dr. Scott was subjected to continual harassment by his

superiors employed by Defendants because of his race.

        18.    The harassment existed in many forms. Dr. Scott was regularly not paid the full

amount for services rendered for work performed even though white cardiologists, such as Dr.

Donald Steely and Dr. Landon Humphrey, were consistently paid the full amount for the same

services. Dr. Steely and Dr. Humphrey were similarly situated to Dr. Scott in all relevant respects.

They were all subjected to the same standards and were engaged in the same work. Dr. Scott

submitted unbilled hospital charges, but Defendants refused to reimburse Dr. Scott. Defendants

always reimbursed white cardiologists, such as Dr. Steely and Dr. Humphrey, who submitted

similar charges. These actions would not have occurred but for Dr. Scott's race.

       19.     Matt Troup, the President and CEO of Conway Regional and an employee of St.

Vincent, repeatedly reported Dr. Scott for bogus unprofessional behavior allegations in an attempt

to humiliate Dr. Scott, to have his licensing impacted, and to force him to resign. These actions

were undertaken due to Dr. Scott's race.

       20.     Matt Troup actively inserted himself in the clinical decision-making process. He

attempted to stop Dr. Scott from an appropriate patient transfer because the patient was being

transferred to a "competing" hospital. Mr. Troup took these actions because Dr. Scott complained

about the treatment he received due to the color of his skin.



                                                 4
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 54 of 173




       21.     Dr. Scott consistently complained that he was unable to be assigned cases in the

evening when white physicians, such as Dr. Steely and Dr. Humphrey, regularly were assigned

cases. Despite Dr. Scott's complaints, Defendants still refused to allow him to provide services in

the evening because of his race and because of his engagement in protected activity.

       22.     Mr. Troup punished Dr. Scott for complaining about the racist behavior by

requiring Dr. Scott to work extra call days without receiving additional pay.

       23.     Dr. Scott was cursed and screamed at by a white employee of Defendants during

one of the conversations regarding his inability to do cases, and when he complained about this

behavior, Defendants punished Dr. Scott for reporting the issue rather than disciplining the

egregious behavior done by the white employee. Defendants never punished their white

physicians, such as Dr. Steely or Dr. Humphrey, when similar incidents occurred. Dr. Scott was

treated differently because of his race and because of his complaints regarding the discrimination.

       24.     Dr. Scott complained about this behavior, and in retaliation for his complaint,

Defendants falsely reported Dr. Scott for having behavioral issues and informed him that he would

have to have an evaluation done on his mental health in Kansas immediately. Defendants informed

Dr. Scott that he would lose his privileges at Conway Regional and St. Vincent if he did not

comply. Dr. Scott explained that he was uncomfortable travelling and leaving his family during

the racial unrest and pandemic in the early Summer of 2020, but Defendants still required Dr. Scott

to travel to Kansas immediately.

       25.     Dr. Landon Humphrey, a white cardiologist, had repeatedly engaged in offensive

behavior toward another minority cardiologist, Dr. Tukaye. Defendants did not reprimand Dr.

Humphrey at all. Dr. Scott was punished when he complained about being the victim of offensive




                                                5
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 55 of 173




behavior. Dr. Humphrey was treated more favorably than Dr. Scott because he was white and

because Dr. Humphrey had not previously complained about race discrimination.

        26.     One of the many false complaints regarding Dr. Scott involved an inappropriate

heart catheter. The EKG for the patient was reviewed by four cardiologists, all who agreed that a

procedure should not have been done. Defendants directed one of their cardiologists to perform

the operation in order to discredit Dr. Scott so that it could report him for failing to provide care

to a patient.

        27.     Mr. Troup and Dr. Donald Steely conspired to stop Dr. Bernard Gojer, a minority

physician, from obtaining staff privileges at Conway Regional because of Dr. Gojer's race. Dr.

Scott objected to this discrimination, and Dr. Steely informed Dr. Scott that Dr. Steely would make

Dr. Scott's life miserable if Dr. Scott did not vote to change Conway Regional bylaws to stop Dr.

Gojer from obtaining staff privileges. Dr. Scott faced more retaliation after complaining about the

illegal behavior directed toward Dr. Gojer.

        28.     Dr. Scott was not the only minority physician who complained about the

discrimination he was facing. Dr. Deepali Nivas Tukaye made similar complaints and faced

retaliation as well.

        29.     Dr. Scott created a new "vein program" to offer to patients. Defendants refused to

allow Dr. Scott to initiate the vein program and instead gave the equipment to Dr. Landon

Humphrey, a white cardiologist. This resulted in a loss of income to Dr. Scott. The refusal to allow

Dr. Scott to initiate the vein program was caused by his race.

        30.     Group leaders, Dr. Randy Jordan and Ms. Marcia Atkinson, both told Dr. Scott that

they were not in a position to intervene in Conway Regional matters. Dr. Scott had been told that




                                                 6
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 56 of 173




group leadership participated in making decisions at Conway Regional and Dr. Scott regularly

witnessed Dr. Jordan and Ms. Atkinson having control over Conway Regional matters.

        31.      Dr. Tukaye complained about white employees screaming and cursing at her, and

none of the white employees ever faced discipline for their actions.

        32.      Defendants ultimately informed Dr. Scott and Dr. Tukaye that they would not be

renewing their contracts to provide services. Defendants renewed the contracts of all white

cardiologists.

        33.      There were no African-Americans m management positions for Defendants

throughout Dr. Scott's employment.

        34.      Defendants never took steps to curb the behavior against Dr. Scott despite his

reporting of the unwanted harassment and overall hostile work environment. This caused Dr. Scott

to suffer mental distress.

        35.      None of this offensive and unwanted actions were directed to white employees at

Defendants.

       36.       Dr. Scott exhausted all possible remedies to try to improve his work situation. When

his efforts proved fruitless, and when Defendants informed Dr. Scott that they would not be

renewing his contract to provide services, Dr. Scott resigned to seek other employment.

       37.       Defendants engaged in policies and practices which willfully, intentionally, and

unlawfully discriminated against Dr. Scott on the basis of his race. These practices and policies

include, but are not limited to, tolerating the continual barrage racist actions toward Dr. Scott and

persistently refusing to take any action regarding that barrage.




                                                  7
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 57 of 173




        38.     Dr. Scott's constructive discharge was the result of a practice to ignore complaints

of harassment and offensive behavior and to protect white management employees from the

consequences of their improper and unwanted remarks and actions.

        39.     As a result of Defendants' conduct, Dr. Scott suffered damages.

                                CAUSE OF ACTION
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       40.      Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Amended Complaint as if fully set forth herein word for word.

       41.      Dr. Scott was a dedicated and exemplary employee during his service for Conway

Regional, Jack Stephens, and St. Vincent.

       42.      Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       43.      Defendants were tolerant of the unwanted harassment in spite of the fact that

Defendants knew about the harassment and failed to take action.

       44.      This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       45.      As a result of Defendants' failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotional distress, and physical pain.

       46.      Dr. Scott engaged in an activity protected under federal law when he complained

to Defendants about unlawful practices engaged in by Mr. Troup, Dr. Steely, and other members

of Defendants' management and executive teams.

       47.      Defendants' stated reasons for their decision to not renew Dr. Scott's contract

were pretext to hide their race discrimination and retaliation.


                                                  8
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 58 of 173




        48.     Defendants subjected Dr. Scott to adverse employment actions, including

withholding pay and failing to renew the employment contract, in retaliation for Dr. Scott's

participation in protected activity.

        49.     Defendants failed to take any reasonable or necessary steps to eliminate

discrimination from their workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

        50.     Dr. Scott has incurred damages due to Defendants' actions.

                                    CAUSE OF ACTION
                                VIOLATION OF 42 U.S.C. § 1981

        51.    Dr. Scott restates and incorporates herein by reference the preceding paragraphs of

his Amended Complaint as if fully set forth herein word for word.

        52.    Dr. Scott was a dedicated and exemplary employee during his service for Conway

Regional, Jack Stephens, and St. Vincent.

        53.    Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became so

intolerable that he was forced to resign.

        54.    Defendants were tolerant of the unwanted harassment in spite of the fact that

Defendants knew about the harassment and failed to take action.

        55.    This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       56.     As a result of Defendants' failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotional distress, and physical pain.




                                                 9
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 59 of 173




        57.     Dr. Scott engaged in an activity protected under federal law when he complained

to Defendants about unlawful practices engaged in by Mr. Troup, Dr. Steely, and other members

of Defendants' management and executive teams.

        58.     Defendants' stated reasons for their decision to not renew Dr. Scott's contract were

pretext to hide their race discrimination and retaliation.

        59.     Defendants subjected Dr. Scott to adverse employment actions, including

withholding pay and failing to renew the employment contract, in retaliation for Dr. Scott's

participation in protected activity.

        60.     Defendants failed to take any reasonable or necessary steps to eliminate

discrimination from their workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

        61.     Dr. Scott has incurred damages due to Defendants' actions.

                              CAUSE OF ACTION
              VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT OF 1993

        62.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Amended Complaint as if fully set forth herein word for word.

        63.     Dr. Scott was a dedicated and exemplary employee during his service for Conway

Regional, Jack Stephens, and St. Vincent.

        64.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

        65.     Defendants were tolerant of the unwanted harassment in spite of the fact that

Defendants knew about the harassment and failed to take action.




                                                  10
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 60 of 173




        66.     This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

        67.     As a result of Defendants' failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotional distress, and physical pain.

        68.     Dr. Scott engaged in an activity protected under federal law when he complained

to Defendants about unlawful practices engaged in by Mr. Troup, Dr. Steely, and other members

of Defendants' management and executive teams.

        69.     Defendants' stated reasons for their decision to not renew Dr. Scott's contract

were pretext to hide their race discrimination and retaliation.

        70.     Defendants subjected Dr. Scott to adverse employment actions, including

withholding pay and failing to renew the employment contract, in retaliation for Dr. Scott's

participation in protected activity.

        71.     Defendants failed to take any reasonable or necessary steps to eliminate

discrimination from their workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

        72.     Dr. Scott has incurred damages due to Defendants' actions.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks judgment against the Defendants for all just and proper

relief including:

                (A) Plaintiff seeks a jury trial on all issues so triable;

                (B) Plaintiff seeks compensatory damages including lost wages, past and future lost

                    income, physical pain, emotional distress, humiliation, and past and future

                    medical expenses. As to lost wages, Plaintiff seeks an order awarding Plaintiff



                                                    11
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 61 of 173




                  back pay, pre-judgment interest, fringe benefits, and any other appropriate relief

                  necessary to make Plaintiff whole and compensate him for the civil rights

                  violations described above;

              (C) Award Plaintiff front pay, fringe benefits, and other compensation; and

              (D)Award Plaintiff the costs of this action, including reasonable attorney's fees,

                  and such other legal and equitable relief as this Court deems just and proper.




                                             Respectfully Submitted,

                                             By:     Isl Dylan Botteicher
                                                     Dylan J. Botteicher (ABN 201710)
                                                     Cox, STERLING, McCLURE &
                                                     VANDIVER, PLLC
                                                     8712 Counts Massie Rd.
                                                     North Little Rock, AR 72113
                                                     T: (501) 954-8073
                                                     F: (501) 954-7856
                                                     E: djbotteicher@csmfirm.com
                                                     ATTORNEY FOR THE PLAINTIFF



                               CERTIFICATE OF SERVICE

       I certify that on June 9, 2021, a true and correct copy of the above response was
forwarded to the counsel via eFLEX at:

Gabriel Mallard
Taylor Pray
1422 Scott Street
Little Rock, AR 72202

                                             By: Isl Dylan J. Botteicher
                                             Dylan J. Botteicher (ABN 2017170)




                                                12
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 62 of 173




                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                  CHARGE OF DISCRIMINATION
EEOC l'onn SA (7/2016)
                                                                                                                    I!                               II
                         Name {F1rst, M"dd!
                                       r e, Las t}·. Lensey C. Scott

      Personal           Street Address: 1815 Centennial Club Drive
    Information                                                     AR                                             72034
                         City: Conway                     State:                                       Zip Code:

                         Telephone Number. 850-284-9010                                                                  • Home      D Work 0 Cell

Information about                                Conway Regional Medical Center
                         Organization Name:
 the company or
                                             2302 College Ave.
 organization you        Street Address:
     believe                     Conway                                                      AR                                      72034
   discriminated         City:                                                      State:                               Zip Code:
    against you.         Your job title or the title of the job for which you applied: Physician

 Why you believe
   you were              Race        lfil                   Color        D                        Religion 0                National Origin    •
   discriminated         Sex         •              Disability       •                            Age      D             Genetic Information   D
                                                 Retaliation             !El                      Other D
      against?

                         Date(s} Discrimination Took Place: Earliest July2020                                        Latest Seetember 2020



                                 My employer treated me, an African American, differently than my white colleagues. I was
                                 terminated a~er I complained about this behavior.
What happened to
    you that you
    believe was
  discriminatory?




                         I understand this charge will be filed with both the EEOC and the State or local Agency, if any. I will advise
                         the agencies if I change my address or telephone number and I will cooperate fully wlth them in the
                         processing of my charge in accordance with their procedures.

                         I understand by signing below that I am firing a charge of employment discrimination with the EEOC. l
                         understand that the EEOC is required by law to give a copy of the charge, which includes my name, to the
   Signature and         organization named above. l also understand that the EEOC can only investigate charges of Job
    Verification         discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or
                         based on retaliation for filing a charge of employment dlscrlmination, helping in someone else's complaint
                         about Job discrimination, or complaining to the employer about job discrimination.

                         I declare   undzty           of p e r j z the above is true and correct.

                         Signature:              ·_,,L,,,,t_,,,,.
                                                                         -
                                                                               .,,t/'
                                                                               "V
                                                                                                                   Date:      ~J-/_
                                       .//          A
                                               ti
                                                                               EXHIBIT A
                     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 63 of 173

 EEOC Form 161 (11/2020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Lensey Scott                                                                  From:    Little Rock Area Office
        1815 Centennial Club Drive                                                             820 Louisiana
        Conway, AR 72034                                                                       Suite 200
                                                                                               Little Rock, AR 72201



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                EEOC Representative                                                  Telephone No.

                                                Lynda F. Fier,
 493-2021-00533                                 Enforcement Supervisor                                               (501) 324-5468
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      D          The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      m          Other (briefly state)            No employee/employer relationship

                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission

                                                                                                                    January 14, 2021
Enclosures(s)                                                                                                              (Date Issued)
                                                                William A. Cash, Jr.,
                                                                Area Office Director
cc:        CONWAY REGIONAL MEDICAL CENTER                                           Dylan Botteicher
           Attn: Richard Tyler                                                      COX, STERLING, MCCLURE & VANDIVER, PLLC
           2302 College Avenue                                                      8712 Counts Massie Road
           Conway, AR 72034                                                         North Little Rock, AR 72113




                                                                       EXHIBIT B
                Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 64 of 173

Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State courl under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ACEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations} of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL ANO EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.}

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                                                                  EXHIBITS
                 Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 65 of 173


16'               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

\SI                            CHARGE OF DISCRIMINATION
EEOC Form 5A (7/2016)
                                                                                                      II                                        II
                                                       Lensey C. Scott
                        Name (First, Middle, Last):

      Personal          Street Address: 1815 Centennial Club Drive
    Information
                        City: Conway                 State: Arkansas                                 72034
                                                                                         Zip Code:

                        Telephone Number: 850-284-9010                                                        •   Home   •   Work   ca   Cell


Information about                                CHI St. Vincent
                        Organization Name:
 the company or
 organization you                           2 St. Vincent Circle
                        Street Address:
      believe
   discriminated
                        City: Little Rock                              State: AR                              Zip Code: 72205
    against you.                                                                        Physician
                        Your job title or the title of the job for which you applied:

 Why you believe
    you were            Race      ~                  Color         •               Religion   •                 National Origin     •
  discriminated         Sex       •               Disability       •               Age        •              Genetic Information    •
     against?
                                                 Retaliation       ~               Other      •
                        Date(s) Discrimination Took Place: Earliest Jul~ 2020                              Latest Segtember 2020



                         My employer treated me, an African American, differently than my White colleagues. I was
                         terminated after I complained about this behavior.
What happened to
  you that you
   believe was
 discriminatory?




                        I understand this charge will be filed with both the EEOC and the State or local Agency, if any. I will advise
                        the agencies if I change my address or telephone number and I will cooperate fully with them in the
                        processing of my charge in accordance with their procedures.

                        I understand by signing below that I am filing a charge of employment discrimination with the EEOC. I
                        understand that the EEOC is required by law to give a copy of the charge, which includes my name, to the
   Signature and        organization named above. I also understand that the EEOC can only investigate charges of job
    Verification        discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or
                        based on retaliation for filing a charge of employment discrimination, helping in someone else's complaint
                        about job discrimination, or complaining to the employer about job discrimination.

                        I declare under penalty of perjury that the above is true and correct.

                        Signature:                                                                   Date:




                                                               EXHIBIT C
                    Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 66 of 173




 PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law93-579, authority to request personal data and
 its uses are:


 1. FORM NUMBER/TITLE/DATE. EEOC Form SA, Charge of Discrimination (July 2016).

2. AUTHORITY. 42 U.S.C. 2000e-S(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

 3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing (whether
 later recorded on this form or not) are, as applicable under the EEOC anti-discrimination statutes (EEOC statutes), to
 preserve private suit rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-filing or
 referral arrangements exist, to begin state or local proceedings.

 4. ROUTINE USES. This form is used to provide facts that may establish the existence of matters covered by the
 EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used by staff to guide
 its mediation and investigation efforts and, as applicable, to determine, conciliate and litigate claims of unlawful
 discrimination. This form may be presented to or disclosed to other federal, state or local agencies as appropriate
 or necessary in carrying out EEOC's functions. A copy of this charge will ordinarily be sent to the respondent
 organization against which the charge is made.

 5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be reduced
 to writing and should identify the charging party and respondent and the actions or policies complained of.
 Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, ADA or GI NA must
 be sworn to or affirmed (either by using this form or by presenting a notarized statement or unsworn declaration
 under penalty of perjury); charges under the ADEA should ordinarily be signed. Charges may be clarified or
 amplified later by amendment. It is not mandatory that this form be used to make a charge.

                            NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with EEOC will
ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by a FEPA under
worksharing agreements. You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you wish EEOC to give Substantial
Weight Review to the FEPA's final findings, you must ask us in writing to do so within 15 days of your receipt of its
findings. Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                   NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against you or
others who oppose discrimination or cooperate in any investigation or lawsuit concerning this charge. Under
Section 704(a) ofTitle VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an employerto discriminate against present or former employees or job applicants, for an employment
agency to discriminate against anyone, orfor a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because they have made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under the laws. The
Equal Pay Act has similar provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of,
rights under the Act.




Issued July 2016.




                                                       EXHIBIT C
                       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 67 of 173

 EEOC Fann 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Lensey Scott                                                                    From:    Little Rock Area Office
        1815 Centennial Club Drive                                                               820 Louisiana
        Conway, AR 72034                                                                         Suite 200
                                                                                                 Little Rock, AR 72201



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Johnny L. Glover,
 493-2021-00532                                 Investigator                                                           (501) 324-6475
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      [!]        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                     May 13, 2021
 Enclosures(s)                                                                                                               (Date Issued)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
cc:
            Michelle Foreman                      Kelly J. Muensterman                Dylan Botteicher
            HR Manager                            Polsinelli PC                       COX, STERLING, MCCLURE & VANDIVER, PLLC
            CHI St Vincent                        100 S 4TH STe 1000                  8712 Counts Massie Road
            2 St Vincent Cir                      Saint Louis, MO 63102               North Little Rock, AR 72113
            Little Rock, AR 72205



                                                                      EXHIBIT D
                Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 68 of 173

Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.


                                                               EXHIBIT D
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 69 of 173




                                     PHYSICIAN EMPLOYMENT AGREEMENT
                                         FOR CARDIOLOGY SERVICES


          THIS PHYSiqAN EMPLOYMENT AGREEMENT ("Agreement") is made and entered into
 effective as of the ~'1day of                  S                be
                                        ~e,.-n C 2016 ("Effective Date") by and between Jack
 Stephens Heart Institute, LLC, an Arl<adsas limited liability company ("Employer"), and Lensey Scott,
 M.D. an individual (''Physician").

                                                            RECITALS

          A.     Employer, in fintherance of its charitable mission and with the intention of providing a
 community benefit, operates a cardiovascular clinic for the provision of professional medical services in
 order to improve the availability of quality clinical services to the residents se1ved by Employer's clinic(s).

        B.      St. Vincent Infirmaty Medical Center d/6/a St. Vincent Health System ("SVHS"), as the
sole corporate member of Employer, operates inpatient and outpatient clinics, and provides a variety of
services through the SVHS cardiovascular service line, comprised of all SVHS inpatient,
outpatient/ambulatory, cardiovascular surgery, diagnostic, rehabilitation and cardiovascular care services
(the "Service Line").

        C.      Employer may provide certain administrative, business, clinical management or
professional setvices to one or more health care facilities (each a ''Hospital") in connection with the
operation, medical direction, clinical services, or management of the Hospital's cardiovascular se1vice line
pursuant to a wlitten agreement (each a "Services Agreement").

         D.        The Setvice Line includes certain ambulatory clinic facilities which were operated prior to
January I, 2012 by Heart Clinic Arkansas, PA, as physician-owned ambulatory clinical facilities, but which
clinical facilities are now operated by SVHS as provider-based clinics and/or as SVHS-owned clinics that
are not provider-based, the management of which may be governed by a Services Agreement.

         E.       Physician has the knowledge, experience, and desire to provide professional medical
se1vices to patients, and to assist Employer in the provision of certain services pursuant this Agreement.
and agrees to render such services in accordance with Employer's policies, rules, regulations, and protocols,
subject to the terms and conditions of this Agreement and otherwise as provided herein.

        In consideration of the mutual covenants contained in this Agreement and other good and valuable
consideration, the parties, intending to be legally bound, agree as follows:

                                                         AGREEMENT

Section 1.     Employment. Employer employs Physician as, and in the specific capacity of, a medical
doctor engaged in the practice of medicine, specializing in Interventional Cardiology ("Specialty"), and to
perform such duties associated with Employer's clinical care operations. Physician accepts such
employment upon the terms and conditions set forth in this Agreement. Physician's employment under this
Agreement shall commence on the 1st day of October, 2016 (the "Strut Date").




                                                                 -1-
AROl69 Physician Employment Agreement lnterventionalist JSHI (S~ott l.fil vlO den
                                        -                -EXHIBII E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 70 of 173




 Sectio11 2.         Pltysician's Duties & Responsibilities.

         2.1      Services: Loyalty. At the direction of Employer, Physician shall provide the services and
perfonn the duties set forth on the attached Exhibit A, and shall perform such other duties as reasonably
assigned by Employer from time to time that are commensurate with the professional medical services
nmmally and customarily performed by a physician specializing in the Specialty. The Cardiovascular Chief
Medical Officer ("CMO") will have the power to direct Physician in furtherance of Employer's
performance under a Services Agreement, including in connection with the achievement ofthe Performance
Incentive, defined below. During the Term of this Agreement (as defmed in Section 7.1), except with
Employer's prior written consent, Physician shall: (i) render professional medical services to patients solely
and exclusively on behalf of Employer; (ii) devote his or her best efforts to perform diligently the practice
of medicine in the Specialty; and (iii) not accept employment with any other employer or engage in other
professional activities for profit, except that the ownership of publicly-traded equity interests of any entity
will not be deemed a violation of this provision; provided, however, that Physician may from time to time
engage in outside professional activities such as speaking, consulting, teaching, serving as an expert
witness, writing books and articles, and similar activities that do not impose upon Physician's full-time
obligations to the Employer or require the use of Employer resources; and, provided, further, that Employer
approves such outside professional activities in advance, with such approval not to be unreasonably
withheld by Employer. Physician may retain all honoraria and fees for such permitted outside activities,
unless otherwise agreed by the parties.

         2.2       Abide by Employer's Policies, Etc. Physician shall be subject to and shall abide by all
policies, rnles, regulations, and protocols established by Employer that are applicable to Physician. Nothing
in any of Employer's policies, rules, regulations, protocols, or employee handbook, if any, shall be
construed to create an employment contract for a specific time or to create any rights in favor of Physician
that are contrary to the provisions of this Agreement.

         2.3      Maintain Licensure & Certification. As of the Start Date and throughout the Term of this
Agreement, Physician shall (i) maintain a cummtly valid and unlimited license to practice medicine in
Arkansas; (ii) maintain a currently valid and unlimited Drug Enforcement Administration ("DEA")
Registration Number and applicable state permit; (iii) meet the applicable eligibility criteda for foll
participation in the Medicare and Medicaid programs; and (iv) be or remain board eligible or board ce1ii:fied
in the Specialty in accordance with the time period(s) established in the medical staff bylaws of SVHS
and/or other Facilities (as defined below), if any. Physician shall provide Employer with a copy of
Physician's Arkansas medical license, DEA Registration, and applicable state permit prior to the Start Date
and upon request thereafter. Physician shall deliver immediately to Employe1·, upon receipt, a copy of any
final decision or pending or threatened administrative or judicial action adverse to Physician's (v) license
to practice medicine in Arkansas or any other state, (vi) DEA Registration, (vii) Medicare/Medicaid
pa1ticipation status or provider number(s), or (viii) pruticipation in any federally-funded healthcare
program, including without limitation, the Medicare and Medicaid programs. Physician agrees that
Employer may access any data bank or other source of information in order to verify Physician's compliance
with these requirements.                                                            '

         2.4     Maintain Third-Party Payor Status. Physician shall procure, maintain, and be subject to
contracting provider status in such health maintenance organizations, preferred provider organizations, and
other third party payors, including Medicare and Medicaid, as deemed necessary by Employer; provided,
however, that Physician shall not enter into or renew such contracting status unless Employer authorizes
such participation in w1iting. Physician shall assist Employer in satisfying the requirements of third party
payors by, for example, participation in utilization review, peer review, and quality assurance programs.


                                                                -2-
ARO 169 Physician Employment Agreement lntcrvcntionalist JSID (Scott   ~   v IO den
                                        -              1=XHIBI I E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 71 of 173




 Physician, at his cost and upon reasonable advance notice to Employer, may review any such third-party
 payor contracts.

          2.5     Maintain Medical Staff Membership. As of the Start Date Physician shall have, and
through.out the Term of this Agreement Physician shall maintain, unrestricted and active medical staff
membership with appropriate clinical privileges at Conway Regional Medical Center, Baptist Health
Medical Center - Conway, and shall also maintain membership on the medical staff of other hospitals
mutually agreed upon by Physician and Employer (collectively, the "Facilities"), provided, however, that
Physician may maintain his or her medical staff membership and clinical privileges at other area facilities
where Physician, as of the Start Date, is a medical staff member. Physician may also participate in any
accountable care organizations and similar organizations with any facilities at which Physician has
pdvileges, subject to pdor written approval of the Employer board of managers. Physician shall
immediately notify Employer of any of the following which occur with regard to the medical staff
membership and/or clinical privileges required under this Section or with regard to medical staff
membership and/or clinical privileges held at other health care institutions: (i) initiation of an investigation
for potential corrective action; (ii) a summary or precautionary suspension; (iii) a recommendation for 01·
final imposition of any adverse professional action; (iv) any focused professional practice evaluation or
external review of Physician's care whether imposed as corrective action or as part of the peer review and
quality assurance process; (v) medical staff or health care institution evaluation of the Physician's conduct
pursuant to the relevant policies on physician behavior or physician health; and (vi) Physician's
involvement in a sentinel or adverse event subject to a root cause analysis or equivalent review. Physician
agrees that Employer and SVHS may have access to any information relevant to such actions and Physician
ag1·ees to execute any consents and/or releases necessary for access or communication between Employer
or SVHS and the relevant health care institution regarding any such actions.

         2.6     Exercise Independent Medical Judgment. Physician shall at all times exercise independent
medical judgment and control over all his professional activities and services. Nothing in this Agreement
shall be construed to give Employer any authority over Physician's medical judgment or to direct the means
or methods by which Physician practices medicine.

         2. 7    Maintain Professional Skills. Physician shall at all times maintain professional competence
and skill commensurate with prevailing standards of medical practice in Physician's Specialty, and shall
attend and participate in continuing education courses designed to maintain and enhance such skills in
accordance with policies adopted by Employer from time to time. Employer shall provide Physician up to
five (5) working days to attend Continuing Medical Education ("CME") courses applicable to Physician's
Specialty and reimburse Physician up to Five Thousand Dollars ($5,000) per Contract Year ("CME
Amount") which may accrue up to but not to exceed Ten Thousand Dollars .($10,000). In addition,
Employer will allow Physician up to One Thousand Dollars ($1,000) per Contact Year ("Subscription
Amount") for professional dues, professional memberships, and professional subscriptions in suppo1t of
Physician's Specialty; provided, however, that Physician may, in Physician's discretion, ask Employer
apply any or all of the Subscription Amount to the CME Amount for CME and CME-related expenses.

        2.8     Medical Records. Physician shall maintain, in accordance with Employer's policies, to the
extent applicable, a standard medical recot·d for each patient treated by Physician pursuant to this
Agreement, containing such information and preserved for such time period as may be required by
Employer, SVHS, or by law. Physician agrees to use such electronic medical record system ("EHR") as
SVHS detennines and makes available for Physician's use, and shall comply with all applicable standards
and requirements of the EHR, including, but not limited to, completion of dictation and charts within
applicable time periods required by law, regulation, or otherwise established by SVHS and its Affiliates for
their Employed Physicians. The parties agree that the EHR will consist of the Gateway Electronic Medical
Management System (GEMMS) EHR. and the treatment of the EHR and medical records shall be in
                                                                -3-
AR0169 Physician Employment Agreement Intervcntionalist JSHI (Scott   !fil vlO den
                                       -               l=XHIBI IE
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 72 of 173




 accordance with Employer's current policies and procedures, copies of which have been provided to
 Physician. Employer or SVHS shall have custody of and shall be the sole owner of all medical records
 concerning all patients treated pursuant to this Agreement. Upon the expiration or termination of this
 Agreement, subject to the requirements of applicable law, Physician shall be entitled to obtain copies of the
 following:

           (a)       Records of patients who have requested in writing that Physician assume responsibility for
                     their continuing medical care;

           (b)       Records of patients that are necessary or desirable to enable Physician to complete a course
                     of medical treatment for patients that are currently under Physician's care; and

           (c)       Records necessary or desirable to enable Physician to defend any malpractice action or
                     other claim against Physician.

For purposes of this Agreement, an "Affiliate" of Employer shall be any entity which controls, is controlled
by, or is 1mder common control with Employer, as the case may be.

        2.9      Conflicts oflnterest. As required under Employer's or SVHS's conflict of interest policies,
Physician agrees to pmmptly report any conflict of interest or potential conflict of interest Physician may
have with Employer, SVHS, or any Affiliate, and/or the existence of any influence adversely affecting
Physician's decision-making process pe11aining to the petformance of Physician's duties as set forth herein.
Such report shall be made to Employer's Chief Executive Officer, or their respective designees, and
Physician shall cooperate as requested by Employer in providing full infonnation concerning such conflict,
potential conflict, and/or adverse influence.

         2.10    Services Under Services Agreements. If so required by Employer from time to time,
Physician will assist Employer in com1ection with the performance of management, administrative,
professional or other services required to be pe1fo11ned by Employer under the Services Agreement(s), if
any, as described on Exhibit B attached hereto.

Section 3.          Employer's Duti.es aml Responsibilities. The duties and responsibilities of Employer are:

        3 .1     Facilities and SuQport. Employer shall furnish Physician with physician office space,
administrative assistance, appropriate examination and treatment facilities, supplies, and such additional
and auxiliary services as shall be suitable to Physician's position and adequate for the proper performance
of Physician's duties and responsibilities under this Agreement.

         3.2     Respect Medical Judgment. Employer shall at all times respect Physician's independent
medical judgment and control over Physician's professional medical services. At no time shall Employer
knowingly issue to Physician any direction or impose any requirement that would require Physician to
violate the standards for the professional and ethical practice of medicine.

         3.3     Compensation and Benefits. In consideration of Physician's performance of his duties as
required by this Agreement, Employer shall pay Physician the compensation set fmih in the attached
Exhibit C a:otal Compensation). Employer will provide the benefits consistent with Employer's benefit
policy, as amended from time to time, and is available to Physician upon request. All compensation is
subject to all applicable city, state, federal, and other withholding taxes. Employer reserves the right to
change the benefits in accordance with such policies and procedures as are applicable to Employer, when
such changes are (i) generally applicable to all physicians employed by Employer, or (ii) when such changes
are consistent with benefit changes applied to other similarly situated clinical or executive employees of

                                                                -4-
AR0169 Physician Employment Agreement h1terventionalist_JSHI (Scott 16) vlO den
                                       -                EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 73 of 173




 SVHS or its Affiliates, m (iii) when required by law or regulation. Physician understands that Physician,
 Employer, and its Affiliates are each subject to a number oflaws and regulations affecting the compensation
 and incentives that may be paid under this Agreement. Physician further understands that these laws and
 regulations and interpretations thereof are subject to change. Physician agrees that notwithstanding
 anything to the contrary in this Agreement, its exhibits and schedules, or any Employer policy, rule,
 regulation, or protocol, Employer shall not be obligated to pay and Physician shall not accept any
 compensation or incentive payment if such payment would violate any applicable law or regulation or result
 in a financial relationship that does not meet an exception to the Stark Law.

          3.4    Reporting. Employer shall provide Physician with monthly, year-to-date, and end-of-year
 financial and accounting reports relating to services performed by Physician pursuant to this Agreement,
 including, without limitation, gross billings, wRVUs, net collections, accounts receivable by patients and
 payors, adjustments, and write-offs.

        3.5      Ce1tain Expenses. In accordance with Employer's policy, Employer shall pay all medical
staff application and reapplication fees for staff privileges at facilities to which Physician renders
professional medical services. Employer shall pay all reasonable ordinary and necessary business expenses
incurred by Physician on Employer's behalf, but subject to prior written approval of the Employer and
consistent with Employer policies.

        3.6     Management Services. Employer will direct Physician and other physicians employed
by Employer, in connection with the performance of various services in furtherance of Management/
Professional Services related to a Services Agreement.

Section 4.           Insurance.

         4.1     Physician's Eligibility & Coverage Limits. During the Term of this Agreement, the
Employer shall provide Physician, at Employer's expense, with professional liability insurance. Physician
shall at all times during the Tenn of this Agreement be and remain insurable for professional liability
(malpractice) coverage, at rates reasonably equivalent to those available with respect to other physician
employees of Employer (or otherwise as reasonably determined by Employer), allowing for nonnal rate
differentials among specialties; with such policy limits and subject to such deductibles and retentions as
Employer, in its sole discretion, detennines to be reasonable and prudent for the protection of Employer
and Physician, but not less than as specified in the attached Exhibit E. Notwithstanding the foregoing, in
addition to the professional liability coverage limits specified in Section 1.4 of the attached Exhibit E,
Employer shall provide, at its sole cost and expense, necessary appropriate excess coverage sufficient to
pay any settlements, damages, or judgments against Physician that are in excess of the coverage limits
described in Exhibit E. with respect to Physician's professional medical services rendered hereunder,
subject, however, to the applicable tenns, conditions, and limits of such excess insurance coverage.

         4.2     Prior Acts Coverage. Physician shall, at his or her own cost and expense, provide, purchase
or otherwise acquire professional liability "prior acts" insurance coverage to cover all of Physician's
professional services rendered prior to Physician's employment with Employer. Physician shall, prior to
the Start Date or upon request, provide Employer with a Ce1tificate oflnsurance evidencing such coverage.

         4.3     Physician's Responsibility for Additional Coverage. In the event Employer, in its sole
discretion, authorizes Physician to engage in professional or other se1vices outside the scope of Physician's
employment under this Agreement, Physician shall, at Physician's own cost and expense, purchase or
othe1wise acquire professional liability insurance coverage in amounts acceptable to Employer to cover all
professional services rendered outside the scope of Physician's employment, and shall fumish Employer
with a Certificate of Insurance and the declaration page of such policies evidencing such coverage.

                                                                  -5-
AROl69 Physician Employme11l Agreement Jnlerventionalist JSID (Scott !fil v!O den
                                        -                ""EXHIBII E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 74 of 173




         4.4     Tail Coverage. In the event this Agreement is tenninated or not renewed, Employer shall
 purchase or otherwise acquire professional liability ("tail") insurance coverage to cover all of Physician's
 professional services rendered during the Tenn of this Agreement. Physician shall deliver promptly to
 Employer, upon receipt, a copy of any notice of claim against Physician involving Physician's liability
 insurance or any adverse action, change or modification to the terms and conditions of Physician's
 insurance coverage. Physician shall cooperate in filling out applications or other documents to obtain
 insurance.

 Sect/0115,      Physician's Represe11tatio11s & Warra11tie~·.                  Physician represents and warrants to
 Employer that, as of the Effective Date of this Agreement:

         5.1      No Misrepresentations. All statements made by Physician in any employment application
 or application for clinical privileges delivered to Employer are true and correct; and

          5.2.    Competing Interests. Physician does not have any financial or other business relationships
 or ownership interests that involve the provision of health care items or services and that are competitive
 with or adverse to the business of Employer or any of its Affiliates (as hereinafter defined), except for those
 previously disclosed to Employer in writing and approved by SVHS; and

         5.3     No Violation. Physician is not subject to or bound by any noncompetition or other
restrictive covenant that would be violated or contravened by Physician's execution of this Agreement or
that would impede or interfere with the performance of Physician's duties and responsibilities under this
Agreement.

Section 6.        Billing. Employer shall perform all billing of patients and payors and shall pay all costs
incident to billing and collections with respect to professional medical services rendered by Physician under
this Agreement regardless of where such services are rendered. All fees or other income fi:om any source
attributable to the professional medical services rendered by Physician in the course of Physician's
employment by Employer and related activities shall be the sole property of Employer, unless otherwise
approved pursuant to Section 2.1 above, and Physician assigns the same to Employer.

Section 7.          Term a,u/ Termination.

         7. I    Term. Subject to earlier termination as set fo1th in this Agreement, the term of this
Agreement shall commence on the Start Date and continue through June 30, 202 l (the "Initial Tenn"). The
parties agree to renegotiate an extension of the Initial Term prior June 30, 2020 with compensation
consistent with fair market value. The inability of the parties to agree in writing, prior to the expiration of
the Initial Term, on the terms of compensation for periods subsequent to the Initial Term, shall result in
termination of this Agreement upon expiration of the Initial Te1m. The Initial Term and any extension term
hereunder are collectively referred to as the ''Term."

      7.2    Immediate Termination by Employer for Cause. Employer may at its option terminate this
Agreement immediately for cause upon the occ1mence of any of the following:

          (a)       Suspension, curtailment, or revocation of Physician's DEA Registration or Physician's
                    license to practice medicine in any state, including Arkansas, regardless of the pendency
                    of any appeal of such suspension, curtailment, or revocation;

          (b)      Termination, limitation, suspension (including summary suspension), or non-renewal by
                   Physician (to avoid sanctions) of Physician's medical staff membership or clinical
                   privileges at any hospital, including termination, for any reason, of Physician's medical

                                                              -6-
ARO 169 Physician Employment AgrccmcntJnterventionalist_Jsm (ScoU I6) v10 den
                                                        EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 75 of 173




                     staff membership or clinical privileges at SVHS, other than termination, ]imitation,
                     suspension or non-renewal of Physician's medical staff membership or clinical privileges
                     at a hospital other than SVHS that is without cause or that is not related to quality of care
                     provided by Physician, as reasonably determined by Employer;

           (c)       Expulsion, suspension, or other final disciplina1y action against Physician by a professional
                     medical organization as a result of professional misconduct, or resignation by Physician
                     from any professional medical organization under threat of disciplinary action for
                     professional misconduct;

           (d)       Physician's failure or inability to qualify or continue eligibility for professional liability
                     insurance cove1ing those elements of Physician's employment set forth in this Agreement,
                     including Exhibit A;

           (e)       lmposition of any sanctions, including exclusion, suspension, or other limitation, relating
                     to Physician's participation in any federally-fiinded health care program, including,
                     without limitation, the Medicare and Medicaid programs;

           (t)       Physician's death;

           (g)       Physician's indictment for or conviction of a crime which relates to the practice of
                     medicine; Physician's conviction of any felony; or Physician's conviction of a
                     misdemeanor involving an act considered a violation of the standards of moral conduct;

          (h)        Physician is the subject of an allegation of healthcare fraud, abuse, or similar activities that
                     are criminally or civilly prosctibed and which Employer deems to be credible after an
                     internal investigation including in connection with reviews of medical necessity;

          (i)       Physician enters into a consent decree or other judicial order or administrative settlement
                    with respect to fraud, abuse or similar activities that are criminally or civilly proscribed;

          G)        Physician jeopardizes the health and/or safety of any patient(s) due to gross inattention or
                    willful neglect of Physician's duties;

          (k)       Physician's drug or alcohol abuse or the provision of medical services while under the
                    influence of alcoholic beverages or illegal drugs;

          (1)       Breach by Physician of medical ethics, as defined in the "Arkansas Medical Practices Acts
                    and     Regulations"    by      the      Arkansas      State    Medical     Board      at
                    http://www.armedicalboard.org/index.asp;

          (m)       Physician's failure to comply with the Directives or the      cm Standards of Conduct (both
                    as defined in the attached Exhibit E);

          (n)       Physician becomes "permanently disabled" (as defined in applicable policies and/or benefit
                    plan documents and in accordance with the Americans with Disabilities Act), effective as
                    of the date determined pursuant to the Employer policies and/or benefit plan; or

          (o)       Failure by Physician to comply with any other material tem1 and/or condition of this
                    Agreement, and such failure to comply continues for twenty (20) days after Employer gives
                    Physician written notice specifying such failure (or, in the case of a failm-e that is not

                                                                -7-
AR0169 Physician Employment Agrcement_lnterventionalist_JSHI (Scott 16) vlO den
                                                         EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 76 of 173




                      reasonably capable of being cured within such twenty (20) days period, if Physician fails
                      to commence a cure within such twenty (20) day period or fails to diligently pursue such
                      cure to completion thereafter), or if the same or similar failure is repeated by Physician at
                      any time during the Tenn of this Agreement after a twenty (20) day notice has been given
                      by Employer, then Employer may terminate this Agreement by giving Physician written
                      notice of such termination, with the termination effective as of the date such notice is
                      delivered.

         7.3      Termination Without Cause. Notwithstanding any other provision of this Agreement to
 the contrary, this Agreement may be tei-minated without cause as described in Section 1.15 of the attached
 ExhibitE.

          7.4     Termination by Physician. If Employer defaults in the performance of any of its
 obligations under this Agreement and such default or breach continues for twenty (20) days after Physician
 gives written notice specifying such default (or, in the case of a default that is not reasonably capable of
 being cured within such twenty (20) day period, if Employer or SVHS, as applicable, fails to commence a
 cure within such twenty (20) day period or fails to diligently pursue such cure to completion thereafter), or
 if the same or similar default or breach is repeated by Employer or SVHS at any time during the Term of
 this Agreement after a twenty (20) day notice has been given by Physician, then Physician may terminate
 this Agreement by giving Employer written notice of termination, with the termination effective as of the
 date such notice is delivered.

         7 .5   Other Termination by Physician. In the event Employer conducts a compensation review
for reasonableness pursuant to Section 9 of Exhibit C, and such review results in a reduction of Physician's
compensation hereunder, Physician may make an election within ninety (90) days of such reduction to
terminate this Agreement, with such tei-mination becoming effective one hundred eighty (180) days after
Physician's notice to Employer.

           7.6       Omitted.

           7.7       Physician's Cooperation Upon Termination.

           (a)       In the event ofthe te1mination of this Agreement, Physician shall cooperate with Employer
                     to assure the orderly transfer of patients treated by Physician dwing the course of
                     employment to other physicians employed by Employer. Subject to restdctions, if any,
                     under applicable state law, (i) Physician's cooperation shall include, without limitation,
                     taking all steps necessary or convenient to enable Employer to effect an orderly transfer of
                     charts, records and infonnation pertaining to patients that have been treated by Physician
                     during Physician's Tenn of employment, and (ii) Physician shall coordinate with Employer
                     in the sending by Employe1: of a notice to all patients for whom Physician performed
                     services pursuant to this Agreement, signed by Physician, info1ming them: (y) that
                     Physician is no longer employed by Employer; and (z) the name of the successor physician
                     or physicians who will be available to provide services to such patients.

          (b)        In the event of the termination or expiration of this Agreement for any reason, Physician
                     shall reasonably cooperate with Employer: (i) to complete all administrative tasks
                     necessaiy for Employer to seekteimbursement for care rendered during Physician's Term
                     of employment; and (ii) in the defense of any claims (including litigation) arising out of
                     the performance by Physician of his duties during the Term of this Agreement and
                     Employer agrees to reimblU'se Physician for'reasonable travel and other related expenses,
                     not to include hourly fees, related to such assistance.

                                                                  -8-
AR0169 Physician Employment Agreement Intervenlionalist JSI-11 (Scott !fil vlO den
                                         -               ""EXHIBI I E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 77 of 173




 Sectio11 8.      Recordkeeping. If and to the extent required by 42 U.S.C. § 1395x(v)(l)(I), until the
 expiration of four (4) years after the te1mination of the Agreement, Physician shall make available, upon
 written request by the Secretary of the Department of Health and Human Services (the "Secretary"), or
 upon request by the Comptroller General of the United States General Accounting Office (the "Comptroller
 General"), or any .of their duly authorized representatives, a copy of this Agreement and such books,
 documents, and records as are necessary to certify the nature and extent of the costs of the services provided
 by Physician under the Agreement. Physician further agrees that, in the event he carries out any of his
 duties under the Agreement through a subcontract with a related organization with a value or cost of Ten
 TI10usand Dollars ($10,000) or more over a twelve (12) month period, such subcontract shall contain a
 provision requiring the related organization to make available until the expiration of four (4) years after the
 furnishing of such services pursuant to such subcontract upon written request to the Secretary, or upon
 request to the Comptroller General, or any of their duly autho1ized representatives, a copy of such
 subcontract and such books, documents, and records of such organization as are necessa1y to verify the
 nature and extent of such costs. The provisions of this Section shall survive the expiration or termination
 of this Agreement for any reason.

Section 9.     Counterpm·ts. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall constitute one and the same
instrument.

Sectio11 JO.     Notices. All notices required or permitted by this Agreement shall be in writing and shall
be deemed to have been duly given upon personal delivery; or twenty-four (24) hours following deposit for
overnight delive1y with a bonded coutier holding itself out to the public as providing such service, or
following transmission by email or electronic facsimile, if subsequently mailed as provided herein; or forty-
eight (48) hours following deposit in the U.S. Mail, registered or certified mail, postage prepaid, and in any
case addressed as follows, or to such other addresses as the parties may designate from time to time:

                        If to Physician:             Lensey Scott, M.D.
                                                     525 Western Ave., Suite 304
                                                     Conway, AR 72034

                        If to Employer:              Jack Stephens Heart Institute
                                                     c/o President
                                                     #2 St. Vincent Circle
                                                     Little Rock, Arkansas 72205
                                                     Facsimile: (501) 552-4271

Section 11.      Waive,~ Failure by either party to insist upon strict compliance with any of the terms,
covenants, or conditions of this Agreement shall not be deemed a continuing waiver of such term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power at any time be deemed a waiver
or relinquishment of the same or any other right or power, whether or not similar.

Section 12.      Entire Agreement; Amentlment. All exhibits referenced in this Agreement are
incorporated herein by this reference. This Agreement (including any attached exhibits) contains the entire
agreement between the patties concerning the subject matter of this Agreement, and supersedes aII other
and prior terms, covenants, representations, and agreements, whether oral or w1itten.

Section 13.       Gemral Jnterpret{l/ion; Ambiguities. Ambiguities, if any, in this Agreement shall be
reasonably constmed in accordance with all relevant circumstances including, without limitation, prevailing
practices in the indust1y of the parties in the place where the contract is to be performed and shall not be


                                                                   -9-
AR0169 Physician Employment Agreemeu\___Intcrvcntionalist_JSHI (Scott 16) v IO den
                                                           EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 78 of 173




 construed against either patty, irrespective of which party may be deemed to have authored the ambiguous
 provision.

 Section 14.       Coordinatio11 of Care. In order to promote the delive1y of quality, coordinated, efficient,
 cost-effective care for patients of Employe1~ Physician agrees to utilize services available from the SVHS
 or its Affiliates except when (i) the use of a different provider is required by the terms of a patient's
 emollment or participation in an insurance or other health care plan or as required by law, (ii) Physician
 determines that the use of SVHS or an Affiliate to provide such services is not in the best medical interests
 of the patient, (iii) the patient or his or her referring physician on their own initiative requests to use a
 different provider, (iv) SVHS-affiliated providers do not offer the needed services, or (v) medical
 emergency requires otherwise. Physician shall endeavor to regularly communicate with Employer
 regarding the basis for referrals of patients to a non-S VHS Affiliate provider for such services.

 Section 15.     SetojJ. Upon expiration or termination of this Agreement for any reason, Physician
 authorizes Employer, at its sole discretion, upon written notice to Physician and to the extent permissible
 by applicable state and federal laws, to setoff any liability owed to Physician by Employer, including
 compensation hereunder, against any obligation owed by Physician to Employer or its Affiliates. Physician
 agrees to complete any documentation that may be requested by Employer related to such setoff.

Section 16.       N011-Competltion and No11-Solicitatio11. Employer or its Affiliates will provide, and
Physician will use, confidential business info1mation, trade secrets, patient information and other valuable
infonnation belonging to Employer or its Affiliates. The non-competition and non-solicitation provisions
set fo1th in the attached Exhibit D are intended to protect the integrity of Employer and its Affiliates, the
practices of the physicians who remain with Employer and its Affiliates, and the value of practices acquired
by Employer and its Affiliates.

Sectioll 17.     Equitable Relief. The parties acknowledge and agree that, since a remedy at law for any
breach or attempted breach of the provisions Exhibit D or Section 16 (Non-Competition and Non-
Solicitation) shall be inadequate, Employer shall be entitled to injunctive and other equitable relief,
including specific performance, in case of any such breach or attempted breach, in addition to such other
remedies as may exist at law. The parties waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable relief. The patties consent to
exclusive jurisdiction and venue in the state and federal courts sitting in Little Rock, Pulaski County,
Arkansas, and waive any objection to the jurisdiction of, or the venue of any action instituted in, such courts.

Section 18.     Furtl1e1· Assura11ces. The parties shall execute and deliver such other documents and
perform such fmther acts as shall be reasonably necessary or convenient to car1y out and effectuate all the
tenns and conditions of this Agreement.

Section 19.     Assignment. This Agreement is personal to each of the parties and no rights or duties may
be assigned or delegated by either party without the prior wlitten consent of the other; provided, however,
that Employer may assign its rights and delegate its duties to any Affiliate or successor in interest of
Employer.

Section 21.    Successors. This Agreement shall be binding upon and inure to the benefit of the parties
to this Agreement and their respective heirs, administrators, executors, successors and permitted assigns.

Section 22.      Captions. The captions contained in this Agreement are not a palt of this Agreement, are
only for the convenience of the parties and do not in any way modify or amplify any of the terms, covenants,
or conditions of this Agreement.


                                                                -10-
ARO 169 Physician Employment Agreement_Intervcntionalist_JSHI (Scott 16) vlO den
                                                         EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 79 of 173




 Section 23.    Expenses. Unless otherwise expressly provided in this Agreement, each party to this
 Agreement shall bear sole responsibility for all expenses incurred by such party in connection with this
 Agreement, including legal fees, whether or not the transactions contemplated by this Agreement are
 consummated.

 Sectio1t 24.     A,·bitmtion. Any dispute regarding (i) any aspect of this Agreement, (ii) any act which
 allegedly has or may violate any provision of this Agreement, or (iii) any dispute related to the employment
 relationship between the patties or the termination of that relationship shall be submitted to binding
 arbitration in Little Rock, Arkansas before a mutually acceptable arbitrator, as the exclusive remedy for
 such claim or dispute. The arbitration shall be in accordance with the American Health Lawyers
 Association Alternative Dispute Resolution Service Rules of Procedure for Arbitration (AHLA Arbitration
 Procedures) to the extent such procedures are not in conflict with this Agreement. Disputes subject to
 arbitration include, but are not limited to, all employment-related claims arising under state or federal
 statutes, common-law t011s, and contract claims. Employment disputes not subject to arbitration include
injunctive and equitable relief actions under Section 17 of this Agreement, as well as workers' compensation
 claims, unemployment compensation claims, and other employment-related claims that parties are not
legally permitted to voluntarily arbitrate. The patty seeking arbitration shall send written notice to the other
 party setting forth the nature of the dispute, the dollar amount involved, if any, and the remedies sought.
Unless the parties agree otherwise, the arbitrator must be an attorney licensed in Arkansas with experience
in employment law, healtl1 care law, and contract mattel's, and will be selected pursuant to the AHLA
Arbitration Procedures. For statuto1-y claims, relief, costs and attorney's fees may be awarded as provided
by law. For other claims, the prevailing party shall be entitled to reasonable attorney's fees, costs, and
necessary disbursements, in addition to any other relief to which that patty may be entitled under applicable
laws. Any arbitration award may be enforced under the Federal Arbitration Act or the Arkansas Uniform
Arbitration Act, but the paities agree that the sole and exclusive jurisdiction and venue for any such
enforcement action shall be the state and federal courts sitting in Little Rock/ Pulaski County / Arkansas,
and the paities consent to and waive any objection to the jurisdiction of, or the venue of any action instituted
in, such comts.

Section 25.       Compliance Witlt Laws. Physician and Employer shall each comply with all applicable
laws and regulations and pe1forming their respective obligations under this Agreement. If any provision of
this Agreement sha11 reasonably be dete1mined by either pa1ty to violate any applicable law or l'egulation,
then the parties shall promptly and in good faith amend this Agreement (to the extent feasible) as may be
necessary or advisable to comply with such law or regulation. Any such amendment of this Agreement
shall, to the extent practical, preserve to each patty the economic and other benefits accorded such party in
the original Agreement. If a mutually acceptable amendment cannot be agreed upon, the provisions of
Section 1.5 of Exhibit E shall apply.




                                                  [S;gnature Page Follows]




                                                                -11-
AR0169 Physician Employment Agreement Inlcrventionali8t JSIIl (Scott 12) vlO den
                                        -               ""EXHIBI I E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 80 of 173




           IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the date
 first w1itte11 above.


   EMPLOYER:                                                         PHYSICIAN:

   Jack Stephens Heart Institute, LLC


                       'dB_
   By: St. Vincent Infirmary Medical Center,
    its sole member

    By:~
    Chad S.Auddell~ Chief
    Executive Officer




                                                           -12-
ARO 169 Physician Employment Agreement_Interventionalisf,_~~~I~   rf io   den
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 81 of 173




                                                          EXHIBIT A
                                                      PhysicianJs Duties

 1) In connection with Physician's clinical services, Physician shall:

      a) Treat patients according to, and pe1fonn such clinical procedures as are consistent with, Physician's
         licensure, clinical Specialty and privileges, practice and training;

    . b) Keep and maintain (or cause to be kept and maintained) appropriate records (including, without
         limitation, patient charts) on a timely basis relating to all professional medical services rendered by
         Physician. Timely basis shall constitute a fomteen {14) day period from the time when the
         professional medical service(s) was rendered. Employer management shall conduct or cause to be
         conducted chart audits to ensure that Physician is adhering to the terms and conditions regarding
         appropriate record maintenance. The cost of such audit shall be borne by Employer;

      c) Prepare and maintain all reports, claims, and co1Tespondence necessary or appropriate to the
         perfonnance of professional services;

      d) Attend professional conventions, post-graduate seminars, and/or continuing medical education
         programs to maintain and enhance Physician's professional skills, and participate in professional
         societies on a reasonable basis, at the Employer's expense, and subject to prior approval pursuant
         to applicable procedures of Employer;

     e) Promote the professional practice of Physician and of Employer at the Employer's expense;

     t) Provide coverage at facilities at which Physician practices when other physician employees of
        Employer are unavailable due to vacations, holidays, illness, or attendance at professional
        activities;

     g) Cooperate with Employer and/or SVHS in the event of a claim, threatened claim, or litigation
        involving Employer and/or SVHS;

     h) Supervise nurses and other personnel in accordance with Employer's policies, procedures, and
        applicable laws;

     i)   Participate in medical staff activities of the Facilities, as applicable, in accordance with the
          requirements imposed by the Medical Staff Bylaws;

     j)   Accept Physician's propmtionate share of after-hours call coverage within Employer's practice,
          unless Physician is excluded by Employer or SVHS policy from such call coverage;

     k) Attend to patients in hospitals and other facilities in which Physician has privileges whenever they
        are admitted for care in such facilities or secure appropriate coverage for patient care through the
        St. Vincent Hospitalist program; provided, however, that Employer and SVHS will use their best
        efforts to ensure that hospitalist physicians who practice at the SVHS collaborate with Physician to
        confine their inpatient service to an appropriate scope of practice;               ·

     1)   Treatment of indigent and charity care patients, including patients covered by Medicaid and other
          state health programs, provided that Physician shall receive full wRVU credit for all professional
          services prnvided hereunder;




AR0169 Physician Employment AgreementJntervcntionalist_JSHI (Scott 16) vlO den
                                                        EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 82 of 173




      m) In fmtherance of Employer's stated goal of including physician representation on Employer's
         Board of Managers and committees of the board, to the extent consistent with the tax-exempt status
         ofSVHS and Employer, participate on the Board of Managers and/or other committees thereof to
         the extent requested to do so; and

      n) Cooperate and participate with Employer in the recruitment of other physicians and medical
         personnel.

  2)      In connection with Physician's perfonnance of Management/Professional Services, Physician
  shall, consistent with Employer's governance, decision-making, and other processes described in this
  Agreement and Employer's Operating Agreement, assist Employer in the perfonnance of
  Management/Professional Services pursuant to a Services Agreement, as such duties may be assigned by
  Employer to Physician from time to time.




                                                                A-2
ARO 169 Physician Employment Agreement_Interventionalist_JSHI (Scott 16) vlO den
                                                          EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 83 of 173




                                                           EXHIBITB
                                                       Services Agreements

         1.       Employer may enter into one or more agt·eements for the performance of management,
 administrative, professional or other services that are performed by Employed Physicians ( each, a "Services
 Agreement"). Physician acknowledges that Physician may not participate in all or any Services
 Agreements.

         2.       Services to be provided and the compensation payable to Employer under each Services
 Agreement in which Physician may participate and how such compensation will be distributed among the
 participating physicians under the IDP will be set forth in a separate services exhibit (each, a "Services
 Exhibit") which shall be sequentially numbered as Exhibit B-1, B-2, etc. and attached to this Exhibit B
 without further action by Physician.

        3.       The approval of Employer's Board of Managers will be required for (a) any new Services
Agreement, (b) the designation of which Employed Physicians may participate in a Services Agreement,
(c) any new Service Exhibit, (d) any modifications to Services Agreements or Services Exhibit, and (e)
termination of a Services Agreement by Employer. A new Services Exhibit (or any changes to an existing
Services Agreement) will become effective on the date approved by Employer's Board of Managers without
separate amendment to this Agreement.

         4.       A copy of each Services Exhibit for a Services Agreement in which Physician may
patiicipate will be provided to Physician within ten (10) days after approval by the Board of Managers. In
addition, a copy of any Services Agreement in which Physician may participate will be provided to
Physician within ten (10) days upon request by Physician.

        5.      In the event of a conflict between the terms of this Agreement or a Services Exhibit, the
terms of the Agreement shal1 control.

         6.       Physician's rights and duties under a Services Agreement or Services Exhibit, including
participation in and compensation, will always be subject to the terms of the Services Agreement, including
without limitation physician participation criteria and termination provisions therein. Physician's
participation under a Services Exhibit will tenninate upon the earlier of the tetmination of this Agreement
or as provided under the applicable Services Agreement.




                                                                 B-1
ARO 169 Physician Employment Agrecment_Inteiventionalist_JSHI (Scott 16) v IO den
                                                          EXHIBIT E
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 84 of 173




                                                           EXIDBIT B-1

                                                Services Exhibit
                                 SVHS Cardiology Service Line Services Agreement

          This Services Exhibit sets forth compensation, duties, and other provisions applicable to
 Physician's services under the Services Agreement described below. The Board of Managers of
 Employer approved the terms of this Services Exhibit on July I, 2016. This Services Exhibit
 becomes effective on July I, 2016. Any capitalized terms not defined herein will have the meaning
 set fotth in Physician's Employment Agreement (the "Employment Agreement") or the Services
 Agreement, as applicable.

         Physician acknowledges that Physician has limited participation under this Services
 Agreement. Therefore, payment to Physician for services under this Services Agreement is limited
 to the hourly rate of$237 as set faith in 6(d) below for actual hours of service pmvided to Hospital
 and as appropriately documented in a Time Record. Physician acknowledges and agrees that
 Incentive Management Fees as described herein are not available to Physician.

       I.    Services Agreement. As used herein, tl1e "Services Agreement" means the
Cardiology Service Line Services Agreement between Employer and St. Vincent Infirmary
Medical Center d/b/a St. Vincent Health System ("Hospital"), effective January 1, 2012, as
amended.

       2.     Term. The te1m of the Services Agreement has been extended and continues
through June 30, 2021 and is subject to renewal or early termination as provided therein.

        3.        Participating Physicians. All Employed Physicians who satisfy the eligibility
requirements described below or set fo1th in the Services Agreement, other than New Physician
Employees and the Employed Physicians providing services to Conway Regional Health System
or its affiliate, or as otherwise designated by Employer's Vice President/Administrator and the
CMO, are eligible to pa1ticipate in the provision of services under the Services Agreement.

               In order to provide Management Services on behalf of Employer under the Services
Agreement, an Employed Physician shall be required to be and remain employed by Employer, a
parly to and in continuous compliance with Physician's employment agreement with Employer,
and agree to comply with the provisions of the Services Agreement and the policies and procedures
established by Hospital, Employer and the JOC that are applicable to Employed Physicians in
connection with the operation of the Service Line. If at any time an Employed Physician fails to
meet the criteda set forth above, such Employed Physician shall be immediately removed from
the provision of any Management Services. The Employed Physicians who are eligible to
participate under the Services Agreement will be refe1Ted to herein as "Participating Physicians."

       4.      Management and Administrative Services. Employer, through the Pa1ticipating
Physicians, shall provide management and administrative services to Hospital in connection with
the operation, medical direction and management of the Hospital cardiovascular service line,
comprised of all Hospital inpatient, outpatient/ambulatory, cardiovascular surgery, diagnostic,

                                                                B-1-1
AROJ 69 Physician Employment Agreement_Intcrventionalist_JSHI (Scott 16) v IO den

                                                           EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 85 of 173




rehabilitation and cardiovascular care services (the "Service Line") ("Management Services"). The
Management Services to be performed by Employer and which may be engaged in by each
Pa1ticipating Physician, available upon request from Employer. In the event of an amendment to
the Services Agreement, this Services Exhibit, including its schedules, will be automatically
amended without separate action by the parties to remain consistent with the Services Agreement.
All references to JSHI on Schedule 1 shall mean Employer and all references to SVHS on Schedule
! shall mean Hospital.
         5.     Quality Improvement Initiatives.          Employer, through the Participating
 Physicians, shall also provide services designed to enhance the quality of care delivered through
 the Service Line (collectively, the "Performance Improvement Initiatives"), available upon request
 from Employer. The Performance Improvement Incentives will be updated annually or as
 othe1wise permitted by the Services Agreement.

           6.         Payment for Management Services.

         (a)    In General. Employer will receive an aggregate base fee (''Base Management Fee")
for the pe1formance of the Management Services under the Services Agreement To provide for
stability of cash flow, Employer will have allocated to it, an equal amount of the aggregate Base
Management Fee per month by Hospital for Employer's perfonnance of Management Services,
with such amount subject to qua1terly. and annual reconciliations as set forth in the Services
Agreement. Employer will, in-tum, allocate a portion of the aggregate Base Management Fee
received by Employer to the IDP to compensate the Participating Physicians for their pe1formance
of Management Services (with other portions of the aggregate Base Management Fee received by
Employer allocated to pay the compensation for the services of CMO and medical director services
performed by cardiovascular surgical physician employees of Employer in accordance with the
Services Agreement). The Hospital wiII evaluate Employer's perfmmance under the Services
Agreement. The Employer's Board of Managers will 1·etain ultimate responsibility for Employer's
pe1formance under the Services Agreement.

        (b)     Allocation of Cardiology Portion of Base Management Fee Allocated to IDP. The
portion of the aggregate payment earned by Employer for Management Services that are performed
by the cardiology Patticipating Physicians will be allocated to the IDP, and subsequently
disttibuted to cardiology Pa1ticipating Physicians. The portion of the Base Management Fee
earned by Employer for Management Services that are performed by the cardiology Participating
Physicians during 2016 which will be made available to be earned and paid into the IDP (assuming
full performance under the Services Agreement) is set at Nine Hundred Thousand Dollars
($900,000), and the portion of the Base Management Fee eamed by Employer that will be used to
compensate the CMO during 2016 will equal Tln·ee Hundred Thousand Dollars ($300,000). The
aggregate Base Management Fee earned by Employer for Management Services that are
performed by the cardiology Participating Physicians from and after January 1, 2017 will be
determined based on an external valuation and based on the fair market value of the Management
Services, with such aggregate Base Management Fee to be allocated and used as provided herein
and in the Setvices Agreement (to include allocating a portion of the aggregate Base Management
Fee received by Employer to the IDP, allocating a pmtion to pay the compensation for the services
of CMO, and allocating a portion to pay medical director services perfmmed by cardiovascular
surgical physician employees of Employer in accordance with the Services Agreement).
                                                                B-1-2
AR.0169 Physician Employment Agreement_Jntcrventionalist_JSIIl (Scott 16) vlO den
                                   -                      EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 86 of 173




            (c)    Time and Management Duties andTaskRecords. Except as othe1wise provided in
  the Services Agreement, each Paiticipating Physicians providing Management Services must
  complete detailed "Time Records" substantially in the form designated by Hospital, with each such
  Time Record to include, without limitation, a description of the Management Services,
  management tasks and duties engaged in during each time period in which Participating Physicians
 perform reported Management Services. Each Participating Physician will be required to submit
 to Employer, and Employer will submit to Hospital, the original Time Records and a summary of
 all time records listing the total number of hours devoted to individual management duties and
 tasks within the Management Services, and a description of the management duties and tasks
 described on Schedule 1 that were engaged in and/or accomplished. Participating Physicians shall
 submit the Time Records to Employer for each month dul'ing the term of this Agreement by the
 fifth (5 th) day of the following month. The timely and accurate submission of such Time Records
 demonstrating the pe1formance of the Management Services, duties and tasks described and in
 accordance with the Services Agreement is a condition precedent to Hospital's payment of the
 Base Management Fee to Employer for Management Services, and there will be no allocation of
 funds for time incurred which is not supported by appropriately completed Time Records.

        (d)     Minimum Hours Requirement. Participating Physicians will continue to be
required to provide, in the aggregate, a minimum of 3,797.5 hours of Management Services during
2016 (with such amounts calculated based on a tota] portion of the Base Management Fee allocated
for cardiology Participating Physician Management Services, using the fair market value hourly
rate as of the Effective Date of $237.00 per hour (calculated by dividing $900,000 by $237 per
hour)). The fair market value hourly rate for subsequent periods will be determined based on an
external valuation, with such fair market value hourly rate used to determine the minimum number
of hours of Management Services to be provided by the cardiology Participating Physicians for
such year by dividing the total portion of the Base Management Fee available to be earned from
the performance of Management Services by cardiology Participating Physicians, by the then
applicable fair market value hourly rate.

        Employer and Participating Physicians may rep01t on the Time Sheets, achial hours of
service (and fractions thereof) in which the Pa1ticipating Physician performs bona fide
Management and Administrative Services under the Employment Agreement and the Services
Agreement, to include, without limitation, time the Participating Physicians devotes to Employer
Board of Managers, JOC, Council and other committee meetings, and other time the Participating
Physicians spend in connection with the performance of other duties and tasks that are within the
scope of the Management Services. The Pa1ties understand and agree that the performance of such
Management Services during a particular year will most likely require time in excess of the total
minimum hours requirement referenced above, but that neither Employer nor the Participating
Physicians will receive separate payment for time reported on the Time Sheets during any year
which is in excess of the minimum hours requirement. Physician understands and agrees that the
full completion and submission of Time Sheets is a necessary requirement to assist Hospital and
Employer in validating and documenting Employer's perfonnance of the Management Services
under the Services Agreement, and agrees to comply with this requirement.




                                                              B-1-3
AR0169 Physician Employment Agreement InterventionaliSl JSlil (Scott!§) vlO den
                                       -               ~XHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 87 of 173




         (e)     Reconciliation. Base Management Fee payments by Employer into the IDP will be
 subject to quarterly and annual reconciliation and adjustment based on performance (demonstrated
 by time and the petformance of the duties and tasks under the Services Agreement by the
 Participating Physicians), and the amount advanced may be reduced based upon inadequate
 performance. The quarterly and annual reconciliations will be pe1fo1med within thirty (30) days
 following the end of each quarter or year during the term of the Services Agreement. For purposes
 of qua1terly reconciliations, no adjustment to the portion of the Base Management Fee received by
Employer which is advanced to the IDP for the performance of Management Services by the
Pa1ticipating Physicians will be made unless the aggregate hours reported by such Pa1ticipating
Physicians during the subject quarter or year-to-date period are substantially less (defined as 10%)
than the portion of the minimum hours requirement applicable to the measurement period (e.g., if
a minimum of 4,000 hours are required to be perfo1med by Participating Physicians during the
year and the first qua1ter is being measured, an adjustment to the portion of the Base Management
Fee advanced to the IDP will only be made ifless than 900 hours are reported on the Time Sheets
of the Pa1ticipating Physicians during the subject quarter). In the event that a reconciliation
detennines that an overpayment has been made (including an allocation to the IDP which is in
excess ofthe amount earned), then the amount of overpayment shall be deducted pro-rata from the
next three (3) subsequent payments or allocations. In the event that the Services Agt·eement
terminates and an overpayment has been made which has not been recouped as of the termination
date, then Employer shall repay the overpayment to Hospital within ten (10) days of notice of
same, and recoup the amount of the overpayment from Physician and other Participating
Physicians.

        (f)     Distributions of Base Management Fee to Participating Physicians. Each
Participating Physician is eligible to receive a portion of payments allocated by Employer to the
IDP for the performance of Management Services equal to the total amount of the compensation
a11ocated to the IDP from the performance of Management Services, multiplied by a fraction, the
numerator of which is the total number of documented hours (and fractions thereof) time spent by
that Participating Physician performing Management Services during the applicable year, and the
denominator of which is the total time spent by all Participating Physicians performing
Management Services during the applicable year.

        Physician must comply with all documentation and other requirements, including those
relating to Time Records, described in this Services Exhibit and the Employment Agreement to
document the types of Management Services, management duties and tasks, performed by the
Participating Physicians and the time spent pe1forming such activities. For purposes of
administering this provision, Employer will allocate a portion of the total p01tion of compensation
allocated by Employer to the !DP on a monthly basis for the payment of Management Services
based on an estimate of each Participating Physician's actual hours of Management services,
subject to annual reconciliation based on actual hours spent during the respective year.

          7.        Incentive Management Fees Based on Performance Improvement Initiatives.

       (a)    In General. In addition to the items of Base Management Fee compensation set
forth above, Employer shall be eligible to earn an "Incentive Management Fee" for the
achievement of Pe1formance Improvement Initiatives under the Services Agreement, pursuant to
the tenns of the Services Agreement. The Incentive Management Fee will be paid based on


AR0169 Physician Employment Agreement_Interventionalist_JSHI (Scott 16) vlO den

                                                         EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 88 of 173




 performance in relation to the Performance Improvement Initiatives. Incentive Management Fee
 measures will be assessed and reported periodically and awards determined and paid on the
 schedule set fotih in the Services Agreement and on Schedule 2. as applicable to the respective
 measure.

        (b)     Allocation of Cardiology Portion of Incentive Management Fee to IDP. The
portion of the aggregate payment earned by Employer as an Incentive Management Fee based on
the performance by Employer's cai·diology Participating Physicians will be allocated to the IDP,
and subsequently distributed to the cardiology Pa1iicipating Physicians in accordance with the IDP.
For 2016, the portion of the aggi-egate Incentive Management Fee earned by Employer the
pe1formance by Employer's cardiology Participating Physicians which will be made available to
be earned and paid into the IDP (assuming full pe1formance under the Services Agreement), is Six
Hundred Thousand Dollars ($600,000). The aggregate Incentive Management Fee to be made
available to be earned and paid into the IDP for each of the subsequent Contract Years will be
dete1mined based on an external valuation, with such aggregate fee to be allocated and used as
provided herein (to include allocating a portion of the aggregate Incentive Management Fee
received by Employet· to the IDP, and to pay compensation for services performed by
cardiovascular surgical physician employees of Employer in accordance with the Services
Agreement).

          (c)      Distributions of Incentive Management Fee to Participating Physicians.

        The portion of the aggregate payment earned by Employer as an Incentive Management
Fee based on the performance by Participating Physicians wiJI be subsequently distributed to the
Participating Physicians in accordance with this Services Exhibit; provided, however, that in order
to be eligible for any p01tion of the Incentive Management Fee, Physician shall have no medical
record deficiencies which have been outstanding for more than sixty (60) days post-discharge
(inpatient) or from the date of service (outpatient), unless an exception has been made by
Hospital's Chief Medical Officer for a immaterial deficiency or a deficiency which is reasonably
deemed to not be the fault of Physician.

        Each Participating Physician shall be eligible for a share of the Incentive Management Fee.
Each Participating Physician's share of such Incentive Management Fee shall be equal to the total
Incentive Management Fees received by Employer under the Services Agreement, divided by the
total number of Participating Physicians actively involved in providing services on behalf of
Employer that contributed in some way to achieving the Performance Improvement Initiatives,
determined pursuant to the Services Agreement.

        8.       Updates to Base Management Fee and Incentive Management Fee. The compensation
payable for services performed under the Services Agreement may be subject to annual updates, fair market
value requirements. and other terms of the Services Agreement. The maximum available to be paid under
the Services Agreement in the fonn of a Base Management Fee, and the aggregate amount available for
payment in the form of the Incentive Management Fee, in each case beginning on January 1, 2017, will be
updated annually. In connection with each such update, the minimum number of hours of Management
Services required to be performed by cardiology Participating Physicians based on the then cunent fair
market value hourly rate as detennined by the external valuation, and the specific Performance
Improvement Initiatives, associated awru·d measures and amounts will be updated for the next year. In the
event that such update results in a reduction of the fair mru·ket value hourly rate for cardiology services or

                                                         B-1-5
AR0169 Physician Employment Agreen1cnt_Interventionalist{~fffs~lf) ~Oden
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 89 of 173




 the maximum annual amount available to be paid under the Services Agreement in the fmm of a Base
 Management Fee of more than five percent (5%) as compared to the rate in the then current year, then the
 Patticipating Physicians may hold a vote and the affumative vote ofno less than seventy-five percent (75%)
 of the Participating Physicians will be an "Unwind Trigger," as defined in Section 1l .4(A) of the Asset
 Purchase and Lease Agreement dated as of the Effective Date by and among Hospital, Heart Clinic
 Arkansas, P.A., Cardia Properties, LLC and the shareholders ofHeait Clinic Arkansas, P.A.

         9.      Miscellaneous. Although this Exhibit B-1 is a part of Physician's Agreement with
 Employer and describes certain rights and obligations between Physician and Employer with
 respect to the perfo1-mance of the Services Agreement, Physician is not a third-party beneficiary to
 the Services Agreement nor is Physician entitled to enforce any rights under the Services
 Agreement. This Services Exhibit does not alter or convey any rights, limitations, or obligations
 as between Hospital and Employer under the Services Agreement.




                                                              B-1-6
AR0169 Physician Employment Agreement lnterventionalisl JSHI (Scott 16) vlO den
                                       -               1:XHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 90 of 173




                                                        EXHIBITB~3

                                                Services Exhibit
                                       CRMC Professional Services Agreement

         This Services Exhibit sets forth compensation, duties, and other provisions applicable to
 Physician's services under the Services Agreement described below. The Board of Managers of
 Employer approved the terms of this Services Exhibit. This Services Exhibit becomes effective
 on the Start Date. Any capitalized te1ms not defined herein will have the meaning set forth in
 Physician's Employment Agreement (the "Employment Agreement") or the Services Agreement,
 as applicable.

      1. Services Agreement. As used herein, the "Services Agreement" means the Independent
          Contractor Professional Services Agreement between Employer and Conway Regional
          Medical Center, an Arkansas nonp1·ofit corporation, ("CRMS") ("Hospital"), effective
          August I, 2016.

       2.    Term. The te1m of the Services Agreement has been extended and continues
through August 31; 2020, and is subject to renewal or early termination as provided therein.

       3.      Participating Physicians. The Employed Physicians who satisfy the eligibility
requirements described below or set forth in the Services Agreement and who are designated by
Employer's Vice President/Administrator are eligible to participate in the provision of services
under the Services Agreement.

                In order to provide professional medical and other services (the "Professional
Services") on behalf of Employer under the Services Agreement, an Employed Physician shall be
required to be and remain employed by Employer, a paity to and in continuous compliance with
Physician's employment agreement with Employer, and agree to comply with the provisions of
the Services Agreement and the policies and procedures established by Hospital, Employer and
the JOC that are applicable to Employed Physicians in connection with the operation of the Service
Line. If at any time an Employed Physician fails to meet the criteria set fo11h above, such
Employed Physician shall be immediately removed from the provision of any Professional
Services. The Employed Physicians who are eligible to participate under the Services Agreement
will be referred to herein as "Participating Physicians."

          4.        Professional Services; Other Services.

        (a)     Employer, through the Participating Physicians, shall provide professional medical
and related services to Hospital. The Professional Services to be performed by Employer and
which may be engaged in by each Patticipating Physicians, shall consist of the duties and activities
described in the Services Agreement and as required by Employer. In the event of an amendment
to the Services Agreement, this Services Exhibit will be automatically amended without separate
action by the parties to remain consistent with the Services Agreement.




                                                               C-1
C
AR0l69 Physician Employment Agreement_Inteiventionalist_JSHI (Scott I6)vl0 den

                                                        EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 91 of 173




            5.        Payment for Professional Services.

         (a)     In General. Employer will receive Production-Based Payment, Group Costs,
 Supervision Payment, and Lecture Payment for the performance of the Professional Services and
 related services under the Services Agreement.

         (b)     Attributed wRVUs. For services provided under the Services Agreement. the
 wRVUs performed by the Participating Physicians under the Services Agreement will be allocated
.to the respective Padicipating Physician's wRVU productivity for purposes of calculating Base
 Compensation payable to the Participating Physician.

        Physician must comply with all documentation and other requirements, including those
 described in this Services Exhibit and the Employment Agreement to document the types of
 Professional Se1vices and other services performed by the Pa11icipating Physicians.

       6.      Updates to Compensation. The compensation payable for services performed
under the Services Agreement may be subject to annual updates, fair market value requirements,
and other terms of the Services Agreement. The maximum available to be paid under the Services
Agreement as compensation may be updated annually, as necessary.

        7.      Miscellaneous. Although this Exhibit B-3 is a pai1 of Physician's Employment
Agreement with Employer and describes ce11ain rights and obligations between Physician and
Employer with respect to the pe1formance of the Services Agreement, Physician is not a third-
party beneficiary to the Services Agreement nor is Physician entitled to enforce any rights under
the Services Agreement. This Services Exhibit does not alter or convey any rights, limitations, or
obligations as between Hospital and Employer under the Services Agreement.




                                                                  C-2
C
AR0l69 Physician Tllnployment Agreement_Intcrvcntionalist_JSIII (Scott 16) v!O den
                                                           EXHIBIT E
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 92 of 173




                                                          EXHIBITC
                                                          Compensatio11

          Section J.      Defined Terms. Capitalized terms used in this Exhibit C shall have the meanings
 set forth below, or elsewhere in this Exhibit C or the Agreement

                     "Board" shall mean Employer's Board of Managers.

                   "Contract Year" shall mean each full or pruiial year that ends on June 30, such that
           Physician's Contract Year corresponds to those of all other Employed Physicians. Any amounts
           due to Physician during a pattial Contract Year shall be prorated.

                     "Conversion Factor" sha11 mean $57.50.

                   "Employed Physicians" means all physicians in the Specialty who ru·e employees of
           Employer, including New Physician Employees. Upon the termination of employment of
           Physician for any reason, Physician will cease to be an Employed Physician for purposes hereof.

                     "IDP" shall mean that certain "internal distribution plan" which is attached as Exhibit C-
           l, as may be amended from time to time as provided in Section 8 below, which sets fmth the
           methodology under which amounts allocated to the IDP will be distributed among the Employed
           Physicians as compensation for their services during each Contract Year.

                 "Management/Professional Services" shall mean the various services provided by
           Employer in connection with one or more Services Agreements as described on a Services Exhibit.

                   "New Physician Employees" shall mean those Employed Physicians in the Specialty of
          Employer who (i) are assigned by Employer to staff clinical facilities, work in conjunction and
          share a practice with the other Employed Physicians, (ii) have been approved by Employer's Board
          of Managers and become an employee of Employer after the Sta.it Date, and (iii) have not yet
          completed their first full year of employment by Employer as an Employed Physician.

                   "Non-Physician Individual" shall mean those nurse practitioners and/or physician assistant
          providers who are licensed in the State of Arkansas, enrolled and eligible to bill for professional
          services under the Medicare, Medicaid, and other Federal Health Care Programs, and who are
          assigned by Employer to work in conjunction and share a practice with the Employed Physicians
          (other than New Physician Employees) during each respective Conh·act Year. In addition, Non-
          Physician Individual includes any unlicensed individual (e.g., scribe) that has been assigned to an
          Employed Physician (other than a New Physician Employees).

                   "Non-Physician Direct Expenses" shall mean the actual direct expenses which ru-e inc1med
          by Employer for the payment of compensation, benefits, and other specific expenses ( e.g.,
          licensure, continuing education allowance, etc.) for the Non-Physician Individual who are assigned
          by Employer to work in conjunction and share a practice with the Employed Physicians based on
          their assigned time commitment during each Contract Year.

                  "Outreach and Training Credit" shall mean four and 75/100 (4.75) wRVUs per hour for
          Outreach and Training Services perfomied by Physician, or other amount agreed upon by Employer
          (with the approval of Employer's Vice President/Administrator and the CMO) for the provision of
          such services.


                                                               C-3
C
AR0169 Physician Employment Agreement_Interventionalist_JSID (Scott 16) v!O den

                                                         EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 93 of 173




                  "Outreach and Training Sel'vices" shall mean time spent in developing outreach clinics at
          Employer's request and attending training seminars, sessions, and/or events to enhance and/or
          increase the level of services provided by Physician through Employer. Outreach and Training
          Services shall include approved travel time associated with developing outreach clinics and
          attending training seminars, sessions and/or the events described above. All Outreach and Training
          Se1vices, including without limitation, the nature, length, and parameters around travel time shall
          be approved in advance by the Board of Employer.

                   "Pass Through Amounts" shall mean any of the following amounts received by Employer
          during a given Contract Year:

                           (i)     Amounts which are attributed to Physician's performance of activities and
                   services required to obtain physician-specific incentive payments from Medicare,
                   Medicaid or other payors fore-prescribing, payments made under the Physician Quality
                   Reporting System, Electronic Health Record "meaningful use" incentives and any other
                   physician-specific incentive payments as designated by Employer (with the approval of the
                   Board);

                           (ii)     Amounts received by Employer for investigator or other research services
                   perfo1med by SVHS or Employer under research study or similar agreements administered
                   by Employet· under which Physician se1ves as the investigator (collectively "JSHI Research
                   Ag1·eements"), net of direct costs incurred by Employer in performing the duties and
                   obligations of Employer under all such Research Agreement(s) or otherwise in connection
                   with the operations of the research department;

                            (iii)    Amounts received by Employer for investigator or other research services
                   that are attributable directly to Physician's personally-pe1fonned services under reseal'Ch
                   study or similar agreements not administered by Employer (collectively "CIRI Research
                   Agreements");

                            (iv)   Amounts payable for EKG reads personally perfmmed by Physician
                   which are performed at and paid for by hospitals or facilities other than SVHS or SVHS
                   affiliates; and

                           (v)      Any additional payments for services which are outside of Physician's
                   duties under this Agreement which are approved in advance by Employer and following
                   the completion of any third party valuation or other review deemed necessary by Employer.

                 "Quru1erly IDP Allocation Reconciliation" shall mean a reconciliation to be completed
         following the completion of each three-month period <luting a Contract Year during the Term,
         which compares the aggregate amount of compensation earned by the Employed Physicians during
         such period in question to the total amount actually allocated by Employer to, and paid by, the IDP
         during the respective period.

                  "wRVUs" shall mean the work relative value units (CMS RBRVS method) for professional
         services. Employer will use the applicable year CMS RBRVS values to calculate wRVU values,
         except as provided herein. New procedures with wRVU assignments will be valued at the value
         assigned during the first year of use by CMS. The wRVU value of procedures without wRVUs
         assigned by CMS will be calculated as set fo1th in the MOMA Physician Compensation and
         Production Survey by dividing the total gross charges for the unvalued procedures, by the
         Employer's known average charge per wRVU for all procedw-es which are listed and valued, with

                                                          C.4
C
ARO 169 Physician Employment Agreemenl_Interventionalist~~A~l1fl JgO den
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 94 of 173




           such calculated value to be used until a value is assigned by CMS, after which the CMS-assigned
           value will be used. ln the event any procedure is subsequently bundled involving a single, combined
           payment for hospital and physician professional services, then the initial wRVU value for such
           procedure as determined hereunder will continue to apply. Physician will receive wRVU credit for
           purposes of this Agreement for all professional services of Physician which are performed for
           Employer using Medicare assigned wRVU values, to specifically include EKG intet·pretations
           performed for SVHS and its Affiliates (but excluding EKG reads personally performed by
           Physician which are pe1formed at and paid for by hospitals or facilities other than SVHS or an
           Affiliate, which constitute "Pass Through Amounts" as defined above).

           Section 2. Compensation Paid Directly to Physician

         During each Contract Year of the Tenn, Employer will pay the following amounts directly to
 Physician (rather than allocating such amounts to the IDP), subject to withholds, deductions, expenses, or
 other provisions of this Agreement:

         ( a)     Physician is a New Physician Employee. From the Start Date through September 30,2017,
Physician shall be paid a base salary equal to Five Hundred Seventy-Five Thousand Dollars ($575,000)
("Base Salary") plus Incentive Compensation. For purposes of this Agreement, the term "Incentive
Compensation" means, during the Initial Term, Physician's actual wRVUs in excess of2,500 per calendar
quarter, multiplied by $57.50. Incentive Compensation, if any, shall be reconciled at the end of each
calenda1· quarter. Beginning October 1, 2017 Physician will be paid a "Draw" as described in Section B(i)
of Exhibit C-1.

         (b)      Student Loan Repayment Stipend. Provided that (i) Physician is and remains employed by
Employer; (ii) Physicians is and remains in compliance with alt of his or her obligations hereunder; and
(iii) Physician has any outstanding student loans related to Physician's medical education and training, then
upon completion of each Contract Year of this Agreement, Employer shall provide a "student loan
repayment stipend" to Physician in the amount of Twenty Thousand Dollars ($20,000), not to exceed One
Hundred Thousand Dollars ($100,000). Employer will pay such student loan repayment stipend to
Physician upon proof that Physician paid at least $20,000 toward student loans in a given Contract Year.
Amounts provided to Physician hereunder shall be treated as income to Physician for tax purposes to the
extent required by law.

          Section 3. Compensation Allocated to IDP

         During each Contract Year of the Term, Employer will allocate the following amounts to be
distributed through the IDP, which aggregate amount shall be used to pay annual compensation to Physician
and all other Employed Physicians, subject to withholds, deductions, expenses, or other provisions of this
Agreement:

        (a)      Base Compensation in an amount equal to the total number of wRVUs attributable to the
professional medical services of each Employed Physician (other than a New Physician Employee) and
each assigned Non-Physician Individual multiplied by the applicable Conversion Factor, and subtracting
from the result thereof the Non-Physician Direct Expense. Notwithstanding the foregoing, upon a
Reduction Event (as defined below) with respect to any Employed Physician (other than a New Physician
Employee), the Base Compensation allocated to the IDP for the Employed Physician subject to Reduction
Event during any six (6) month petiod during the Tem1 shall not be less than seventy percent (70%) of the
Employed Physician's Base Compensation during the immediately preceding six (6) full months prior to
the Reduction Event. A "Reduction Event" means an event or decision that is outside the control or
influence of the Employed Physicians that causes a "material decrease" in an Employed Physician's wRVU

                                                                C-5
C
ARO 169 Physician Employment Agreement_Intervenlionalisl_JSHI (Scott 16) vlO den
                                                          EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 95 of 173




 production. "Material decrease'' shall mean a reduction in an Employed Physician's wRVU production of
 thirty percent (30%) or greater within a six (6) month period. For illustrative purposes, a Reduction Event
 includes, without limitation, the following examples: (i) cessation of the provision of cardiology services
 CI-Il St. Vincent North hospital; (ii) Employer discontinues a managed care agreement with a payor that
 represents a significant portion of Employer's payor mix; and (iii) other significant events that are outside
 the control or influence of the Employed Physicians that reduces an Employed Physician's wRVU
 production. Base Compensation will be estimated based on a running (annualized) total of wRVUs
 throughout each Contract Year and subject to the Quarterly IDP Allocation Reconciliation;

         (b)     Payments (including for performance of Management/Professional Services and incentive
 payments) earned by Employer under all Services Agreements and which (if earned) will be allocated to
 participating Employed Physicians under the IDP in accordance with the applicable Services Exhibit;

           (c)       Pass Through Amounts;

           (d)       Outreach and Training Credits earned by Employed Physicians; and

           ( e)      Other forms of compensation allocated to the lDP as described in this Compensation Plan.

           Section 4. Payment ofPltysician 's Compe11sation; Qual"terly /DP Reconciliation.

        (a)     Payment of Physician's Compensation. All compensation paid to Physician in accordance
with the Employer's nmmal payroll policies and practices and, for compensation allocated to the IDP, shall
be allocated and distributed among Employed Physicians in accordance with the IDP.

        (b)       Oua1terly IDP Allocation Reconciliation. Within thirty (30) days of the end of each three
(3) month period during a Contract Year, Employer shall perfonn a reconciliation of the amm,lnts properly
allocated to the IDP during such three (3) month period. Employer agrees to pay to Physician any amounts
due to Physician within fifteen (15) days following the completion of the calculation. In the event Physician
has been paid compensation in excess of that provided for, or is delinquent on the repayment of any debt to
Employer, Physician hereby authorizes Employer to deduct any overpayment or debt pro rata from the next
payments, if any, due to Physician dlll'ing the following three (3) months, and following such three (3)
month period Physician shall repay within ten (10) days any amounts not so recovered to Employer. Upon
tennination of this Agreement and following a final accounting/reconciliation to be completed within thiity
(30) days following the tennination date, any amounts owed by either party to the other shall become
immediately due and payable within ten (10) days of notice of the results of such accounting/reconciliation.

        (c)      Withholdings. Employer shall deduct from all compensation due Physician hereunder all
sums required to be withheld for federal, state, or local taxes, surcharges, or other mandated withholdings
with respect to Physician's compensation.

        (d)    Proration. In the event that this Agreement terminates or is terminated dtufog a Contract
Year, the amounts stated herein shall be prorated accordingly.

          Section 5.           Compensation Review for Reaso11ableness,

        (a)      Individual Physician. TI1e total annual aggregate compensation received by Physician
hereunder (including all amounts provided to Physician and repmiable as tax.able income) shall not exceed
one hundred fifty percent (150%) of the ninetieth (90th ) percentile for physicians in the Specialty (the "Cap'')
based on standardized benchmarking (i.e., using the same or similar methodology as was used by Employer


                                                                C-6
 C
J\R.0169 Physician EmploymentAgrcement_Interventionalist_JSHI (Scott 16) vlO den
                                                         EXHIBIT E
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 96 of 173




 prior to the Start Date of this Agreement) unless Physician's compensation in excess of the Cap is
 determined to not exceed fair market value as follows:

                    (i)     In the event that Physician's compensation is projected to exceed the Cap,
           Employer will conduct an external valuation and review of medical necessity using one or more
           firms with expertise in physician compensation valuation and the evaluation of the medical
           necessity of cardiology services, in order to consider Physician's productivity and the medical
           necessity of services included within such productivity (with such medical necessity review to be
           based on a sample determined appropriate by the external firm conducting the medical necessity
           review). Upon such completion of such medical necessity review, if any services of Physician were
           disqualified due to lack of medical necessity, the firm conducting the external compensation
           valuation will detennine whether Physician's compensation projected to exceed the Cap will be
           within fair market value by considering the findings from the medical necessity review.

                  (ii)    In the event the valuation concludes that Physician's projected compensation in
           excess of the Cap would not exceed fair market value, the Cap will not apply to Physician's
           compensation for the particular Contract Year to the extent consistent with the valuation.

                    (iii)   In the event the valuation concludes that Physician's projected compensation (if in
           excess of the Cap) would exceed fair market value, the Cap will apply. In the event that the
           application of the Cap results in a reduction of compensation which would otherwise be payable to
           Physician notwithstanding the Cap of more than five percent (5%), Physician may elect to terminate
           this Agreement in accordance with the time periods specified in Section 7 .5, but such termination
           shall not provide Physician with any separate remedy or right to damages due to tennination of the
           Agreement.

                   (iii)   If Physician's compensation is project to exceed the Cap based on the first two
           Contract Year quarters, Employer will use its best efforts to complete the medical necessity review
           and valuation and inform Physician of the results by the end of the third qua1ter.

         Notwithstanding the foregoing, the parties agree that pursuant to that certain HealthCare
Appraisers, Inc., report number 2478-025 for Analysis Cardiology Employment Arrangements for Jack
Stephens Heatt Institute, LLC (the "Aggregate Compensation Valuation"), the projected compensation to
be eamed and paid to Physician as of the Start Date is deemed to be within FMV, even if such aggregate
amount is projected to be in excess of the Cap. In addition, so long as the aggregate compensation earned
by Physician during each annual period between the Start Date and June 30, 2019 (the last date upon which
the Aggregate Compensation Valuation may be relied upon) is less than the aggregate amount set f01th for
Physician under the Aggregate Compensation Valuation, then such compensation will not be deemed to
have exceeded the Cap so as to be subject to the independent valuation requirements of this Section 5(a).
In the event, however, that the aggregate compensation allocated to Physician exceeds the amount set forth
in the Aggregate Compensation Valuation, then the provisions of this Section 5(a) shall apply (to include
requirements related to external valuation, medical necessity review and potential modification of
compensation amounts by Employer).

         (b)     Compensation Plan Review. To ensure ongoing regulat01y compliance, after this
Agreement has been in force for thirty (30) months, Employer may, at its option, engage a third party
valuation fum with expertise in physician compensation for services in the Specialty to assess compensation
projected to be paid under this Agreement into the IDP during Contract Years four and five to confum that
such compensation is consistent with fair market value and commercially reasonable. Any findings from
those valuations will be a basis for modifications to such compensation in order to eliminate any identified
risk of ove1payment. In the event that such modifications result in a reduction of the allocation to the IDP
                                                                 C-7
C
ARO 169 Physician Employment Agreement_Interventionalist_JSHI (Scott 16) v IO den

                                                           EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 97 of 173




 which is projected to reduce compensation payable to the Employed Physicians by more than five percent
 (5%), such reduction shall require the approval of the Employer and no less than seventy-five percent (7 5%)
 of the Employed Physicians, in which case Physician agrees that this Agreement shall be automatically
 amended without Physician's separate consent or signature. If such approvals are not obtained, such failure
 to obtain said approvals, Physician may terminate this Agreement without cause as provided in Section 1. 15
 of Exhibit E.

          (c)      Medical Necessity. Employer shall engage, at its sole cost and expense, an independent
 evaluator to conduct a medical necessity review of Physician as provided in Section 5(a) or in the event
 that Physician's personal wRVU production exceeds one hundred fifty percent (150%) of the ninetieth
 (901") percentile for physicians in the Specialty based on national reports or surveys maintained by national
 associations with expertise in physician compensation.

           Section 6.           Compe11satio11 Re11egoti(ltio11.

         (a)    Triggering Event. In the event that, during the Term, external reimbursement from the
Centers for Medicare & Medicare Services ("CMS) for cardiology physician professional services
decreases by thirty percent (30%) :from the level of reimbursement paid for such services in 2016, then the
wRVU Conversion Factor for the current Contract Year and each subsequent Contract Year will be
renegotiated. The pruties agree that this safeguard is meant to cover significant changes in CMS
reimbursement rather than volume variances relative to market capture assumptions. An annual evaluation
will be completed and in the event that such annual evaluation reveals a thirty percent (30%) decrease, then
Employer will provide w1itten notice to Physician and the other Employed Physicians that a triggering
event has occutTed, and the compensation structul'e will be renegotiated and amended in accordance with
the process descnbed in Section 6(b) below.

         (b)     Negotiation Process and Timeline. Upon the occurrence of a triggering event in
accordance with Section 8(a) above, the Employed Physicians will name a subcommittee comprised of no
less than three (3) and no more than five (5) Employed Physicians. The subcommittee will meet with
representatives .of Employer's Board of Managers (excluding any board member who is a physician
employee of Employer) and their designee (to include appropriate SVHS representatives) in an effort to
attempt to agree on a new compensation structure and an amendment to this Agreement.. Any such
amendment shall require the approval of the Employer and no less than seventy-five percent (75%) of the
Employed Physicians, in which case Physician agrees that this Agreement shall be automatically amended
without Physician's separate consent ol' signature. If a mutually acceptable amendment cannot be approved
within sixty (60) days, Physician may terminate this Agreement without cause as provided in Section 1.15
of Exhibit E.

         Section 7.      Disputes. In the event there is a dispute between the parties hereto regarding the
calculations of amounts due to Physician or Employer, then the parties shall agree on an independent
certified public accountant to calculate the amounts due hereunder and such calculation shall be binding on
both parties with respect to the mathematical calculations (but not as to the interpretation of this
Agreement).

        Section 8.       Adoption and Chai1ges to IDP. The IDP set forth on Exhibit C-1 has been agreed
upon and implemented in order to promote certain work allocation, cultural and other objectives related to
the organization and operation of the physicians' collective Cfil'(liology practices. By becoming a party to
this Agreement, Physician agrees to be and remain subject to the IDP, and Physician fu1ther consents and
agrees to be bound by any amendment to the IDP, as adopted and approved from time to time, by the
approval of at least seventy-five percent (75%) of the Employed Physicians, without Physician's separate


                                                                C-8
C
AR.0169 Physician Employment Agrecment_Intcrventionalist_JSHI (Scott 16) v!O den
                                                         EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 98 of 173




consent or signature on such amendment. Any amendment to the IDP so approved sha11 be incorporated
into this Agreement without further action of the parties.




                                                                    C-9
C
All0169 Physician Employment Agreement_Interveutio11111.ist_JSHI (Scott 16) v 10 den

                                                             EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 99 of 173




                                                          EXHIBITC-1
                                                    Internal Ditttrihutio11 Plan

        Introduction. This Exhibit C-1 sets forth the Internal Distribution Plan ("IDP") and methodology
 under which amounts allocated to the IDP by Employer will be distributed among the Employed Physicians
 as compensation for their services during each Contract Year.

         Section 1.     Distribution of Base Compensation. Aggregate funds allocated to the IDP by
 Employer in the fmm of Base Compensation shall be distributed among the Employed Physicians (other
 than the New Physician Employees) in the following manner as "Base Compensation":

                  A.     Calculation of Base Compensation. Subject to reduction as provided in Section 2A
           below, Employed Physicians will be paid Base Compensation in the amount equal to the greater
           of:

                             (i)      The total number of wRVUs generated by such Employed Physician for
                     professional services personally pe1fo1med plus wRVUs generated by a Non-Physician
                     Individual (excluding any wRVUs for services hwolving ancillary services and amounts
                     that would trigger the prohibitions under 42 U.S.C. § 1395nn, including "designated health
                     services") assigned to Employed Physician (based on the assigmnent percentage),
                     multiplied by the Conversion Factor; or

                             (ii)    The amount of Base Compensation allocated to the IDP for an Employed
                     Physician who is affected by a Reduction Event as described in Section 2(a) of Exhibit C.

                  B.      Payout of Base Compensation and Reconciliation. In each Contract Year, each
          Employed Physician sha11 be assigned a "Draw" which shall generally be set at eighty percent
          (80%) of such Employed Physician's projected Base Compensation for such Contract Year, based
          upon Physician's productivity in the prior Contract Year. Employer will conduct the reconciliation
          described in Exhibit C, and will concurrently conduct a reconciliation of the amounts due to each
          Employed Physicians under this IDP and amounts paid to the Employed Physician in the form of a
          Draw.

                             i.      If an Employed Physician has eamed Base Compensation in excess of such
                     Employed Physician's Draw in accordance Section l(A) above, then the Employed
                     Physician shall receive the difference between the Base Compensation earned by the
                     Employed Physician and the aggregate Draw payments made to the Employed Physician
                     during such time pe1iod, in accordance with the time periods set fot1h in Exhibit C.

                             ii.      If such reconciliation shows that the aggregate Draw payments made to
                     the Employed Physician were greater than the Base Compensation earned by such
                     Employed Physician during such time period, including any overcharges or corrections (a
                     "Shortfall"), then Draw payments made to the Employed Physician in the immediately
                     ensuing quarter shall be propmtionately reduced in order to recoup the Shortfall; and, in
                     connection therewith, the Employed Physician shall not be entitled to receive payments of
                     Base Compensation in such period unless Base Compensation earned by the Employed
                     Physician in such period exceeds the aggregate amount of unadjusted Draw payments that
                     would have been made to the Employed Physician, absent deductions for the Shortfall.

                            m.      In the event the Employed Physician eams Base Compensation in such
                    period which is in excess of the Employed Physician's unadjusted Draw in such period,

                                                                C-1-1
C
AROI69 Physician Employment Agree1nent_111terventionalist_JSHI (Scott 16) vlO den
                                                          EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 100 of 173




                     then the Employed Physician's Draw in the next succeeding three (3) month period will be
                     reset to the Employed Physician's full, unadjusted Draw amount.

                     C.        Non-Physician Expenses; Other Expenses.

                             i.      Notwithstanding anything hereto to the contrary, if the determination of
                     an Employed Physician's Base Compensation includes an allocation of wRVUs that are
                     pe1f01med by a Non-Physician Individual assigned to an Employed Physician, then all
                     Non-Physician Direct Expenses attributed to such Non-Physician hldividual shall be
                     deducted from Base Compensation payable to the Employed Physicians to whom the Non-
                     Physician Individual is assigned by Employer based on FTE assignment.

                            ii.     In the event any expenses reimbursed by Employer under the second
                    sentence of Section 3.5 of the Agreement are determined upon audit or other examination
                    to not be allowable for tax purposes then Physician shall repay to Employer the amount of
                    such disallowed compensation or expenses or both.

           Section 2.         Call Coverage Pools.

                  A.       Call Coverage. A separate pool of funds (the "Call Coverage Pool") will be created
          by multiplying the number ofwRVUs which are personally performed by Employed Physicians
          (other than New Physician Employees) who are excluded from call coverage obligations
          (''Excluded Physicians") by the per wRVU amount agreed upon by the Board and the Excluded
          Physician prior to his or her exclusion from call coverage obligations. The funds allocated to the
          Call Coverage Pool will be allocated on an hourly basis among Employed Physicians who take
          additional call (to cover call coverage requirements of Excluded Physicians, as dete1mined by
          Employer) in accordance with Section 2(B) below, with any amounts not distributed from the Call
          Coverage Pool on such basis, to be distributed through the "Travel Time Pool" described in Section
          2(F) below.

                    B.      Allocation of Compensation. For purposes of this provision the Board of Managers
           of Employer, with the input of the CV CMO, shall determine what incidents of on-ca11 services will
          constitute additional on-call services. Each Employed Physician providing additional on-call
          services shall receive compensation on an hourly basis at the rate of $71 per hour, or other amount
          agreed upon by Employed Physician and Employer, based on the respective call schedule of
          additional on-call services pe1formed (e.g., X hours for evening, Y hours for weekend, etc.).
          Amounts allocated to the Call Coverage Pool that are not allocated on an hourly basis on the
          provision of additional on-call services as provided herein will be allocated to the Travel Time
          Pool. In the event that the amount to be allocated for additional call exceeds the total available in
          the Call Coverage Pool, then the amount in the Call Coverage Pool will be allocated on a percent
          to total basis based on the number of hours of additional on-call service provided by each respective
          Employed Physician.

                  C.      Travel Time Pool. Amounts allocated to the Ca11 Coverage Pools during each
          Contract Year that are not allocated in accordance with Section 2(B) above, will be allocated to the
          Travel Time Pool, and allocated among the Employed Physicians based on a fraction, the numerator
          of which will equal the "Drive Time Hours" incurred by the respective Employed Physician
          engaged in travel to outreach ambulatory clinic locations, and the denominator of which will equal
          the sum of all Drive Time Hours for all Employed Physicians during the respective period.

          Section 3.         Distribution of Fees Paid Under a Services Agreement.

                                                             C-1-2
C
AR0169 Physician Employment AgreementJntervcntionalisLJSHI (Scott 16) vlO den
                                                       EXHIBIT E
    Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 101 of 173




                   A.       Base Fee. One or more Employed Physicians may receive a po1tion of payments
           allocated by Employer to the IDP as a result of services provided by the Employed Physicians
           under a Services Agreement. Compensation received for such services will be allocated to and
           distdbuted through the IDP as described on the Services Exhibit for the pa1ticular Services
           Agreement. For clarity, not all Employed Physicians may participate in the perlormru1ce of services
           (or receive compensation allocated to the JDP for) every Services Agreement. Each Employed
           Physician must comply with all documentation and other requirements described in the applicable
           Services Exhibit, to document the types of Management/Professional Services, management duties
           and tasks, performed by the Employed Physician and the time spent pe1forrning such activities.

                  B.       Incentive Payments. In addition to and not in limitation of the foregoing, in the
          event that Employer eams incentive payments under a Services Agreement which are allocated to
          the IDP under the applicable Services Exhibit, the incentive payments will be allocated as provided
          in the applicable Services Exhibit. For clarity, not all Employed Physicians who participate in a
          Services Agreement may share in incentive payments under that Services Agreement.

        Section 4.      Payments of Certain Pass Through Amounts. Any payments made to Employer in
the form of "Pass Through Amounts" shall be distributed to the Employed Physician who have provided
services, taken necessary actions or otherwise provided meaningful assistance to Employer in connection
with Employer meeting all of requirements necessary to qualify for and receive such Pass Thr~ugh
Amounts. Pass Through Amounts will be distributed:

                  A.       In the case of Pass Through Amounts that are specifically allocable and earned
          based 011 the performance of an Employed Physician, directly to the Employed Physician; and

                  B.      In the case of Pass Through Amounts that are not specifically allocable and earned
          based on the pe1formance of an Employed Physician, on a pro-rata basis among all Employed
          Physicians who qualify for receipt of such Pass Through Amounts by providing services, taking
          necessary actions or otherwise providing meaningful assistance to Employer in connection with
          Employer meeting all of requirements necessary to qualify for and receive such Pass Through
          Amount. For purposes of this provision Employer will be entitled to consult with the Employed
          Physicians who are Physician Managers on the Employer Board of Managers to detennine which
          Employed Physicians qualify for such Pass Through Amounts by having "provided services, taken
          necessary actions or otherwise provided meaningful assistance to Employer in connection with
          Employer meeting all of requirements necessary to qualify for and receive such Pass Through
          Amounts", and Employer will be entitled to rely on the decision of a majority of such Physician
          Managers. In the absence of such a majority decision, Employer shall be entitled to assume that
          each Employed Physician qualified to receive such Pass Through Amounts for pmposes of
          determining each physician's allocated share of Pass Through Amounts within the IDP.

        Section 5.     Outreach and Training Services. Any Outreach and Training Credit owed to an
Employed Physician for Outreach and Training Services shall be allocated directly to the Employed
Physician who provides such Outreach and Training Services for purposes of calculating his or her Base
Compensation in any Contract Year. The aggregate amount of Outreach and Training Credit allocated to
Employed Physicians shall not exceed Five Thousand (5,000) wRVUs during any Contract Year.

          Section 6.         Research Activities.

                A.       In connection with a CIRI Research Agreement, Employer will allocate to the IDP
         the "CIR.I Research Agreement Allocation," if any, which equals (i) amounts received in
         connection with Research Agreements that are not billable to any public or commercial insurer, (ii)

                                                            C-1-3
C
AROl69 Physician Employment Agreement Interventionalist JSHI (Scott~ vlO den
                                      -              -EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 102 of 173




            minus any expenses incurred by Employer in connection with the Research Agreement, (iii) minus
            any amounts payable as Pass 'I11rough Amounts.

                     B.      In connection with a JSHI Research Agreement, Employer will allocate to the IDP
            in the fonn of a "JSHI Research Agreement Allocation," amounts which constitute Pass Through
           Amounts under the definition of Pass Through Amounts in subsection (ii) of Exhibit C hereof from
           the performance under JSHI Research Agreements. In the event that Physician provides services
           as the principal investigator under a JSID Research Agreement or otherwise is primarily
           responsible for discharging the obligations that require the services of a physician under such JSID
           Research Agreement, then the Physician performing such services shall be allocated a portion of
           the total JSHI Research Agreement Allocation. 111e amount so allocated shall equal the total
           Research Agreement Allocation during the respective Contract Year, multiplied by a fraction, the
           numerator of which is the total fees paid under Research Agreements undel" which Physician is the
           principal investigator or otherwise is primarily responsible for providing physician services, and
           the denominator of which is the total of all fees and payments made to Employer under all Research
           Agreements. Subject to quarterly reconciliation, the CIRI Research Agreement Allocation will be
           distributed to Employed Physicians in a pro rata distribution based upon the amount of time each
           physician performs in connection with CIRI Research Agreements, documented by Time Records
           as required by Employer.

                    C.      The "JSHI Research Agreement Allocation" shall mean the total gross revenues
           received by Employer under all applicable JSHI Research Agreements, minus direct costs incurred
           by Employer in performing the duties and obligations of Employer under all such JSHI Research
           Agreement(s) or otherwise in connection with the operations of the Employer Research Department
           (the "Research Overhead"). For purposes of administedng this provision, Employer's Board of
           Managers will determine reasonable Research Overhead allocations. The Board will detennine
           which Physicians qualify for such a portion of the JSHI Research Agreement Allocation as a result
           of the pe1fom1ance of principal investigator or similar services as necessary to qualify for and
           receive a po11ion of the JSHI Research Agreement Allocation.

         Section 7.        Allocations. Employer will allocate the funds earned and allocated to the IDP in
good faith based on Employer's reasonable interpretation of this IDP. In the event that the calculations
performed hereunder would result in aggregate payments from the IDP during a subject Contract Year
which exceed the total amount allocated to the IDP by Employer during the Contract Year, then Employer
shall aJlocate the total funds .in the IDP among the Employed Physicians based on the percent to which each
individual Employed Physician's calculated compensation bears to the aggregate calculated compensation
of all Employed Physicians.




                                                                C-1-4
C
AR0I69 Pl1ysician Employment Agreement_Interventionalist__JSHI (Scott 16) vlO den

                                                          EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 103 of 173




                                                         - EXHIBITD
                                          Non-Competition and No1t-Solicitatio11

         Introduction. The non-competition and non-solicitation provisions set forth in this Exhibit D are
 intended to protect the integrity of Employer, SVHS, and its Affiliates, the practices of the physicians who
 remain with Employer, SVHS, and its Affiliates, and the value of physician practices acquired by Employer,
 SVHS, and its Affiliates. Capitalized terms not otherwise defined in this Exhibit D will have the meanings
 set fm1h in the APLA, the terms of which (but only the defined te1ms) are incorporated herein by this
 reference.

          Section 1.     Prolitbition. As consideration for Physician's employment hereunder, and for
 other good and valuable consideration, Physician covenants a11d agrees that during the Term of the
 Agreement and for two (2) years from the date of termination of this Agreement (the "Non-Competition
 Period"); provided that employment with Employer or SVHS is terminated for reasons other than a
 Termination Event described in subparagraph (A)(i) through (iv) -of Section 2 below or expiration of the
 Agreement, the Physician will not, directly or indil'ectly, within fifty (50) miles of any Primary Location
 (the ''Non-Competition Territory"):

          (A)     Operate, engage in, be employed by, consult with or have any financial interest whatsoever
 (other than as a less-than-2% owner of a publicly-held corporation in which such Person is not an officer,
 director, manager, employee or agent) in any cardiology or cardiology patient service related practice or
 business which is the same as, similar to, related to, or involves any of the same or substantially similar
cardiology or cardiology patient service related practice or business operated or engaged in by Employer,
 SVHS, or any Affiliate of Employer or SVHS; provided, however, that following a termination of
 Physician's employment with Employer, this Section 1(A) will not prohibit Physician from operating,
joining or being employed by a physician-owned medical group practice (')r Governmental Entity other than
the University of Arkansas for Medical Sciences or its affiliates; further provided, that such physician-
owned medical group practice may not be one that is a party to, nor may it subsequently enter into, during
the Non-Competition Period, a professional se1vices agreement for such group's provision of any
cardiology services to any hospital other than the VA hospital, other than services of the type traditionally
pe1formed by private practice cardiologists who are not employed or leased by a hospital (collectively, the
''Private or Governmental Practice Exception");

       (B)     Influence or attempt to influence any Person to terminate any written or oral agreement
with Employer, SVHS or its Affiliates who, as of the Execution Date, or at any time thereafter during the
Non-Competition Period, is a contracting party with Employer, SVHS, or any of their Affiliates;

          (C)       (i) initiate contact with or solicit any employee of Employer, SVHS or its Affiliates with
the intent ofhiting such employee or inducing such employee to leave the employ of Employer, SVHS or
its Affiliates; (ii) hire or otherwise engage any such employee; (iii) induce or othe1wise counsel, advise, or
encourage any such employee to leave the employment of Employer, SVHS, or its Affiliates; or (iv) induce
any supplier, vendor, licensor, licensee, business relation, representative, or agent of Employer, SVHS, or
its Affiliates to terminate or modify its/their relationship with Employer, SVHS, or its Affiliates, or in any
way interfere with such relationship: provided, however, that nothing herein will preclude .the re-hiring of
the Hired Physicians still active in the Pmctice during the Non-Competition Period; or

         (D)       Solicit any patients of Employer, SVHS or its Affiliates for the purpose of providing
professional medical se1vices. For purposes of this subsection (D), "Solicit'' does not mean advertising in
newspapers, TV, radio, and other media that is not specifically targeted to the patients of Employer, SVHS,
or its Affiliates.

                                                               D-3
AR0l69 Physician Employment Agreemcnt_)ntcrveotionalist JSHI (Scoll   ® vlO den
                                                       t:XHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 104 of 173




           Section 2. Exclusio11s and Altemtio1ts.

          (A)      In General. The restrictions contained in this Exhibit D shall not apply to Physician after
 the date of termination of this Agreement if this Agreement is terminated (each of the following, a
 "Termination Event") (i) by Employer without cause pursuant to Section 1.15 of Exhibit E of this
 Agreement, (ii) by Employer pursuant to Section 1.5 of Exhibit E, (iii) by Physician for cause pursuant to
 Section 7.4 of this Agreement, or (iv) by Physician pursuant to Section 7.5 or 7.6 of this Agreement. Upon
 the occurrence of any of the aforementioned Termination Events, the restrictions contained in this Exhibit
 C shall be of no force or effect and Employer shall not attempt to enforce, and shall be barred from enforcing
 such covenants against Physician.

           (B)       Omitted.

           (C)       Omitted.

          (D)      Conway Regional Medical Center. The provisions of Section I notwithstanding, with
 respect to physicians (including Physician to the extent applicable) practicing in Conway, Arkansas prior
 to the Start Date of this Agreement ("Conway Physicians''), the Private 01· Governmental Practice Exception
 will be deemed to include, and permit the Conway Physicians (including Physician to the extent applicable)
 to become employees of, Conway Regional Medical Center at any time following termination of the
 Physician's employment with Employer or the Hospital.

         Section 3. Aclmowledgment. Physician acknowledges and agrees that (A) the provisions of
  Section l above are reasonable and necessary to protect and preserve the interest of the Patties;
  (B) Employer would be irreparably damaged in the event of a breach of this Exhibit D; and (C) Employer
. would not enter into this Agreement and the transactions contemplated by this Agreement without these
  covenants.

          Section 4. Reme,lies. In addition to any other legal or equit~ble damages to which Employer may
 be entitled, Employer will be entitled to obtain injunctive, mandatory, or other equitable relief to restrain
 any breach or threatened breach or otherwise to specifically enforce the provisions of Section 1 above, it
 being agreed that money damages alone would be inadequate to compensate Employer and would be an
 inadequate remedy for such breach.




                                                                D-3
ARO 169 Physician Employment Agreement lntervcntionalist JSHI (Scott   ® v 10 den
                                        -              7=XHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 105 of 173




                                                          EXHIBITE
                                                     Aclditiont,I Provisions

The following sections are incorporated by
reference into the Agreement and are made fully                          In the event that Employer determines in good
a patt thereof. Any ambiguity or conflict shall be                       faith that Physician has failed to comply with
resolved in favor of these Additional Provisions.                        his/her obligations pursuant to Section I .2 of this
                                                                         Exhibit, Physician shall be considered to be in
 1.1    Compliance wi1h CHI Standards of                                 material breach of the Agreement.
Conduct. Physician recognizes that it is essential
to the core values of Employer and its Affiliates                        1.3     Excluded Provider and Indemnification.
that all persons and entities employed by or                             Physician represents and wanants that he/she is
otherwise contracting with Employer at all times                         not now and at no time has he/she been excluded
conduct themselves in compliance with the                                from pa1ticipation in any state or federally funded
highest standards of business ethics and integrity                       health care program, including Medicare and
and applicable legal requirements, as reflected in                       Medicaid     (collectively     referred     to   as
the Catholic Health lnitialives ("CHI'')                                "governmental health care program"). Physician
Standards of Conduct, as amended from time to                           fwther wan-ants that he/she will not engage in
time. As of the Effective Date of the Agreement,                         behavior during the Term of this Agreement that
the CHI Standards ofConduct are set forth in Our                        leads to his/her exclusion from any governmental
Values & Ethics at Work Reference Guide                                 health care program.         Physician agrees to
("Reference Guide"), which is available at tl1e                         immediately notify Employer of any threatened,
following website:                                                      proposed, or actual exclusion of Physician from
                                                                        participation in any governmental health care
http://www.catholichealthinitiatives.org/corporat                       program during 1he Tenn of the Agreement.
e-responsibility                                                        Notwithstanding anything to the contrruy
                                                                        contained herein, in the event that Physician is
Physician acknowledges that Physician has                               excluded from patticipating in any governmental
electronically accessed, obtained or otherwise                          health cai·e program during the Tenn of the
received a copy of the Reference Guide and has                          Agreement or, if at any time after the Effective
read and understands the same, and hereby agrees                        Date of the Agreement, it is determined that
that, so long as the Agreement remains in effect,                       Physician is in breach of this Section, the
Physician shall act in a manner consistent with,                        Agreement shall, as of the effective date of such
and shall at all times abide by, such Standards of                      exclusion or breach, automatically terminate.
Conduct, to the extent the same are applicable to                       Physician agrees to indemnify and hold Employer
Physician in the performance of the Agreement.                          and its Affiliates harmless against all actions,
                                                                        claims, demands, and liabilities, and against all
1.2     Ethical and Religious Directives.                               loss, damage, costs, and expenses, including
Physician agrees that his/her perfmmance under                          reasonable attomeys' fees, arising directly or
the Agreement shall be in accordance with the                           indirectly out of any violation of this Section by
Ethical and Religious Directives for Catholic                           him/her or due to his/her exclusion from a
Health Care Services, as promulgated by the                             governmental health care program.
United States Conference of Catholic Bishops, as
amended from time to time, and as interpreted by                        1.4     Insurance. Employer shall, at its sole
the local bishop (the "Directives"). As of the date                     cost and expense, procure, keep, and maintain
of the Agreement, 1he Directives are available at                       throughout the Term of the Agreement, insurance
the following website:                                                  coverage in the minimum amounts of: One
                                                                        Million Dollars ($1,000,000) per occurrence and
http://www.usccb.org/                                                   One Million Dollars ($1,000,000) annual


                                                                E-1
ARO 169 Physician Employmont Agreement_Jnterventionalist_JSHI (ScoU 16) v IO den
                                                         EXHIBIT E
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 106 of 173




 aggregate for commercial general liability; One                           the Agreement immediately; or (ii) initiate
 Million Dollars ($1,000,000) per claim and Three                          negotiations to resolve the matter through
 Million Dollars ($3,000,000) annual aggregate                             amendments to the Agreement and, if the parties
 for professional · liability or the primary                               are unable to resolve the matter within thirty (30)
 professional liability coverage required under any                       -days thereafter, Employer may, at its option,
 state mandated patient compensation fund and                              terminate the Agreement immediately.
with participation in the excess liability fund
thereunder; One Million Dollars ($1,000,000) per                           1.6      Confidential       and        Proprietary
each and every occmTence for automobile                                    Information. During the Term of this Agreement,
liability; and applicable state statutory limits for                       Physician shall have access to Employer's
workers' compensation.         In addition to the                          confidential and proprietary infmmation as
coverages specifically listed herein, Employer                             defined below.        Physician recognizes and
shall maintain any other usual and customary                               acknowledges that all of Employer's confidential
policies of insUl'ance applicable to the work being                        and propl'ietary information shall remain
performed by Physician pursuant to the                                     confidential and shall remain the sole property of
Agreement. Said policy(ies) shall cover all of                             Employer. For purposes of this Agreement, the
Physician's services hereunder. By requiring                              terms "confidential and proprietary infom1ation"
insurance herein, Employer does not represent                             shall include, without limitation, Employer or its
that coverage and limits will necessarily be                              Affiliates' trademarks, service marks, patient
adequate to protect Physician, and such coverage                          lists, patient records (including those generated
and limits shall not be deemed as a limitation on                         by Physician for Employer), computer programs,
Physician's liability under the indemnities                               business strategies for developing new patient
granted to Employer in the Agreement, including                           and new physician relationships, including
any exhibits.                                                             physician recruitment cost data, utilization
                                                                          review techniques, medical management, quality
 1.5     Jeopardy. Notwithstanding anything to                            assurance protocols, patents, trade secrets, know-
 the contrary herein contained, in the event the                          how and other proprietary processes, and such
perf01mance by either party of any term,                                  proprietary information included in manuals or
covenant, condition or provision of the                                   memoranda, as they may now exist or may be
Agreementjeopardizes the licensure of Employer                            developed during the Physician's employment.
or its Affiliates, their participation in or the                          Physician shall not, during or after the Tenn of
payment or reimblU'sement from, Medicare,                                 employment by Employer, in whole or in part,
Medicaid, Blue Cross or other reimbUl'sement or                           disclose such confidential and proprietruy
payment programs, Employer or its Affiliates'                             information to any person, firm, corporation,
foll accreditation by The Joint Commission or                             association or other entity for any reason or
any other state or nationally recognized                                 purpose whatsoever, nor shall Physician make
accreditation organization, or the true-exempt                           use of any such prope1ty for Physician's own
status of Employer or its Affiliates, any of their ·                     purposes or for the benefit of any person, :firm,
respective property or financing (or the interest                        corporation or other entity (except Employer)
income thereon, as applicable), or will prevent or                       under any circumstances during or after the Term
prohibit any physician, or any other health care                         of Physician's employment; provided, however,
professionals or their patients from utilizing                           that after the Te1m of employment these
Employer or its Affiliates or any of their                               restrictions shall not apply to secrets, know-how
respective services, or if for any other reason said                     and processes which are then generally known to
performance should be in violation ofany statute;                        the public, (provided that the Physician was not
ordinance, 01· be otherwise deemed illegal, or be                        responsible, directly or indirectly, for such
deemed unethical by ar1y recognized body,                                secrets, know-how or processes entering the
agency, or association in the medical or hospital                        public without Employer's consent). However,
fields, Employer may at its option (i) tenninate                         this pru·agraph shall not prevent Physician from ·

                                                                 E-2
ARO 169 Physician Employment Agreement_lnterventionalist_JSHI (Scott 16) v 10 den
                                                          EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 107 of 173




 disclosing such confidential and proprietary                             until the time such obligations have been
 information as required by court order or process                        fulfilled.
 required by Jaw, provided the Physician gives
 advance written notice of such disclosure.                               1.12   Compliance with All Laws. Regulations,
                                                                         and Standards. Physician represents and wmTants
  I. 7   Governing Law. The Agreement shall be                           that his/her performance under the Agreement
 governed by and constmed in accordance with                             shall fully comply with all applicable federal,
 the laws of the State of Arkansas applicable to                         state, and local statutes, rules, regulations,
 agreements made and to be performed wholly                              accreditation standards, applicable standards of
 within that state, irrespective of such state's                         other professional organizations, and Employe!''s
 choice-of-Jaw principles.                                               Requirements as defined below, and that it shall
                                                                         be deemed a material breach of the Agreement by
1.8      Pat1ial Invalidity. If any provision of the                     Physician if he/she shall fail to comply with this
Agreement is found to be invalid or                                      representation and warranty. If such a breach is
unenforceable by any court or other lawful forum,                        not cured in accordance with the Agreement,
such provision shall be ineffective only to the                          Employer may immediately terminate the
extent that it is in contravention of applicable                         Agreement without penalty and without limiting
laws without invalidating the remaining                                  any other lights and remedies set forth in the
provisions of the Agreement, unless such                                 Agreement.
invalidity or unenforceability would defeat an
essential business purpose of the Agreement.                              Specifically, but not by way of limitation,
                                                                         Physician represents and warrants that his/her
1.9      Waiver. No waiver of or failure by either                        perfotmance under the Agreement shall comply
party to enforce any of the provisions, te1ms,                           with all applicable statutes, rules, regulations,
conditions, or obligations herein shall be                                accreditation standards, and other applicable
construed as a waiver of any subsequent breach                           standards of: Medicare; Medicaid; the
of such provision, term, condition, or obligation,                       Administrative Simplification requirements of
or of any other provision, term, condition, or                           the     Health     Insurance    Portability    and
obligation hereunder, whether the same or                                Accountability Act of 1996 and regulations
different in natw-e. No extension of time for                            promulgated thereunder, including the Standards
performance of any obligations or acts shall be                          for Privacy of Individually Identifiable Health
deemed an extension of the time for pe1iormance                          Information and Security Standards for the
of any other obligations or acts.                                        Protection of Electronic Protected Health
                                                                         Information at 45 C.F.R. Patts 160 and 164; the
1.10    Amendments. The Agreement may be                                 security and privacy provisions of the American
amended at any time by mutual agreement of the                           Recovery and Reinvestment Act of 2009, and the
pmties without additional consideration,                                 regulations promulgated thereunder, as all of
provided that, before any amendment shaU                                 these may be amended from time to time; other
become effective, it shall be reduced to writing                         federal or state health programs; The Joint
and signed by each of the parties.                                       Commission; the National Committee for Quality
                                                                         Assurance; and any national standards applicable
 I .11   Survival. Except as otherwise expressly                         in the hospital or medical fields, as well as the
provided in the Agreement, all covenants,                                Medical Staff bylaws, policies, and prncedures,
agreements, representations and warranties,                              and all other rules and regulations established by
expressed and implied, shall swvive the                                  SVHS and/or the Medical Staff and applicable to
termination of the Agreement, and shall remain in                        performance under the Agreement (collectively,
effect and binding upon the patties until they have                      "Employer's Requirements"); and updates to
fulfilled all of their obligations hereunder and the                     incorporate any changes to such statutes, rules,
statute of limitations shall not commence to run                         regulations, accreditation standards, other


                                                                 E-3
AR0l69 Physician Employment Agreement Inte,venlionalist JSHI (S_coll 1.§2 v!O den
                                        -                -EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 108 of 173




 applicable    standards,           and       Employer's                    employment with Employer and related
 Requirements.                                                              activities. Employer also is authorized to submit
                                                                            updates, as needed, to Physician's National
  1.13    Nondiscrimination. Physician shall not                           Provider Identifier (i.e., NPI). Employer shall be
 discriminate in the provision of professional                             entitled to receive all remuneration for such
 se1vices to patients based on race, color, national                       professional services rendered by Physician,
 origin, ancestry, religion, sex, marital status,                          whether billed by Employer or not. Physician
 disability, sexual orientation, age, or any other                         shall cooperate with and assist Employer ( or
 legally prohibited basis, except as may be                                Employer's designee) in the preparation of any
 medically indicated.                                                      and all financial, billing, and insurance records or
                                                                           rep01ts and/or similar documents. Physician shall
 1.14   PTRC. The parties acknowledge that the                             not receive or negotiate checks or payments
Agreement is subject to the review and approval                            attributable to the services rendered by Physician
of SVHS's Physician Transaction Review                                     in the course of Physician's employment by
Committee ("PTRC"). In the event that the                                  Employer and related activities.             Should
Agreement has been executed and final approval                             Physician receive dh-ectly any checks or
by the PTRC is not received in a timely manner,                            payments which should have been l;lent to
the Agreement shall automatically terminate.                               Employer, Physician shall deliver and assign to
Such termination shall be considered without                               Employer such checks or payments within not
harm or damage to either party.                                            more than five (5) business days of receipt for
                                                                           deposit into an account in the name of Employer.
1.15     Termination        Without          Cause.
Notwithstanding any other provision of this                                1.18     General lnte1:pretation: Ambiguities.
Agreement to the contrary, either party may                                Ambiguities, if any, in the Agreement shatl be
terminate this Agreement upon one hundred                                  reasonably construed in accordance with all
eighty (180) days' prior written notice to the other                       relevant circumstances · including, without
party; provided, however, that the exercise of this                        limitation, prevailing practices in the industry of
clause by Employer shall require both the                                  the patties in the place where the contract is to be
approval of the Employer's Board of Managers                               performed and shall not be construed against
and the affirmative vote of at least 75% of the                            either patiy, irrespective of which party may be
Employed Physicians then employed by the                                   deemed to have authored the ambiguous
Employer (excluding the Physician).                                        provision ..

 1.16     Master Contract List. As required by the                         1.19      Prohibition on Child Labor and Human
Stark law and related regulations, Employer and                            Trafficking. Each Party wana11ts and represents
its Affiliates maintain master lists of contracts                          that it shall comply with all federal and state labor
between Employer and its physician providers,                              and employment laws, and executive orders as
including Physician .. Upon reasonable and legal                           applicable and specifically those regarding child
request, Employer shall provide a copy of such                             labor, procuring commercial sex, using forced
list to Physician, to the extent that it relates to any                    labor and human trafficking. This includes but is
contracts with Physician, or to government                                 not limited to the Trafficking Victims Protection
entities permitted to have such lists pursuant to                          Reauthorization Act of 2013, Executive Order -
the Stark law and related regulations or other law                         Strengthening Protections Against Trafficking in
or regulation.                                                             Persons in Federal Contracts,            Federal
                                                                         Acquisition Regulations (FAR), the provisions of
1.17    Billing. Employer is authorized by the                           the International Labor Organization's ("ILO")
Agreement and this Exhibit to, and shall, submit                       . Minimum Age Convention (No. 138), 1973, and
bills for professional services rendered by                              any other laws or regulations that prohibit any
Physician in the course of Physician's                                   form of human trafficking, commercial sex,


                                                                 E-4
ARO 169 Physician Employment Agreement_Interventiona!ist_J&~   ~~r,s i1f   v~O den
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 109 of 173




forced labor, child labor or other exploitation of
children in the manufacturing, delivery or
provision of products/devices, items or services
and as each may be amended from time to
time.    In addition, in connection with any
International Organization for Standardization
("ISO") certification, the Patties represent and
warrant that as applicable each complies with the
Social Accountability Guidelines pursuant to
which a Party disqualifies any site that uses
unacceptable manufacturing practices, such as
child labor, forced labor or unsafe or unsanitary
working conditions or trafficking of persons as
defined by the Trafficking Protocol (United
Nations General Assembly, Protocol to Prevent
Suppress and Punish Trafficking in Persons,
Especially Women and Children, Supplementing
the United Nations Convention Against
Transnational Organized Crime, 15 November
2000,                   available                at
http://www.unhcr.org/refworld/docid/4720706c0
.html). Physician acknowledges CHl's efforts on
human           trafficking       found          at
http://www.catholichealthinit.org/human-
trafficking-how-you-can-help and represents and
warrants to CHI that he or she unde11akes
periodic inspections of his/her practices and staff
regarding services hereunder to ensure
compliance with the foregoing. Physician agrees
upon request to provide CHI with evidence
and/or recordkeeping of his/her compliance with
this provision.




                                                               E-5
ARO 169 Physician Employment Agreement Intervcntionalist JSHI (S~ott 1~ v!O den
                                       -               -EXHIBIT E
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 110 of 173




                                                                  E-1
AR0169 Physician Emplo'jment Agreement lnterventionalist JSHI (S~ott lfil. v!O den
                                         -               -EXHIBII E
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 111 of 173


                  IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKANSAS
                                  20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

C T Corporation System
124 West Capitol Ave Suite 1900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     N Eastham, DC

                                                     Date: 06/09/2021
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 112 of 173


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 06/09/2021
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 113 of 173


No. 23CV-21-404 This summons is for CT Corporation System (name of Defendant).



                                          PROOF OF SERVICE

•  On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                         [place]; or

• After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

• On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

• On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

• On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

•  I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

•   Other [specify]:



•   I was unable to execute service because:




My fee is $ _ _ .
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 114 of 173




To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS

                               By: _ _ _ _ _ _ _ _ _ __
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By:-------------
                              [Signature of server]



                              [Printed name]

Address: - - - - - - - - - - - - - - - - - - - - - - - - - -



Phone: - - - - - - - - - - - - -

Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ _ __

Additional information regarding service or attempted service:
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 115 of 173
                                                                                ELECTRONICALLY FILED
                                                                                   Faulkner County Circuit Court
                                                                                    Crystal Taylor, Circuit Clerk
                                                                                  2021-Jun-10 11 :27:02
                                                                                      23CV-21-404
           IN THE CIRCUIT COURT OF FAULKNER COUNTY, A.~U'!lcl,~~2_o_o_o1_:_5_P_a...c..ge_5_                         __.

                                         CIVIL DIVISION

DR. LENSEY SCOTT                                                                  PLAINTIFF

vs.                                     CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.; JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                                       DEFENDANTS

                     PLAINTIFF'S RESPONSE TO DEFENDANT
                   CONWAY REGIONAL MEDICAL CENTER, INC.'S
                             MOTION TO DISMISS

       COMES NOW, Plaintiff, Dr. Lensey Scott ("Dr. Scott"), by and through his attorneys,

Cox, Sterling, McClure & Vandiver, PLLC, and for his Response to Defendant's Motion to

Dismiss, states:

                                   I.      INTRODUCTION

       Conway Regional Medical Center, Inc. ("Conway Regional") filed a motion to dismiss on

May 27, 2021. The pleadings regarding the Motion to Dismiss filed on May 27, 2021,have become

moot because Dr. Scott filed an Amended Complaint on June 9, 2021.

                                 II.      LEGALSTANDARD

       Arkansas courts construe pleadings liberally and deem them sufficient if they advise the

other party of its obligations and alleges a breach of them. Bethel Baptist Church v. Church Mut.

Ins. Co., 54 Ark. App. 262,265 (1996). All reasonable inferences must be resolved in favor of the

complaint when testing the sufficiency of the pleading on a motion to dismiss. Perry v. Baptist

Health, 358 Ark. 238, 241 (2004). In considering a motion to dismiss under Ark. R. Civ. P.

12(b)(6), Arkansas courts must treat the facts alleged in the complaint as true and viewed in the
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 116 of 173




light most favorable to the party seeking relief. Deitsch v. Tillery, 309 Ark. 401, 405 (1992). Under

this standard, the Dr. Scott's pleading is more than sufficiently plead.

                                         III.   ARGUMENT

       The motion to dismiss argues three points: 1) Dr. Scott is not an employee of Conway

Regional; 2) Dr. Scott fails to establish a §1981 claim; and 3) Dr. Scott fails to establish a claim

under the ACRA. Each of these arguments culminate in erroneous conclusions, and therefore the

motion to dismiss should be denied.

A.     Dr. Scott was an employee of Conway Regional.

       Conway Regional argues that this Court is bound by the EEOC's determination that there

was not an employee-employer relationship. Contrary to Conway Regional's arguments, the law

is clear that the EEOC determination should not be given any weight and it is the Court's obligation

to provide a judicial forum for the ultimate resolution of the discriminatory employment claim.

Tulloss v. Near N Montessori Sch., Inc., 776 F.2d 150, 154 (7th Cir. 1985) (citing Alexander v.

Gardner-Denver Co., 415 U.S. at 60 n.2). The nature and extent of an EEOC investigation is in

the discretion of that agency and merely serves to provide a notification of the EEOC's findings.

EEOC v. Keco Indus., Inc., 748 F.2d 1097, 1100 (6th Cir. 1984). The EEOC's determination,

especially, when it made the determination in ten (10) days without corresponding with Dr. Scott,

is given no credence. Instead, Rule 12 demands that the Court take all facts alleged in the

Complaint as true.

       An employer is an entity engaged in an industry affecting commerce who has fifteen or

more employees. 42 U.S.C.S. § 2000e(b). The Eighth Circuit considers traditional definitions of

employer and employee to identify the relationship defined by the statute. Daggitt v. UFCW, Local

304A, 245 F.3d 981, 987 (8th Cir. 2001). The definition of employer is to be given liberal



                                                 2
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 117 of 173




construction to eliminate the "inconvenience, unfairness and humiliation of racial discrimination."

Baker v. Stuart Broad. Co., 560 F.2d 389,391 (8th Cir. 1977).

       The Complaint undoubtedly alleges that Dr. Scott was an employee of Conway Regional.

See Compl.   ,r   11. It alleges that Conway Regional refused to pay Dr Scott the full amount of

services, that it refused to reimburse Dr. Scott for unbilled medical charges, and that it controlled

the terms and conditions of Dr. Scott's employment. The Complaint has clearly alleged that

Conway Regional was Dr. Scott's employer and Conway Regional cannot point to any law to

combat this presumption.

       Next, Conway Regional argues that Dr. Scott failed to raise a claim of hostile work

environment before the EEOC. Plaintiffs may seek relief for any discrimination that is reasonably

related to the substance of the allegations in the administrative charge. Nichols v. Am. Nat'/ Ins.

Co., 154 F.3d 875, 887 (8th Cir. 1998). These charges are to be interpreted with the "utmost

liberality" so as to not frustrate the remedial purpose of Title VII. Cobb v. Stringer, 850 F.2d 356,

359 (8th Cir. 1988).

       Conway Regional's reliance on Richter and Williams is unfounded. Both of those cases

were narrowly decided when an employee did not check the "retaliation" box. Similarly, the

reliance on Fair is baseless because that case involved an employee who brought an EEOC charge

of race discrimination only to later sue based on gender discrimination as well. In Fair, the gender

box was not checked. A hostile work environment is a type of race discrimination claim. Singletary

v. Mo. Dep't of Corr., 423 F.3d 886, 892 (8th Cir. 2005). A hostile work environment claim

involves unwelcomed harassment based on the employee's race. Moss v. Texarkana Ark. Sch.

Dist., 240 F. Supp. 3d 966, 979 (W.D. Ark. 2017). There is no "hostile work environment" box to

check, and therefore the "race" box was the correct for Dr. Scott to check in order to describe his



                                                 3
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 118 of 173




hostile work environment claims in which he was treated differently than his white colleagues. Dr.

Scott's EEOC charge clearly shows that he checked the boxes for both "race" and "retaliation"

and that he was terminated after complaining about his treatment due to his race.

B.      Dr. Scott has established a §1981 claim.

        Conway Regional has argued that Dr. Scott has failed to meet the burden as set out in Iqbal.

This is a state court case, but Dr. Scott has met the Iqbal standard as well. Iqbal states that a

complaint proceeds even if the allegations are improbable so long as the allegations do not defy

reality as we know it: claims about little green men, or the plaintiffs recent trip to Pluto, or

experiences in time travel. Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009). Complaints should be

dismissed when the allegations are fantastical, such as allegations of the federal government

working with a landlord to pipe pharmaceutical gases into an apartment and poison a tenant's

animal. Guthrie v. United States Gov't, 618 F. App'x 612,617 (11th Cir. 2015). The allegations in

Dr. Scott's Complaint are not fantastical, and therefore it certainly meets the incredibly low bar

set forth in Iqbal.

        Unlike the cases cited by Conway Regional, Dr. Scott has identified several facts that show

his treatment was different than similarly situated employees. Dr. Scott has alleged that he was

paid less than white physicians and that he was not reimbursed for unbilled hospital charges while

white physicians were. Compl. ,-r 14. Dr. Scott was not assigned evening cases, which affect his

compensation, while white physicians were regularly assigned evening cases. Compl. ,-r 16. Dr.

Scott was punished for complaining about unprofessional behavior when white physicians were

never punished for complaining about unprofessional behavior. Compl. ,-r 17. Dr. Scott's and

another minority cardiologist's contracts were not renewed while white cardiologists had their

contracts renewed. Comp1. ,-r 22. White employees were protected from the consequences of their



                                                   4
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 119 of 173




improper and unwanted remarks and actions. Comp1.          ,r   17. Dr. Scott has plainly alleged the

treatment he received based on his race in his Complaint with specific factual allegations. Dr.

Scott's Complaint is not fantastical, and it has provided sufficient notice of what Dr. Scott's claims

are. Accordingly, the §1981 claim should not be dismissed.

C.     Dr. Scott has established a claim under the ACRA.

       Conway Regional is correct that claims under the ACRA are analyzed under the same

criteria as Title VII claims. However, Conway Regional incorrectly states that it adopts all of its

arguments regarding Title VII claims when it argues that the ACRA claims should be dismissed.

       There is not an exhaustion of administrative remedies requirement under the ACRA

because the statute does not provide that administrative procedures will be exclusive, and

according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative

procedures shall be exclusive." McKart v. US., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a). Conway Regional has argued that Dr. Scott has failed to exhaust his

administrative remedies with regards to the Title VII hostile work environment claim. However, a

hostile work environment claim under the ACRA does not require an exhaustion of administrative

remedies and therefore Conway Regional's argument regarding the ACRA hostile work

environment claim fails. Nevertheless, Dr. Scott did exhaust his administrative remedies for the

Title VII hostile work environment claim.

       WHEREFORE, Plaintiff, Dr. Scott, prays that the motion to dismiss is denied, for his costs

expended in this action, and for reasonable attorneys' fees.




                                                  5
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 120 of 173




                                                    Respectfully Submitted,



                                             By:    Isl Dylan J. Botteicher

                                                    Dylan J. Botteicher (ABN 2017170)
                                                    Cox, STERLING, McCLURE &
                                                    VANDIVER, PLLC
                                                    8712 Counts Massie Rd.
                                                    North Little Rock, AR 72113
                                                    T: (501) 954-8073
                                                    F: (501) 954-7856
                                                    E: djbotteicher@csmfirm.com
                                                    Attorney for the Plaintiff

                                CERTIFICATE OF SERVICE

       I certify that on June 10, 2021, a true and correct copy of the above response was
forwarded to the counsel via eFLEX at:

Gabriel Mallard
Taylor Pray
1422 Scott Street
Little Rock, AR 72202

                                             By: Isl Dylan J. Botteicher
                                             Dylan J. Botteicher (ABN 2017170)




                                                6
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 121 of 173
                                                                             ELECTRONICALLY FILED
                                                                               Faulkner County Circuit Court
                                                                                Crystal Taylor, Circuit Clerk
                                                                              2021-Jun-29 15:00:48
                                                                                  23CV-21-404
                                                                                 20D01 : 3 Pages
            IN THE CIRCUIT COURT OF FAULKNER COUNTY, A
                               CIVIL DMSION

DR. LENSEY SCOTT                                                       PLAINTIFF

vs.                                CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.; JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                               DEFENDANTS


                 MOTION TO DISMISS AMENDED COMPLAINT
       Defendant Conway Regional Medical Center, Inc. (CRMC), by and through its

attorneys, Mallard Gardner PLLC, and for its Motion to Dismiss the Amended

Complaint of Dr. Lensey Scott (Plaintiff), states as follows:

       1.     Plaintiff filed his Amended Complaint against Defendants in the above-

referenced matter on or about June 9, 2021, alleging causes of action for Violation of

Title VII of the Civil Rights Act of 1964, Violation of 42 U.S.C. § 1981, and Violation of

the Arkansas Civil Rights Act of 1993 arising from Plaintiffs alleged employment with

CRMC.

       2.     For the reasons fully explained in the contemporaneously filed Brief in

Support of the Motion to Dismiss, incorporated herein by reference, Plaintiff has not

asserted facts sufficient to support the elements of the claims he has brought against

CRMC.

       3.     CRMC seeks dismissal pursuant to Ark. R. Civ. P. 12(b)(6), as the

Complaint fails to state facts upon which relief can be granted.
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 122 of 173




       WHEREFORE, for the reasons stated herein and the accompanying brief in

support, Defendant CRMC moves for an Order dismissing Plaintiffs Amended

Complaint with prejudice, for its attorney's fees and costs incurred in connection with

this motion, and for all other relief to which it may be entitled.

                                    Respectfully submitted,

                                   MALLARD GARDNER, PLLC
                                   1422 Scott Street
                                   Little Rock, AR 72202
                                   T:      (501)850-8501
                                   F:      (844)778-1750
                                   E:      gabriel.mallard@mallardgardner.com;
                                           taylor.pray@mallardgardner.com


                                    Isl Gabriel D. Mallard
                                   Gabriel Mallard (2005130)
                                   Taylor Pray (2020127)
                                   Attorneys for Conway Regional Medical Center, Inc.
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 123 of 173




                             CERTIFICATE OF SERVICE

        I, Gabriel D. Mallard, do hereby certify that on this 29th day of June, 2021 a copy
of the foregoing pleading was served upon the named individuals through electronic
filing pursuant to Administrative Order No. 21:

Dylan J. Botteicher
COX, STERLING, MCCLURE &
VANDIVER, PLLC
8712 Counts Massie Rd.
North Little Rock, AR 72113
T: (501) 954-8073
F: (501) 954-7856
E: djbotteicher@csmfirm.com




                                                 /s/ Gabriel D. Mallard
                                                 Gabriel D. Mallard
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 124 of 173
                                                                            ELECTRONICALLY FILED
                                                                               Faulkner County Circuit Court
                                                                                Crystal Taylor, Circuit Clerk
                                                                  2021-Jun-29 15:03:44
                                                                       23CV-21-404
           IN   THE CIRCUIT COURT OF FAULKNER COUNTY, AKn.lti'"li"h"~2-0D_0_1_:_1_3 _P_ag_e_s_                  __.
                                     CIVIL DIVISION

DR. LENSEY SCOTT                                                      PLAINTIFF

vs.                                CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.: JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                              DEFENDANTS


  BRIEF IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT
       COMES NOW Defendant Conway Regional Medical Center, Inc. ("CRMC"), by

and through its attorneys, Mallard Gardner PLLC, and for its Brief in Support of its

Motion to Dismiss the Plaintiffs Amended Complaint, states as follows:

                                   INTRODUCTION

       Plaintiff has filed claims of discrimination against CRMC under Title VII of the

Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 1981 ("§1981"), and the Arkansas Civil

Rights Act of 1993 ("ACRA"). Plaintiffs allegations against CRMC rely almost entirely on

Plaintiffs assertion that he was an employee of CRMC. The Equal Employment

Opportunity Commission ("EEOC") investigated this matter and determined that no

employer/employee relationship existed between Plaintiff and CRMC. Further, Plaintiff

attaches to his Amended Complaint (hereafter, the "Complaint") the Physician

Employment Agreement for Cardiology Services between Plaintiff and the Jack

Stephens Heart Institute, LLC ("JSHI") which sets forth that Plaintiff was solely an

employee of JSHI and not CRMC. As Plaintiff was not an employee of CRMC and the

Complaint lacks factual allegations demonstrating disparate treatment of Plaintiff as

compared to similarly situated white individuals, this matter is ripe for dismissal

                                             1
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 125 of 173




pursuant to Ark. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be

granted.

                                 STANDARD OF REVIEW

          Arkansas is a fact pleading state. Faulkner v. Ark. Children's Hosp., 347 Ark.

941, 69 S.W.3d 393 (2002); see also Ark. Dep't of Envtl. Quality v. Brighton Corp., 352

Ark. 396, 403, 102 S.W.3d 458, 462 (2003). The Arkansas Rules of Civil Procedure

require that a complaint contain a "statement in ordinary and concise language of facts

showing that the pleader is entitled to relief[.]". Ark. R. Civ. P. 8(a). "Our rules require

fact pleading, and a complaint must state facts, not mere conclusions, in order to entitle

the pleader to relief." Faulkner, 347 Ark. at 951, 69 S.W.3d at 399. In this vein,

plaintiffs may not rely on mere conclusions to support claims. Hollingsworth v. First

National Bank & Trust Co. of Rogers, 311 Ark. 637, 846 S.W.2d 176 (1993). Rather

plaintiffs must set forth the facts sufficient to support each element of the cause of

action.

          A complaint that does not satisfy the Rule 8 pleading standard is subject to

dismissal under Ark. R. Civ. P. 12(b)(6). Wiseman v. Batchelor, 315 Ark. 85, 864

S.W.2d 248, (1993). In determining whether to grant a motion to dismiss, the trial

court only looks to the four corners of the complaint. Thomas v. Pierce, 87 Ark. App.

26, 28, 184 S.W.3d 489,490 (2004). If the complaint either "(1) fail[s] to state general

facts upon which relief could be granted, or (2) fail[s] to include specific facts pertaining

to the elements of one of its claims after accepting all facts contained in the complaint as

true and in the light most favorable to the nonmoving party," then the complaint must

be dismissed. Id. "[A]ll reasonable inferences must be resolved in favor of the


                                               2
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 126 of 173




complaint, and the pleadings are to be liberally construed." Brighton, 352 Ark. at 403,

102 S.W.3d at 462.

                                      ARGUMENT

       A.     Plaintiff is not an employee of CRMC and fails to set forth facts
              to establish a claim for a violation of Title VII.

       On January 4, 2021, Plaintiff filed a Charge of Discrimination against CRMC with

the EEOC alleging racial discrimination and retaliation. See Complaint, Ex. A.

Specifically, the Charge of Discrimination alleges that "[m]y employer treated me, an

African American, differently, than my white colleagues. I was terminated after I

complained about this behavior." Id. There are no other allegations against CRMC in

the Charge of Discrimination other than that statement. On January 14, 2021, the

EEOC closed the file as there was no employee/ employer relationship between Plaintiff

and CRMC. See Complaint, Ex. B.

       At some undetermined time, Plaintiff likewise filed a Charge of Discrimination

with the EEOC against JSHI alleging racial discrimination and retaliation. See

Complaint, Ex. C. Again, Plaintiff alleged that "[m]y employer treated me, an African

American, differently, than my White colleagues. I was terminated after I complained

about this behavior." Id.

       Both Charges of Discrimination are for the periods of July 2020 through

September 2020. See Complaint, Exs. A and C. During this period of time, Plaintiff and

JSHI were parties to a Physician Employment Agreement for Cardiology Services

entered into on September 16, 2016 ("JSHI Employment Agreement"). See Complaint,

Ex. E. As part of the JSHI Employment Agreement, Plaintiff agreed that "Physician

shall: (i) render professional medical services to patients solely and exclusively on behalf

                                             3
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 127 of 173




of [JSHI]" and "(iii) not accept employment with any other employer or engage in other

professional activities for profit ... ". Complaint, Ex. E, Section 2.1. It is notable that

Plaintiff attaches no similar agreements between Plaintiff and CRMC. Even taking the

Complaint and Exhibits in the light most favorable to Plaintiff, there is no way to square

Plaintiffs argument that he was (i) an employee of CRMC; or (ii) simultaneously an

employee of CRMC and JSHI. As Title VII is only applicable to employment matters,

and Plaintiff was not an employee of CRMC, Plaintiffs cause of action for violation of

Title VII against CRMC should be dismissed with prejudice.

       Title VII covers only employees. Glascock v. Linn Cnty, Emergency Med., PC,

698 F.3d 695, 698 (8th Cir. 2012); Alexander v. Avera St. Luke's Hosp., 868 F.3d 756,

761 (8th Cir. 2014). Title VII defines "employee" as "an individual employed by an

employer." 42 U.S.C. §2oooe(f). The pertinent part of Title VII states that "it shall be

an unlawful employment practice for an employer... to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion, sex, or national origin."

42 U.S.C. §2oooe-2(a)(1). A central tenant of a Title VII claim is the existence of an

employee and employer relationship. It does not apply in the absence of such

relationship.

       In order for Plaintiff to demonstrate a prima facie case of termination due to race,

Plaintiff is required to show: (1) that he belongs to a protected group, (2) that he was

qualified as an employee, (3) that he was subjected to an adverse employment action,

and (4) that the adverse action occurred under circumstances giving rise to an inference

of discrimination. Tatum v. City of Berkeley, 408 F.3d 543, 551 (8th Cir. 2005); see


                                               4
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 128 of 173




also Wheeler v. Aventis Pharms., 360 F.3d 853, 857 (8th Cir. 2004). Failure to

establish even one element of a prima facie case defeats a Title VII discrimination claim.

Tatum, 408 F.3d at 550-51.

       Here, the statements made in the Complaint and those contained in the Exhibits

attached to the Complaint directly conflict with one another. On January 4, 2021,

Plaintiff filed a Charge of Discrimination against CRMC with the EEOC. See Complaint,

Ex. A. Within ten days, the EEOC completed its investigation and issued Plaintiff a

notice of dismissal, which clearly states that the EEOC closed the file on Plaintiff's

charge because there was "no employee/employer relationship." See Complaint, Ex. B.

As indicated by the EEOC, no "adverse employment action" could occur because there

was no employee/employer relationship. Simultaneous to the Charge of Discrimination

against CRMC, Plaintiff filed a Charge of Discrimination against JSHI. See Complaint,

Ex. C. Taken in conjunction with the JSHI Employment Agreement, it is clear that

CRMC did not employ Plaintiff. Further, the EEOC has already determined that

Plaintiff was not an employee of CRMC. There are no set of facts in which Plaintiff will

be able to make a prima facie case that CRMC violated Title VII.

       Even if Plaintiff were considered an employee of CRMC, Plaintiff failed to raise a

claim of a hostile work environment before the EEOC. Title VII establishes certain

procedural prerequisites that a plaintiff must satisfy before filing an action in court.

Under Title VII, a plaintiff must "file a charge of discrimination within 180 days' after

the alleged unlawful employment practice occurred"' and must "give notice to the

employer of the circumstances of 'the alleged unlawful employment practice."' Richter

v.AdvanceAutoParts, Inc., 686 F.3d 847,851 (8th Cir. 2012). The Eighth Circuit


                                             5
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 129 of 173




addressed this very issue in Williams v. Little Rock Municipal Water Works, 21 F.3d

218, 223 (8th Cir. 1994), where the plaintiff filed an EEOC charge alleging retaliation,

but in her complaint also brought a race discrimination claim. The Eighth Circuit

disallowed this type of bootstrapping and stated: "Allowing a complaint to encompass

allegations outside the ambit of the predicate EEOC charge would circumscribe the

EEOC's investigatory and conciliatory role, as well as deprive the charged party of notice

of the charge, as surely as would an initial failure to file a timely EEOC charge." Id.

(quoting Babrocky v. Jewel Food Co. & Retail Meatcutters, 773 F.2d 857, 863 (7th Cir.

1985)). "The claims of employment discrimination in the complaint may be as broad as

the scope of the EEOC investigation which reasonably could be expected to result from

the administrative charge." Kirklin v. Joshen Paper & Packaging ofArkansas Co., 2018

WL 6625766, at *4 (8th Cir. Dec 19, 2018).

       Here, the allegation before the EEOC was narrow. Plaintiff alleges he was treated

different than unidentified white colleagues and that he was terminated after

complaining. "Although an EEOC complaint need not specifically articulate the precise

claim.. .it must nevertheless be sufficient to give the employer notice of the subject

matter of the charge and identify generally the basis for a claim." Fair v. Norris, 480

F.3d 865, 867, n. 2 (8th Cir. 2007). Plaintiffs allegation was limited to an alleged

"termination" and did not address a hostile work environment. Thus, to the extent that

Plaintiff is bringing a Title VII claim for a hostile work environment, Plaintiff failed to

exhaust his administrative remedies on his claim that CRMC created and/or fostered a

hostile work environment. See Nat'[ R.R. Passenger Corp v. Morgan, 536 U.S. 101, 114,

122 S.Ct. 2061, 153 L.Ed.2d 106 (2002) (explaining that discrete acts such as failure to


                                              6
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 130 of 173




hire are "easy to identify," and noting that "[e]ach incident of [alleged] discrimination ...

constitutes a separate actionable 'unlawful employment practice"').

       As   Plaintiff was not an employee of CRMC and failed to properly exhaust his

administrative remedies through the EEOC, Plaintiffs cause of action related to Title

VII should be dismissed with prejudice.

       B.      Plaintiff fails to establish the threshold requirement of 42
               U.S.C. §1981 that, but for his race, he suffered the loss of a
               legally protected right.

       To prevail on a §1981 claim, a plaintiff must show: (1) membership in a protected

class, (2) discriminatory intent on the part of the defendant, (3) engagement in a

protected activity, and (4) interference with that activity by the defendant. Combs v.

The Cardish Companies, Inc., 862 F.3d 671, 681 (8th Cir, 2017) (quoting Gregory v.

Dillard's Inc., 565 F.3d 464,473 (8th Cir. 2009). More specifically, to prevail on a §1981

claim, "a plaintiff must initially plead and ultimately prove that, but for race, [he] would

not have suffered the loss of a legally protected right." Comcast Corp. v. Nat'l Ass'n of

AfricanAm.-OwnedMedia, 140 S. Ct.1009, 1019 (2020).

       42 U.S.C. §1981 states:

(A) All persons within the jurisdiction of the United States shall have the same right
in every state and territory to make and enforce contracts, to sue and be parties, give
evidence, to the full and equal benefit of all laws and proceedings for the security of
persons and property as is enjoyed by white citizens, and shall be subject to like
punishment, pains, penalties, taxes, licenses, exactions of every kind and to no other.

(B)    For purposes of this section, the term "make and enforce contracts" includes the
making, performance, modification, and termination of contracts, and the enjoyment of
all benefits, privileges, terms, and conditions of the contractual relationship.

(C)   The rights protected by this section are protected against impairment by non-
governmental discrimination and impairment under color oflaw.

Id.

                                              7
          Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 131 of 173




           While courts accept factual allegations as true at the Motion to Dismiss stage-

with only reasonable inferences drawn in Plaintiffs favor-the Complaint, at a

minimum, "must contain sufficient factual matter ... to 'state a claim to relief that is

plausible on its face."' Id. (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 569 (2007)). "A pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a cause of action will not do.'

Nor does a complaint suffice if it tenders 'naked assertion[s]' devoid of 'further factual

enhancement.'" Id. In other words, Rule B's pleading standard "demands more than an

unadorned, the defendant-unlawfully-harmed-me, accusation." Id.

           Plaintiffs specific "factual allegations" against CRMC appear at Paragraphs 19,

20, 22, 27, and 30. Paragraphs 19, 20, and 22 complain of actions alleged taken by Mr.

Troup against Dr. Scott and asserts the legal conclusion that the actions by Mr. Troup

were related to Dr. Scott's race.1 Paragraph 27 is related to a physician other that Dr.

Scott. 2 Paragraph 30 is simply a naked assertion that JSHI representatives were in

control over CRMC matters. In reviewing the Complaint as a whole, there are no

specific factual allegations against CRMC that rise to a violation of §1981.

           The Eighth Circuit has addressed the issue of conclusory assertions in

discrimination cases. In Ward v. Arkansas Dep't of Finance and Admin., the plaintiff

alleged that Defendants engaged in "unlawful employment practices involv[ing]

subjecting [her] to termination and disparaging treatment different than her co-workers

in the form of creating falsified documents in order to terminate the plaintiff and replace

1 CRMC specifically denies the allegations set forth in these Paragraphs, but even if taken as true, the Paragraphs fail
to show that any action by Mr. Troup was taken based on Dr. Scott's race.

2   Again, CRMC specifically denies the allegations set forth in Paragraph 27 of the Complaint.


                                                            8
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 132 of 173




her with a male employee." Ward v. Arkansas Dep't of Finance and Admin., No. 1:19-

cv-1062, 2020 WL 403138, at *3 (W.D. Arkansas, July 16, 2020). The Plaintiff in Ward

also made the general statement that "[t]he unlawful practices include ... disparate

treatment because of her gender as a female as reflected by the [sic] replacing her with a

less qualified male co-worker." Id. The Court found these conclusory allegations

unsupported as the plaintiff did not identify any comparators and did not allege facts

showing that any similarly situated employees were treated differently. Id. This

continues a long line of cases where the courts have found that plaintiffs complaints do

not state a plausible discrimination claim where they contain only general allegations

that other unidentified white employees were given different treatment. Hager v. Ark.

Dep't of Health, 735 F.3d 1009 (8th Cir. 2013); Dixon v. Ark. Dep't of Huma Servs., No.

4:14-cv-00295 JLH, 2014, WL 5093833, at *2 (Dixon's complaint, which generally

concludes that his white co-workers were treated differently than he was, fails to "allege

facts such as names, positions or job duties, to support these conclusions"); Weaver v.

Hobbs, No. 2:13-cv-00048 SWW, 2013, WL 6634005, at *2 (E.D.Ark. Dec 17, 2013)

("Weaver...does not identify alleged comparable employees by name, position, or job

duty, does not identify the circumstances under which they were disciplined differently,

does not describe the time frame within which the events occurred, and does not anew

the decision makers involved.")

       Plaintiff must show that he and potential comparators were "similarly situated in

all relevant respects." Bone v. G4S Youth, Servs., LLC, 686 F.3d 948, 956 (8th Cir.

2012). The comparators "used for comparison must have dealt with the same

supervisor, have been subject to the same standards, and engaged in the same conduct


                                            9
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 133 of 173




without any mitigating or distinguishing circumstances." Wierman v. Casey's Gen.

Stores, 638 F.3d 984, 994 (8th Cir. 2011) (quoting Cherry v. Ritenour Sch. Dist., 361

F.3d 474, 479 (8th Cir. 2004)). Here, the comparators identified by Dr. Scott are Dr.

Steely and Dr. Humphrey.3 Plaintiff fails to show that Drs. Steely and Humphrey

engaged in conduct similar to Plaintiff with a different result for Drs. Steely and

Humphrey. Instead, Plaintiff uses conclusory statements such as "Dr. Scott was

regularly not paid the full amount for services rendered for work performed even though

white cardiologists, such as Dr. Donald Steely and Dr. Landon Humphrey, were

consistently paid the full amount for the same services." See Complaint, ,r18. "Dr. Scott

submitted unbilled hospital charges, but Defendants refused to reimburse Dr. Scott.

Defendants always reimbursed white cardiologists, such as Dr. Steely and Dr.

Humphrey, who submitted similar charges." Id. ''Dr. Scott consistently complained

that he was unable to be assigned cases in the evening when white physicians, such as

Dr. Steely and Dr. Humphrey, regularly were assigned cases." See Complaint, ,r21.

         There are no actual factual allegations that demonstrate that Drs. Steely and

Humphrey were paid differently that Dr. Scott. There are no actual factual allegations

that demonstrate there existed a pattern of case assignment, much less one based upon

race. It is not sufficient to simply name drop other physicians and say racial

discrimination occurs.

         To survive a motion to dismiss, a §1981 complaint must do more than "allege

facts plausibly showing that race was a 'motivating factor' in the defendant's decision",

rather, the complaint must contain "'sufficient factual matter, accepted as true, to state a

3 For purposes only of this Motion to Dismiss, Defendants will assume that Dr. Humphrey is a white cardiologist,
although, in fact, Dr. Humphrey is not a cardiologist.

                                                        10
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 134 of 173




claim to relief that is plausible on its face' under the but-for causation standard."

Comcast, 140 S. Ct. at 1019. A §1981 plaintiff first must show that he was deprived of a

protected right and then establish causation. Id. at 1018. Plaintiff fails to meet this

threshold. The Complaint's general allegations of racial discrimination are conclusory,

threadbare and unsupported. As Plaintiff fails to meet the pleading requirements for a

§1981 claim, the cause of action against CRMC for violation of §1981 should be

dismissed with prejudice.

       C.     Plaintiff fails to state facts to support his claim of a violation of
              the Arkansas Civil Rights Act of 1993.

       Under Ark. Code Ann. §16-123-107(a)(1), all otherwise qualified persons have the

right to be "free from discrimination because of race, religion, national origin, gender, or

the presence of any sensory, mental, or physical disability." This extends to the "right to

obtain and hold employment without discrimination." Id. Further, Section (c)(1)(A)

lays out a cause of action for any employee who is injured by their employer for acts of

employment discrimination. Ark. Code Ann.§ 16-123-107(c)(1)(A).

       Claims under ACRA are analyzed under the same criteria as the Title VII claims.

See Henderson v. Simmons Foods, Inc., 217 F.3d 612,615 n.3 (8th Cir. 2000). Thus, a

failure to establish even one element of a primafacie case under Title VII is fatal to a

claim under ACRA. See Tatum v. City of Berkeley, 408 F.3d 543, 550-51 (8th Cir.

2005). For the reasons Plaintiffs claims against CRMC under Title VII fail, so does his

claims against CRMC under ACRA.




                                             11
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 135 of 173




       WHEREFORE, Defendant, Conway Regional Medical Center, Inc. prays that the

Court grant its Motion Dismiss and dismiss Plaintiffs Amended Complaint with

prejudice and award costs and attorneys' fees, as well as all other just and property relief

to which Defendant may show itself entitled.

                                   Respectfully submitted,

                                   MALIARD GARDNER, PLLC
                                   1422 Scott Street
                                   Little Rock, AR 72202
                                   T:      (501)850-8501
                                   F:     (844)778-1750
                                   E:     gabriel.mallard@mallardgardner.com;
                                          taylor.pray@mallardgardner.com


                                   Isl Gabriel D. Mallard
                                   Gabriel Mallard (2005130)
                                   Taylor Pray (2020127)
                                   Attorneys for Conway Regional Medical Center, Inc.




                                            12
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 136 of 173




                             CERTIFICATE OF SERVICE


        I, Gabriel D. Mallard, do hereby certify that on this 29th day of June, 2021 a copy
of the foregoing pleading was served upon the named individuals through electronic
filing pursuant to Administrative Order No. 21:

Dylan J. Botteicher
COX, STERLING, MCCLURE &
VANDIVER, PLLC
8712 Counts Massie Rd.
North Little Rock, AR 72113
T: (501) 954-8073
F: (501) 954-7856
E: djbotteicher@csmfirm.com




                                                 Isl Gabriel D. Mallard
                                                 Gabriel D. Mallard




                                            13
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 137 of 173
                                                                                              ELECTRONICALLY FILED
                                                                                                    Faulkner County Circuit Court
                                                                                                     Crystal Taylor, Circuit Clerl(
                                                                                          2021-Jul-08 12:09:36
                                                                                                23CV-21-404
                  IN THE CIRCUIT COURT OF FAULKNER COUNTY,                 ARr\J.\IDC:).41U!L:2:.:.00=-:o:..:.1...:...:4..:....:P:....:a~ge:.:.s_   _j

                                      20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

C T Corporation System
124 West Capitol Ave Suite 1900
Little Rock, AR 72201

A lawsuit has been flted aga1ns1 you, The reflef de.rnancfed Is S1a.ted 111 the attached comptainL Within
30 days after service or this summons on you (not cou11Ung the day you rec:eived ii)• or 60 days If you
are incarcerated m any Jail. penitentiary. or other correctional facility in Arkansas - you musr flle Wl\tl
the clerk of this cOtJrt a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffls attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fall to respond within the applicable time period, judgment by default may be entered against
vou for the rehet demanded in the complaint.

Additional notices:
·Notice of Right to Consent to Disposition ol Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     N Eastham, DC

                                                     Date: 06/09/2021
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 138 of 173




                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties In a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms ara
available from the Circuit Clerk.

You should be aware that your decision to consen.t or not to consent to the disposition of your case
before a State District Cm1rt \Judge is entirely voluntary, and by 1;011senttng to the reference of th-,s
rnatter to a State Oi'Sfrlcl Court Judge, the part1.as wawe 1ne1r nght to a Jury trtal. and any appeal 1n me
case shall be taken directly to the. Arkansas Supreme Court or Court of Appeals as ;authorized by law.

Vou should communicate your consent by completing the Form - CONSENT TO PROCEED
BEFORE A STATE DlSTRICT COURT JUDGE- and return to the Circuit C¼erk.




                                                      Circuit Clerk
                                                      Date: 06/09/2021
           Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 139 of 173




 No. 23CV-21-404 This summons is for CT Corporation System (name of Defendarit).


                                                 PROOF OF SERVICE

 l..l On _ _ _ _ _ _ _ [date} I personally delivered the summons and complaint to the individual
 at                                                         [placeJ: or

u After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
[date) I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
 summons and complaint was leftl after he/she refused to receive it when I offered it to him/her; or

i:J On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _, a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address}, a place where the defendant resides; or
                              111+--, !J71'1'1                                                         ,,
flt.on f.,-L'f ... Z,0 l. I        ldate] I delivered the summons and complaint to   C.T Cof 1':w ~~~
fname of lndiVlduaij, an agent authorized by appointment or by law to receive service of summons on
 behalf of Ji;J;S.Jy~               tlutr±:       [name of defendant]; or
                                        :r:,,si-Jh~
,:i On _ _ _ _ _ _ _ [date} at _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains a,nd office or other fixed location tor the conduct of business, during normal
working hours I left the summons and complaint with

!name and job description}; or

 .J I am the plaintiff or an attorney of record tor the plaintiff In this lawsuit. and I served the summons
and complaint on the defendant by certified mail. return receipt requested, restricted delivery, as
shown by the attached stgned return receipt.

..J I am the pla1nt1ff or an attorney of record for the plaintiff in this lawsuit. and I mailed a copy of ttle
summons end complaint bV first-class mall to the defendant together with two copies of a noUce and
acknowledgment and received the attached notice anc1 acknowledgment form within twenty days after
the date of malling.

J Other [specify]:



Cl I was unable to execute service because:




 My fee i s $ ~00
          Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 140 of 173




To be completed if service is by a sheriff or deputy sheriff:

Date: _ _ _ _ __                       SHERIFF OF _ _ _ COUNTY, ARKANSAS

                                       By: _ _ _ _ _ _ _ _ __
                                       [Signature of server]


                                       [Printed name, title, and badge number]

To be completed If service is by a person other than a sheriff or deputy sheriff:

Da1e:    6-Z.t!f--Z-z,/                By:         ~
                                       ISignatureofserveri


                                       [Printed name]


Address:   ___./;.~'g.L--..;b~~~~~'----='-~Jl!O::~:;;.::...v:.::.----:c~--=-z..-2../-k-------+

                             . 7. itJ..._'I
                   J-___..2.o'--""0_-.......
Phone: ---=$1_0......                        . . . ..__Y_


                                                                    JAME B PIERCE
                                                     -, 'O          NOTARY PUBUC
My commission expires:                     - "7.A:>,tt:;.,<r   PULASKI COUNTY.ARKANSAS
                                                                  COMM. EXP. 2•9-2028
                                                                COMMISSION NO. 12703f73
Additional information regarding service or attempted service:
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 141 of 173
                                                                                    ELECTRONICALLY FILED
                                                                                       Faulkner County Circuit Court
                                                                                        'crystal Taylor, Circuit Cieri<
                                                                                  2021-Jul-08 12:09:36
                                                                                       23CV-21-404
                  IN THE CIRCUIT COURT OF FAULKNER COUNTY,                 ARK--i,J,.2_o_o_o1_:_4_P_;ag:;_e_s_            __.
                                  20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAV REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

C T Corporation System
124 West Capitol Ave Suite 1900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded 1s stated In the attachen·complaI11t Wlthrn
30 <Jays after service of this summons on you. (not counting the day you 1ece1ved it) - or 60 days it you
are incarcerated in any jail. penitentiary. or other correctional faellity in Arkansas - you must file wlth
the clerk of this court a written af'lswer to the complatnl or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motton must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fall to respond within the applicable time period, judgment hy defaull may be entered against
you for the relief demanded In the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge


                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR. CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     N Eastham, DC

                                                     Date: 06/09/2021
         Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 142 of 173




                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to condue1 all proceedings.
Including trial of the case and entry of a final judgment. Coples of appropriate consent forms are
available from the Circuit Clerk.

You sh0uttt De aware tt,al you, decision to consent or not to consent to the disposition of your case
berore a Stale. O,strlct Court Judge is entirely votuntary, and by consenting to the reference of tt1Is
mstterto a Stace Otstrlct Cou11 Judge. the parties waive their right to a jury trlal, am;! any appeal In the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals a$.authorfzed bv law_

You should communrcate your consent by completing the Form ~ CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JlJDGE - and return to the Circurt Clerk




                                                      Circuit Clerk
                                                      Date: 06/09/2021
          Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 143 of 173




No. 23CV-21-404 This summons is for CT Corporation System (name of Defendant).


                                           PROOF OF SERVICE

..I On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                        [place]; or

:i After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
[dateJ I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered i\ to him/her; or

J On _ _ _ _ _ _ _ [date] 1lett the summons and complaint with _ _ _ _ _ _ _ _ . a
member of the defendant's family at least 1B years of age, at _ _ _ _ _ _ _ _ _ __
[address). a place where the defendant resides, or

Af on CrZ'/..-2.DL/      4   t /.' 3 71"n,                                              .1.
                               [date} t dehvered tha summons and complatnt toC..r&rf)IW/Jp\l\..r¥JJ.o-r
fname of individual}, an agent authorized by appointment or by law to ,ecelve setv1ce ot summons on
behalf ot.5t;_Vji'Hc..:;i~'1:l;V           [name of defendantJ; or

O On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business. during normal
worKlng hours I left the summons and comptaint with

(name and Job description]; or

..1 I am the plaintiff or an attorney ol record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested. restricted delivery, as
shown by the attached signed return receipt.

..J I am the plaintiff or an attorney of record for the plaintitt in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant Logether with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of malling .

..J Other [specify];



::i I was unable to execute service because:
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 144 of 173




To be completed if service is by a sheriff or deputy sheriff:

Date: _ _ _ _ __                          SHERIFF OF _ _ _ COUNTY, ARKANSAS

                                          By: _ _ _ _ _ _ _ _ __
                                          [Signature of server]



                                          [Printed name, title, and badge number)

To be completed If service Is by a person ot er than a sheriff or deputy sheriff:

Date:                                     By: _ _     L--,J~~~~~!''!.!'~~~::2~-
                                          [Signature of server)



                                          [Printed name]


Address:                    _,,,_--=E=..:....;Jff!>:I=-,,-.,.-~___,,-' - " " V - ' - ~ ~ - - - - - - - - -
                   =--.Y;.:;._,.l
           ____,/2'--"'r~.

              ZJllfuG~ lb<... 7:J.-2./ '.L

Subscribed and sworn to before me this date:                  b-Z,,9-~'?-/

                                                                          JAME B PIERCE
                                                                          NOTARY PUBUC
                                                                    PULASKI COUNTY, ARKANSAS
My commission expires: ---~-1--=-~1---                                  COMM. EXP. 2-&-2028
                                                                     COMMISSION NO. 12103213

Additional information regarding service or attempted service:
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 145 of 173
                                                                                   ELECTRONICALLY FILED
                                                                                     Faulkner County Circuit Court
                                                                                      Crystal Taylor, Circuit Clerk
                                                          2021-Jul-12 14:26:18
                                                               23CV-21-404
           IN THE CIRCUIT COURT OF FAULKNER COUNTY, ~.Al~~,,_2_D_D_01_:_B_P_a..;;;;.ge_s_ __.
                                        CIVIL DMSION

DR. LENSEY SCOTT                                                                    PLAINTIFF

vs.                                    CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.; JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                                          DEFENDANTS

                      PLAINTIFF'S RESPONSE TO DEFENDANT
                    CONWAY REGIONAL MEDICAL CENTER, INC.'S
                              MOTION TO DISMISS

       COMES NOW, Plaintiff, Dr. Lensey Scott ("Dr. Scott"), by and through his attorneys,

Cox, Sterling, McClure & Vandiver, PLLC, and for his Response to Conway Regional Medical

Center Inc. 's ("Conway Regional") Motion to Dismiss the Amended Complaint, states:

                                  I.      LEGAL STANDARD

       Arkansas courts construe pleadings liberally and deem them sufficient if they advise the

other party of its obligations and alleges a breach of them. Bethel Baptist Church v. Church Mut.

Ins. Co., 54 Ark. App. 262, 265 (1996). All reasonable inferences must be resolved in favor of the

complaint when testing the sufficiency of the pleading on a motion to dismiss. Perry v. Baptist

Health, 358 Ark. 238, 241 (2004). In considering a motion to dismiss under Ark. R. Civ. P.

12(b)(6), Arkansas courts must treat the facts alleged in the complaint as true and viewed in the

light most favorable to the party seeking relief. Deitsch v. Tillery, 309 Ark. 401,405 (1992). Under

this standard, the Dr. Scott's pleading is more than sufficiently plead.

                                        Il.     ARGUMENT

       The motion to dismiss argues three points: 1) Dr. Scott is not an employee of Conway

Regional; 2) Dr. Scott fails to establish a §1981 claim; and 3) Dr. Scott fails to establish a claim
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 146 of 173




under the ACRA. Each of these arguments culminate in erroneous conclusions, and therefore the

motion to dismiss should be denied.

A.     Dr. Scott was an employee of Conway Regional.

       Conway Regional argues that this Court is bound by the EEOC's determination that there

was not an employee-employer relationship. Contrary to Conway Regional's arguments, the law

is clear that the EEOC determination should not be given any weight and it is the Court's obligation

to provide a judicial forum for the ultimate resolution of the discriminatory employment claim.

Tu/loss v. Near N Montessori Sch., Inc., 776 F.2d 150, 154 (7th Cir. 1985) (citing Alexander v.

Gardner-Denver Co., 415 U.S. at 60 n.2). The nature and extent of an EEOC investigation is in

the discretion of that agency and merely serves to provide a notification of the EEOC's findings.

EEOC v. Keco Indus., Inc., 748 F.2d 1097, 1100 (6th Cir. 1984). The EEOC's determination,

especially, when it made the determination in ten (10) days without corresponding with Dr. Scott,

is given no credence. Instead, Rule 12 demands that the Court take all facts alleged in the

Complaint as true.

       Conway Regional incorrectly asserts that it was not an "employer" per Title VIL An

employer is an entity engaged in an industry affecting commerce who has fifteen or more

employees. 42 U.S.C. § 2000e(b). Under this definition, Conway Regional is certainly an

employer. The Eighth Circuit considers traditional definitions of employer and employee to

identify the relationship defined by the statute. Daggitt v. UFCW, Local 304A, 245 F.3d 981, 987

(8th Cir. 200 I). Congress intended for the definition of employer is to be given liberal construction

to eliminate the "inconvenience, unfairness and humiliation of racial discrimination." Baker v.

Stuart Broad. Co., 560 F.2d 389, 391 (8th Cir. 1977). Multiple related entities may be liable under

Title VII under either a "single employer" or 'joint employer theory" for a statutory purpose when



                                                  2
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 147 of 173




the separate entities integrate to accomplish a business purpose. Pulitzer Pub. Co. v. NLRB, 618

F.2d 1275, 1278 (8th Cir. 1980). Courts view four factors to determine if there was integration: (1)

some functional interrelation of operations, (2) centralized control of labor relations, (3) common

management, and (4) common ownership or financial control. Id. at 1279.

       The Amended Complaint makes allegations that meet all of these factors. The Amended

Complaint states that Dr. Scott worked under Conway Regional' s management and executives that

it shared with the other Defendants, which meets each of the factors. Am. Compl.      ,r 15. It states
that Conway Regional and the other Defendants controlled the terms and conditions of Dr. Scott's

employment at all times. Am. Compl.     ,r 16. Dr. Scott worked under the control of the Conway
Regional CEO, Matt Troup. Am. Compl.       ,r 19. Troup is not only the CEO of Conway Regional,
but he is also an employee of St. Vincent, which shows the common management and control

between the entities. Furthermore, Dr. Jordan and Ms. Atkinson, both who worked for the other

Defendants, informed Dr. Scott that they controlled the operations at Conway Regional. Am.

Compl. ,r 19.

       Troup had the ability to control Dr. Scott's treatment of patients and control Dr. Scott's

work hours. Am. Compl. ,r,r 20-22. Troup's role as the Conway Regional CEO and as a St. Vincent

employee is a prototypical example of common management and common ownership that indicate

two companies are either a joint employer or single employer. Baker v. Stuart Broad. Co., 560

F.2d 389, 392 (8th Cir. 1977); McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 933

(11th Cir. 1987). The Amended Complaint undoubtedly alleges that Dr. Scott was an employee of

Conway Regional. See Am. Comp1. ,r 3. Conway Regional relies on the contract to argue against

Dr. Scott, but Title VII is broader than a contract and courts must consider the functional

relationship between the parties because an employer cannot avoid Title VII simply by affixing a



                                                 3
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 148 of 173




label in a contract. Vahid v. Farmers Ins. Exch., 985 F. Supp. 2d 1002, 1007 (S.D. Iowa 2013)

(citing Schwieger v. Farm Bureau Ins. Co., 207 F.3d 480,483 (8th Cir. 2000). All allegations are

to be taken as true and viewed in the light most favorable to Dr. Scott, and therefore Dr. Scott

should be considered an employee of Conway Regional under Title VII and the ACRA.

       Conway Regional's behavior is precisely why the single employer and joint employer

theories exist; otherwise, all companies could create a web of companies and contracts to avoid

liability of Title VIL This is precisely why the Title VII analysis ignores the contractual label.

Conway Regional is seeking to use a veil of separate corporate entities in order to avoid liability

for discriminatory actions. Dr. Scott is not required to plead the entirety of his case "while toeing

the starting blocks." Stepan v. Bloomington Burrito Grp., LLC, No. 14-3288 ADM/1NL, 2014

U.S. Dist. LEXIS 176084, at *8 (D. Minn. Dec. 22, 2014). Conway Regional's interpretation of

Rule 12 would render virtually all plaintiffs unable to sufficiently plead a cause of action. The

discovery process, in this case and in all Arkansas cases, is required in order to delve into the

interrelations of defendants. Dr. Scott has met the "mere possibility" threshold established by Iqbal

as to Conway Regional being considered an employer under Title VII.

       Next, Conway Regional argues that Dr. Scott failed to raise a claim of hostile work

environment before the EEOC. Plaintiffs may seek relief for any discrimination that is reasonably

related to the substance of the allegations in the administrative charge. Nichols v. Am. Nat'/ Ins.

Co., 154 F.3d 875, 887 (8th Cir. 1998). These charges are to be interpreted with the "utmost

liberality" so as to not frustrate the remedial purpose of Title VII. Cobb v. Stringer, 850 F.2d 356,

359 (8th Cir. 1988).

       Conway Regional's reliance on Richter and Williams is unfounded. Both of those cases

were narrowly decided when an employee did not check the "retaliation" box. Similarly, the



                                                 4
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 149 of 173




reliance on Fair is baseless because that case involved an employee who brought an EEOC charge

ofrace discrimination only to later sue based on gender discrimination as well. In Fair, the gender

box was not checked. A hostile work environment is a type of race discrimination claim. Singletary

v. Mo. Dep't of Corr., 423 F .3d 886, 892 (8th Cir. 2005). A hostile work environment claim

involves unwelcomed harassment based on the employee's race. Moss v. Texarkana Ark. Sch.

Dist., 240 F. Supp. 3d 966,979 (W.D. Ark. 2017). There is no "hostile work environment" box to

check, and therefore the "race" box was the correct for Dr. Scott to check in order to describe his

hostile work environment claims in which he was treated differently than his white colleagues. Dr.

Scott's EEOC charge clearly shows that he checked the boxes for both "race" and "retaliation"

and that he was terminated after complaining about his treatment due to his race.

B.      Dr. Scott has established a §1981 claim.

        Conway Regional has argued that Dr. Scott has failed to meet the burden as set out in Iqbal.

This is a state court case, but Dr. Scott has met the Iqbal standard as well. Iqbal states that a

complaint proceeds even if the allegations are improbable so long as the allegations do not defy

reality as we know it: claims about little green men, or the plaintiff's recent trip to Pluto, or

experiences in time travel. Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009). Complaints should be

dismissed when the allegations are fantastical, such as allegations of the federal government

working with a landlord to pipe pharmaceutical gases into an apartment and poison a tenant's

animal. Guthrie v. United States Gov't, 618 F. App'x 612,617 (11th Cir. 2015). The allegations in

Dr. Scott's Complaint are not fantastical, and therefore it certainly meets the incredibly low bar

set forth in Iqbal.

        Unlike the cases cited by Conway Regional, Dr. Scott has identified several facts that show

his treatment was different than similarly situated employees. Dr. Scott has identified comparators



                                                   5
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 150 of 173




that were similarly situated in all relevant aspects and Dr. Scott has explained the discriminatory

behavior in detail. When testing the sufficiency of complaints, all reasonable inferences are

resolved in favor of the complaint and pleadings are to be liberally construed. Perry v. Baptist

Health, 358 Ark. 238, 248, 189 S.W.3d 54, 60 (2004). All of Dr. Scott's allegations have to be

taken as true, and therefore his Amended Complaint should not be dismissed.

       Dr. Scott has alleged that he was paid less than white physicians and that he was not

reimbursed for unbilled hospital charges while white physicians were. Am Compl. ,r 18. Dr. Scott

named white physicians who were similarly situated to Dr. Scott in all relevant aspects. Dr. Scott

was not assigned evening cases, which affect his compensation, while white physicians were

regularly assigned evening cases. Am. Compl. ,r 21. Dr. Scott was punished for complaining about

unprofessional behavior when white physicians, specifically Dr. Steely and Dr. Humphrey, were

never punished for complaining about unprofessional behavior. Am. Compl. ,r 23. Dr. Scott's and

another minority cardiologist's contracts were not renewed while white cardiologists who were

similarly situated to Dr. Scott had their contracts renewed. Am. Compl. ,r 32. Dr. Scott has plainly

alleged the treatment he received based on his race in his Complaint with specific factual

allegations. Dr. Scott's Complaint is not fantastical, and it has provided sufficient notice of what

Dr. Scott's claims are. Accordingly, the §1981 claim should not be dismissed.

C.     Dr. Scott has established a claim under the ACRA.

       Conway Regional is correct that claims under the ACRA are analyzed under the same

criteria as Title VII claims. However, Conway Regional incorrectly states that it adopts all of its

arguments regarding Title VII claims when it argues that the ACRA claims should be dismissed.

       There is not an exhaustion of administrative remedies requirement under the ACRA

because the statute does not provide that administrative procedures will be exclusive, and



                                                 6
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 151 of 173




according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative

procedures shall be exclusive." McKart v. US., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a). Conway Regional has argued that Dr. Scott has failed to exhaust his

administrative remedies with regards to the Title VII hostile work environment claim. However, a

hostile work environment claim under the ACRA does not require an exhaustion of administrative

remedies and therefore Conway Regional's argument regarding the ACRA hostile work

environment claim fails. Nevertheless, Dr. Scott did exhaust his administrative remedies for the

Title VII hostile work environment claim.

       WHEREFORE, Plaintiff, Dr. Scott, prays that the motion to dismiss is denied, for his costs

expended in this action, and for reasonable attorneys' fees.



                                                     Respectfully Submitted,



                                              By:    Isl Dylan J. Botteicher

                                                     Dylan J. Botteicher (ABN 2017170)
                                                     Cox, STERLING, McCLURE &
                                                     VANDIVER, PLLC
                                                     8712 Counts Massie Rd.
                                                     North Little Rock, AR 72113
                                                     T: (501) 954-8073
                                                     F: (501) 954-7856
                                                     E: djbotteicher@csmfirm.com
                                                     Attorney for the Plaintiff

                                CERTIFICATE OF SERVICE

        I certify that July 12, 2021, a true and correct copy of the above response was forwarded
to the counsel via eFLEX and served via U.S. mail:


                                                 7
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 152 of 173




Gabriel Mallard
Taylor Pray
1422 Scott Street
Little Rock, AR 72202

St. Vincent Infirmary Medical Center
124 West Capitol Avenue, Suite 1900
Little Rock, AR 72201

Jack Stephens Heart Institute
124 West Capitol Avenue, Suite 1900
Little Rock, AR 72201


                                       By: Isl Dylan J. Botteicher
                                       Dylan J. Botteicher (ABN 2017170)




                                         8
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 153 of 173
                                                                            ELECTRONICALLY FILED
                                                                               Faulkner County Circuit Court
                                                                                Crystal Taylor, Circuit Clerk
                                                                              2021-Jul-16 16:15:53
                                                                                 23CV-21-404
          IN THE CIRCUIT COURT OF FAULKNER COUNTY, A.nn~,.._.....,...o_D_0_1_:_10_P_a_g_es_~
                             CIVIL DIVISION

DR. LENSEY SCOTT                                                               PLAINTIFF

vs.                                CASE NO. 23CV-21-404

CONWAY REGIONAL MEDICAL
CENTER, INC.; JACK STEPHENS HEART
INSTITUTE, LLC; and ST. VINCENT
INFIRMARY MEDICAL CENTER                                                   DEFENDANTS


              REPLY IN SUPPORT OF DEFENDANT CONWAY
         REGIONAL MEDICAL CENTER, INC.'S MOTION TO DISMISS

       Comes Now Defendant Conway Regional Medical Center, Inc. ("CRMC"), by and

through its undersigned counsel, Mallard Gardner PLLC, and for its Reply to Plaintiffs

Response to CRMC's Motion to Dismiss, states as follows:

                                   INTRODUCTION

       On July 12, 2021, Plaintiff submitted his Response to Defendant's Motion to

Dismiss and supporting Brief. However, Plaintiff has failed to rebut the underlying

deficiencies in his claims, as set forth in Defendant's Motion to Dismiss, warranting the

dismissal of Plaintiffs Complaint as a Matter of Law.

 I.   As Evidenced by Plaintiff's Own Attachments to the Amended
       Complaint, Plaintiff Was Not an Employee ofCRMC.
       In many hospitals and other healthcare facilities, a physician may not always be

an employee of the facility in which he or she is providing patient care. Increasingly,

hospitals use professional staffing companies or exclusive provider agreements to find

and retain providers. This is the type of arrangement set forth in the Plaintiffs Physician

Employment Agreement for Cardiology Services with Jack Stephens Heart Institute,

LLC ("JSHI"). Complaint, Ex. E. However, a hospital's use of a staffing company or a



                                             1
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 154 of 173




service agreement cannot be stretched to create an employer-employee relationship

where the hospital has provided little more to the physician than access to patients.

       A key element of any prima facie case of termination due to race is a showing that

a plaintiff is an employee of the entity he or she brings a complaint against. See Tatum

v. City of Berkeley, 408 F.3d 543,551 (8th Cir. 2005); see also Wheeler v. Aventis

Pharms., 360 F.3d 853, 857 (8th Cir. 2004). Failure to establish even one element of a

prima facie case defeats a discrimination claim brought under Title VII of the Civil

Rights Act of 1964 ("Title VII"). Tatum, 408 F.3d at 550-51.

       Plaintiff has tried to argue that because CRMC is "engaged in an industry

affecting commerce" and has more than fifteen employees, it meets the definition of an

"employer" under 42 U.S.C. § 2oooe(b). While CRMC certainly meets the definition of

an employer required to abide by Title VII protections under this definition, this does

not change the fact that CRMC was not Plaintiffs employer according the supporting

documents Plaintiff attached to his Complaint.

       Although not directly addressed in Arkansas or more broadly by the Eighth

Circuit, other circuits have ruled that physicians with staff privileges at hospitals are not

employees for Title VII purposes simply because the hospital exercises some level of

control over patient care and record keeping. Cilecek v. !nova Health Sys. Servs., 115

F.3d 256, 260 (4th Cir. 1997); Aziz v. Uvalde Cty. Hosp. Auth., 990 F.2d 626, 1993 WL

117825, at 2 (5th Cir. 1993).

       In his Response to CRMC's Motion to Dismiss, Plaintiff addresses the possibility

that his claim against CRMC should survive because they could be deemed a "single

employer" or a "joint employer." The Western District of Texas recently addressed both

of these theories in Perry v. Pediatric Inpatient Critical Care Servs., PA., when a

                                              2
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 155 of 173




physician, Dr. Perry, sued both Pediatric Inpatient Critical Care Services ("PICCS"), the

professional association through which he rendered services, and VHS San Antonio

Partners, which ran North Central Baptist Hospital, the hospital with which PICCS had

an exclusive services agreement.   2020 WL 1248263, at 1     (W.D. Tex. Mar.   16, 2020).

There, the court found that while "the Hospital retained the right to request Plaintiffs

removal, and exercised that right, there is simply insufficient evidence for a reasonable

factfinder to conclude that the Hospital was 'so involved in the daily employment

decisions of [PICCS] as to justify treating the two [entities] as a single employer."' Id. at

14.   Further, they found a joint employment theory to be equally untenable because

"system-wide or Hospital-wide policies are simply conditions for operating within the

System or the Hospital applicable to all physicians" and they are "necessary to the

Hospital's attempt to fulfill its duties to patients to provide quality care and abide by

federal rules and regulations." Id. at 21. While the hospital exerted control over Dr.

Perry in the general sense, "it is not the type of control sufficient to create a joint

employer relationship." Id.

         Regardless, the Court has no obligation to delve into a more detailed factual

analysis of the "single employer" or "joint employer" theories when there is ample

support to grant this Motion to Dismiss based on two exhibits attached to the

Complaint: the EEOC Dismissal and Notice of Rights letter and the JSHI Employment

Agreement.

      a. The EEOC Dismissal and Notice of Rights letter states that Plaintiff was not
         CRMC's employee.
         Plaintiff alleges that the Court should not give deference to the EEOC's

determination that there was no employer/employee relationship. However, in the past,


                                               3
       Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 156 of 173




federal courts in Arkansas have relied solely on EEOC determinations to grant Motions

to Dismiss.

          For example, in Pitchford v. Southland Racing Corp., Frederick Lee Pitchford

sued Southland Racing Corporation over a potential job furnishing one of Southland's

parks. 2008 WL 2954275 at 1 (E.D. Ark. July 29, 2008). Pitchford alleged that

Southland violated his Title VII rights and attached the Right to Sue letter, stating that

no employer/employee relationship existed, to his complaint. In this case, the Court

granted Southland Racing Corp's Motion to Dismiss, plainly stating that "there is

nothing in the record to support a conclusion that Plaintiff was ever an employee. Thus,

Plaintiffs claims under Title VII and the ADEA cannot succeed." Id. at 1.

        Similar to the issue presented in Pitchford, the current Motion to Dismiss under

the Court's consideration offers the same information: a plaintiff has filed a Complaint

alleging violations of Title VII, along with documentation from the EEOC that is wholly

incompatible with those claims. Plaintiffs Dismissal and Notice of Rights letter from the

EEOC states that "the EEOC is closing its file on this charge for the following reason: No

employee/employer relationship." Complaint, Ex. B1 • For these reasons, the Court

should give deference to the finding already made by the EEOC and dismiss Plaintiffs

claims.

    b. The JSHI Employment Agreement clearly establishes that Plaintiff is solely an
       employee of JSHI.




1 It should be noted that Plaintiff states he is not under an obligation to list "hostile work environment" on

the Charging Document, despite decisions in the Eighth Circuit holding otherwise. See Williams v. Little
Rock Mun. Water Works, 21 F.3d 218 (8th Cir. 1994) (holding that where an EEOC charge did not refer to
racial discrimination, racial discrimination claims could not be added after the EEOC investigation had
concluded).

                                                      4
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 157 of 173




       Under the sole employment agreement attached to the Complaint, Plaintiff

agreed to be an employee of JSHI. See Complaint, Ex. E. Section 2.1 of the Agreement

states that Plaintiff shall "render professional medical services to patients solely and

exclusively on behalf of Employer." Plaintiff argues that "courts must consider the

functional relationship between the parties" to deem him an employee of CRMC.

However, the details of Plaintiffs Employment Agreement does little to demonstrate

any functional employer-employee relationship between Plaintiff and CRMC.

       Here, Plaintiff is correct - determining whether or not a Title VII defendant

qualifies as an "employer" is a "fact-intensive consideration of all aspects of the working

relationship between the parties." Hunt v. State ofMo., Dep'tof Corr., 297 F.3d 735,741

(8th Cir.2002). Both the Eighth Circuit and the United States Supreme Court have

looked to twelve factors to evaluate potential employment relationships:

       "the skill required; the source of the instrumentalities and tools; the location
       of the work; the duration of the relationship between the parties; whether
       the hiring party has the right to assign additional projects to the hired party;
       the extent of the hired party's discretion over when and how long to work;
       the method of payment; the hired party's role in hiring and paying
       assistants; whether the work is part of the regular business of the hiring
       party; whether the hiring party is in business; the provision of employee
       benefits; and the tax treatment of the hired party."
Schwieger v. Farm Bureau Ins. Co. of N.E., 207 F.3d 480,484 (2000) (quoting

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323-24, 112 S.Ct. 1344, 117

L.Ed.2d 581 (1992)).

      After examining these factors in Alexander v. Rush N. Shore Med. Ctr., the

Seventh Circuit found that an Egyptian-born Muslim physician could not bring a claim

of discrimination against an Illinois hospital, Rush North Shore, after the revocation of

his staff privileges. 101 F.3d 487,490 (7th Cir. 1996). There, the Seventh Circuit held



                                              5
      Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 158 of 173




that a Title VII claim against the hospital was untenable, in part, because the physician

did not list the hospital as his employer on his tax returns and "he never received any

compensation, paid vacation, private office space, or any other paid benefits from Rush

North Shore," and because ''he had the authority to exercise his own independent

discretion concerning the care he delivered to his patients based on his professional

judgment as to what was in their best interests" Id. at 493.

       A review of the Employment Agreement demonstrates that CRMC had no

responsibility for Plaintiffs compensation, leave, or benefits, nor does CRMC have any

authority over Plaintiffs medical judgment. Further, Section 2.6 of the Agreement states

that "Physician shall at all times exercise independent medical judgment and control

over all his professional activities and services." See Complaint, Ex. E. Plaintiff has failed

to plead any facts to establish de facto employment by CRMC and has attached his

exclusive Employment Agreement with JHSI. Thus, the Court should dismiss Plaintiffs

Complaint because the Complaint clearly demonstrates Plaintiff was not employed by

CRMC.

      II. The facts included in Plaintiff's Complaint fail to support that any
loss experienced was but for Plaintiff's race.
       As Plaintiff has stated in his Response to Defendant's Motion to Dismiss, the

Court must treat all well pied factual allegations in a Complaint as true. However, this

standard is not without its limits. Arkansas is a fact pleading state, mirroring the

pleading standards set for federal pleadings in Iqbal. See Hutchinson v. McArty, 2020

Ark. 190, 4, 600 S.W.3d 549, 552 (2020); See also Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). In Arkansas, "the rules of civil

procedure require fact pleading, and a complaint must state facts, not mere conclusions,



                                              6
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 159 of 173




in order to entitle the pleader to relief." Clowers v. Lassiter, 2005, 213 S.W.3d 6, 363

Ark. 241; Perry v. Baptist Health, 2004, 189 S.W.3d 54, 358 Ark. 238.

       Beyond this, the Court has further discretion to evaluate a complaint on a Motion

to Dismiss. The Arkansas Supreme Court has held that they "treat only the facts alleged

in a complaint as true for purposes of a motion to dismiss but not a party's theories,

speculation, or statutory interpretation." Sanford v. Walther, 2015 Ark. 285, 3, 467

S.W.3d 139, 142 (2015).

       As stated in CRMC's Motion to Dismiss, prevailing on a 42 U.S.C. § 1981

("§1981") claim for racial discrimination requires a Plaintiff to "initially plead and

ultimately prove that, but for race, [he] would not have suffered the loss of a legally

protected right." Comcast Corp. v. Nat'lAss'n ofAfricanAm.-Owned Media, 140 S. Ct.

1009, 1019 (2020). Thus, to survive a motion to dismiss, a §1981 claim must "provide

'enough fact to raise a reasonable expectation that discovery will reveal evidence' that,

but for the plaintiffs race, the loss of or interference with the contractual right would

not have occurred." Swinton v. 10 Fitness Inc. Rodney Parham, 2020 WL 7495535 at 3

(E.D. Ark. Dec. 21, 2020) (quoting Comcast Corp. v. Nat'lAss'n ofAfricanAm.-Owned

Media, 140 S. Ct. 1009, 1019 (2020)).

       In December 2020, a similar complaint was dismissed in Swinton v. 10 Fitness

Inc. Rodney Parham when an African American patron member of a 10 Fitness facility,

Reggie Swinton, was asked to leave the facility after a female patron made a complaint

about him. Mr. Swinton brought a §1981 against 10 fitness, alleging that the

"action being taken against him, i.e., being kicked out of the club, was racially

motivated" Id. The Court found Mr. Swinton's allegations to be "conclusory, threadbare,

and unsupported" - "even taking [the allegations] as true, they fall well short of raising a

                                              7
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 160 of 173




reasonable inference of intentional discrimination by 10 Fitness Inc. or its employees. At

bottom, Mr. Swinton's claim is based on nothing more than the racial identities of the

people involved." Id. Ultimately, the Court dismissed Mr. Swinton's claim because the

facts he raised were "not enough to raise the specter of intentional racial

discrimination." Id.

       Plaintiff's Complaint includes various allegations against CRMC, including an

allegation that Plaintiff was not paid in full for his services, an allegation that Matt

Troup reported Plaintiff for "bogus unprofessional behavior," an allegation that he

received an unfavorable call schedule, and allegation that an unnamed CRMC employee

cursed and screamed at Plaintiff. Amended Complaint ,i 18 - 23.

       Plaintiff repeatedly states that all of these events were ''because of his race"

Amended Complaint ,i 17, 21, 23. However, Plaintiff fails to plead, with any specificity,

how these alleged events were related to his race or retaliatory due to complaints he

made, rather than common workplace disputes. Similar to the complaint in Swinton,

Plaintiff has alleged that that he experienced negative treatment at CRMC and he has

alleged that this treatment is based on the racial identities of the parties involved. He

has failed to allege any facts describing how this treatment was racially motivated. The

Court has no obligation to give any deference to theories or speculation that these events

were motivated by race, when no fact included in the Complaint would indicate such.

                                      CONCLUSION

       Plaintiff's Complaint fails to set forth sufficient facts entitling him to any relief

from Defendants based on his claims of violations of Title VII, §1981, and the Arkansas

Civil Rights Act. Accordingly, Defendants respectfully request that the Court enter an

order granting their Motion to Dismiss, dismissing Plaintiff's Verified Second Amended

                                               8
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 161 of 173




Complaint in its entirety, awarding Defendants' attorneys' fees and costs incurred in

filling this motion, and for such other and further relief as the Court deems just and

proper.

                                   Respectfully submitted,

                                  MALLARD GARDNER, PLLC
                                  1422 Scott Street
                                  Little Rock, AR 72202
                                  (501)850-8501
                                  gabriel.mallard@mallardgardner.com
                                  taylor.pray@mallardgardner.com


                                     Isl Taylor S. Pray
                                  Gabriel Mallard (2005130)
                                  Taylor S. Pray (2020127)
                                  Attorneys for Conway Regional Medical Center, Inc.




                                            9
     Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 162 of 173




                             CERTIFICATE OF SERVICE

       I, Taylor S. Pray, do hereby certify that on this 16th day of July, 2021 a copy of the
foregoing pleading was served upon the named individuals through electronic filing
pursuant to Administrative Order No. 21:

Dylan J. Botteicher
COX, STERLING, MCCLURE &
VANDIVER, PLLC
8712 Counts Massie Rd.
North Little Rock, AR 72113
T: (501) 954-8073
F: (501) 954-7856
E: djbotteicher@csmfirm.com

AITORNEY FOR PLAINTIFF


                                                    /s/ Taylor S. Pray
                                                  Taylor S. Pray, AR BAR #2020127




                                             10
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 163 of 173


                  IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKANSAS
                                  20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

 JACK STEPHENS HEART INSTITUTE, LLC
124 West Capitol Ave Suite 1900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     B Donohue, DC

                                                     Date: 07/19/2021
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 164 of 173


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 07/19/2021
               Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 165 of 173


No. 23CV-21-404 This summons is for JACK STEPHENS HEART INSTITUTE, LLC (name of
Defendant).



                                          PROOF OF SERVICE

•    On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                           [place]; or

• After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

• On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

• On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

• On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

•  I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

•    Other [specify]:



•    I was unable to execute service because:
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 166 of 173


My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS


                               By:-------------
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -              By: _ _ _ _ _ _ _ _ _ __
                               [Signature of server]



                               [Printed name]

Address:
           --------------------------

Phone: - - - - - - - - - - - - -

Subscribed and sworn to before me this date: - - - - - -



                               Notary Public

My commission expires: _ _ _ _ _ _ _ __

Additional information regarding service or attempted service:
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 167 of 173


                  IN THE CIRCUIT COURT OF FAULKNER COUNTY, ARKANSAS
                                  20TH CIRCUIT DIVISION 1

                  DR LENSEY SCOTT V CONWAY REGIONAL MEDICAL CENTER

                                              23CV-21-404

                                               SUMMONS

THE ST ATE OF ARKANSAS TO DEFENDANT:

 ST. VINCENT INFIRMARY MEDICAL CENTER
124 West Capitol Ave Suite 1900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address are:

Dylan J. Botteicher
8712 Counts Massie Road
North Little Rock, AR 72113

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

CRYSTAL TAYLOR, CIRCUIT CLERK
CIRCUIT COURT OF FAULKNER COUNTY
724 LOCUST STREET
CONWAY, AR 72034                                     B Donohue, DC

                                                     Date: 07/19/2021
             Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 168 of 173


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 07/19/2021
              Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 169 of 173


No. 23CV-21-404 This summons is for ST. VINCENT INFIRMARY MEDICAL CENTER (name of
Defendant).



                                          PROOF OF SERVICE

•  On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                         [place]; or

• After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

• On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

• On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

• On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

•  I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

•   Other [specify]:



•   I was unable to execute service because:
            Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 170 of 173


My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS


                               By:-------------
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By:-------------
                               [Signature of server]



                              [Printed name]

Address:
           --------------------------

Phone: - - - - - - - - - - - - -

Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ _ __

Additional information regarding service or attempted service:
Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 171 of 173




                     EXHIBITB
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 172 of 173




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DR. LENSEY SCOTT                                                                         PLAINTIFF

V.                                             CASE NO.


CONWAY REGIONAL MEDICAL CENTER, INC.;                                                 DEFENDANTS
JACK STEPHENS HEART INSTITUTE, LLC; and
ST. VINCENT INFIRMARY MEDICAL CENTER


                             NOTICE OF CONSENT TO REMOVAL

      Defendant Conway Regional Medical Center, Inc. ("Conway Regional"), through counsel,

files this consent to removal under 28 U.S.C. §1446(b).

             1.   On April 13, 2021, Plaintiff Lensey Scott filed a Complaint against Conway

Regional in the 20th Judicial Circuit Court, Division 1, Faulkner County, Arkansas, Case No.

23CV-21-404.

             2.   On June 9, 2021, Plaintiff filed an Amended Complaint adding St. Vincent

Infirmary Medical Center ("St. Vincent") and Jack Stephens Heart Institute, LLC ("JSHI") as

parties in addition to Conway Regional.

             3.   Plaintiff served St. Vincent and JSHI on June 29, 2021 with a Summons and the

Amended Complaint.

         4.       St. Vincent and JSHI have filed or will file a notice of removal to federal court.

         5.       Conway Regional consents to removal of this action to federal court.




78940391.1
        Case 4:21-cv-00670-BSM Document 1 Filed 07/27/21 Page 173 of 173




             Dated:J:i   l:r )/; ,
                                 2021.

                                         Respectfully submitted,

                                         MALLARD GARDNER, PLLC
                                         1422 Scott Street
                                         Little Rock, AR 72202
                                         T:      (501)850-8501
                                         F:


                                         :y:
                                         Gabriel
                                                ~~~iif
                                                 (844)778-1750




                                                W~'-i1no)
                                                          l::u:~com
                                         Taylor Pray (202127)

                                         Attorneys for Conway Regional Medical Center, Inc.




78940391.l
